Approval of the Minutes of the previous sitting
The Minutes of the previous sitting have been distributed.
Are there any comments?
(The Minutes were approved)
1997 discharge
The next item is the report by Mrs van der Laan (A5-0397/2000), on behalf of the Committee on Budgetary Control, on the progress report of the Commission on the measures taken in the light of the observations of the European Parliament in its 1997 discharge resolution [COM(2000) 224 - C5-0223/2000 - 2000/2113(DEC)].
Mr President, there have been further developments regarding the report on the 1997 discharge. That is a new departure, but then again it comes as no surprise, for this was a special case after all. It was the first discharge after the fall of the Santer Commission and thus the first opportunity for this Parliament to have a say in the European Commission' s reform policy. Since then, Parliament has made its views heard on a regular basis, notably in the excellent reports by Mr van Hulten and Mr Pomés Ruiz. Needless to say, the reforms should help restore confidence in Europe. The question today is whether those initial steps, which were promised at the time in order to obtain the discharge, have actually been made.
All in all, it is fair to say that the Commission has made every effort to meet the requirements of this Parliament. A serious start has been made on reforms. It is, of course, too soon to determine whether all the required results have been achieved; too many words still need to be translated into action for that to happen. Although things can still go pear-shaped, even at Commissioner level - and naturally the abominable Commission proposal on access to documents is one of the things that springs to mind - it is quite clear that this Commission is highly committed to making a break with the past.
I will give you a few examples. In its discharge resolution, this Parliament demanded an end to an unacceptably high percentage of error in bills. The Commission subsequently submitted proposals to streamline the Financial Regulation, and produced a plan to eliminate all abnormal arrears by the end of 2003. Parliament is issued with six-monthly reports on this. In addition, Parliament asked for a reform of the rules on whistle-blowers and for disciplinary procedures; the Commission ensured that this reform was made. Parliament asked for improvements in the field of bureaux for external aid; tick. Parliament requested a list of current fraud and corruption inquiries; again tick. Parliament asked the Commission to clarify its foreign aid strategy; tick yet again. Mr President, these are but a few examples, but they do demonstrate that the European Parliament can yield substantial results if it makes a concerted effort.
One section of the discharge which this Parliament has every reason to be proud, is that concerning the hospital in Gaza. In 1996, this project, which is subsidised by the European Union, was 97% complete. Due to mismanagement and a lack of follow-up, this hospital still stood empty up until the end of last year, at the very time - we are familiar with the images from the Middle East - when there was a desperate shortage of medical help in an area which very much needs it.
In April 1999, this Parliament found out about this scandalous state of affairs. From that moment, we gave the Commission hell, with no let-up, until we finally had results. Since the hospital opened three months ago, more than 2 700 patients have already been treated and more than 370 healthy babies have been born there, which is good news in an area where death is an every-day occurrence. If this Parliament had not made it so clear that enough was enough, I am convinced that the hospital would still be empty now. Unfortunately, the hospital is now having to face other problems, namely it is impossible to make any deliveries to this hospital due to the closure of Gaza, and even ambulance services cannot get through the Israeli blockades, but that is another story.
I would like to take the opportunity to go into Mr van Dam' s amendment very briefly. I believe that, although it is an extremely kind and considerate amendment, the content of which must be given due follow-up, I cannot recommend approval of it as rapporteur, because we have very consistently rejected new elements in the discharge, so I hope that there will be some understanding for this.
Needless to say, there are also areas of concern with regard to the 1997 discharge. For example, a higher level of transparency must be achieved within the personnel policy with regard to recruitment of staff and the proposed redundancy scheme. I also expect the Commissioner to shed some light on how the Commission will guarantee that each individual Commissioner will ensure that recommendations from the Court of Auditors do not end up in some drawer somewhere, but will be implemented with due care. This Parliament will monitor the follow-up of all reports brought by the Commission. The extensive pledges for the coming years must be translated into action, and I hope that we can do this together, and in doing so, close off this sad chapter and be able to work together on the future with confidence.
Mr President, the van der Laan report gives a clear overview of the measures which the European Commission has taken further to observations made by Parliament in the context of the 1997 discharge. From that point of view, my group will support the report, and I would congratulate Mrs van der Laan on her achievement.
However, I would like to point out - and that is also mentioned in the report - that although some progress has been made in five areas, they have a long way to go yet. This applies to the closure of accounts, improving institutional management and control problems, the technical assistance offices and the fight against fraud and corruption. I will not go into all these areas but highlight a few.
I believe it is of utmost importance for the Commission, in its attempts to reduce the unacceptably high percentage of error, to identify the Member States which fail to achieve any improvement in the percentage of error in the case of the biggest expense items, for example. The Member States will obviously not like this, but why could we not keep a scoreboard for this, just as we do for the Member States' performance rating in terms of implementing European legislation? The more transparency, the better. An added benefit is that the national parliaments can bring their governments to book. In the fight against fraud and the careless handling of European monies, we must rely far more on cooperation with national parliaments. The trust of the citizen in the powers that be, and specifically in the European Union, is at stake. It cannot be that we here in Europe get the blame for the negligence and carelessness of national governments.
In the near future, the Commission will need to pull out all the stops in order to set up an efficient management and control system. We will soon be discussing the new Financial Regulation which, I hope, will better accommodate the requirements of modern management. Continuity, transparency and clear competences are vital parameters in this. We must avoid a situation where different bodies responsible for fighting fraud and corruption, such as OLAF and the financial irregularities panel, cancel each other out in their efforts. There is nothing worse than having investigation offices putting all their energy into mutual competence-based squabbles.
Finally, we set great store by the Court of Auditors systematically examining the annual reports to see how the Commission has acted upon critical remarks made previously. Control without referring back to errors detected previously is a job half-done.
Mr President, I wish to thank Mrs van der Laan for giving the Committee on Budgetary Control and the European Parliament a model on which to base future discharge reports.
From the outset she was very clear that she wanted to concentrate on a few areas where we wanted to see real improvement. They were clearly set out last year. Now we have a follow-up to check that those points have been implemented. We shall be following her lead in not supporting the amendments tabled because we want to keep to that clear-cut approach.
On the whole, the Commission has responded positively, and this now has to be set within the context of the more general Commission reform. We are pleased that the Commission will present annual activity reports for each Directorate-General but, for that to work effectively, we need to know the targets for these DGs very soon. Work on staff policy has also gone ahead but things seem to be moving very slowly. We appreciate the sensitivity of negotiations on staff issues but we and the European public will soon lose patience if the talking does not stop soon and the action start.
The CAP and Structural Funds are the areas where most mismanagement problems lie in the EU, partly due to the scale of the finance received by these areas. That is why it is critical that we, as the controlling and accountable body, have access to information on the financial management of these two areas. We look forward to receiving regular reports from the Personal Representatives Group.
External aid, however, is an area where we still see substantial problems. The rapporteur has referred clearly to the disastrous way the aid to Palestine was handled, which gives a very poor signal at a time when the utmost political delicacy and sensitivity were needed in that region.
Another Court of Auditors' report on external aid has come out very recently and we shall be looking at that in the future. Once again, I thank the rapporteur and congratulate her on a job well done.
Mr President, in her report, rapporteur Mrs van der Laan looks at the progress which the Commission has made over the past year with regard to following recommendations set out in the report on the 1997 discharge. She is rather pleased with the reams of paper which the Commission has produced. I am waiting for more substance, for results. The intentions are good, but the effect will not be evident until we see the results, once, for example, OLAF is working truly independently, once the backlog in payments has been cleared, once fewer errors are made in payments and once we finally gain access to confidential documents.
Furthermore, I am unconvinced by all the Commission' s good intentions. The scheme for whistle-blowers, much applauded by Mrs van der Laan, leaves a great deal to be desired. Instead of openness and transparency, the scheme exudes an atmosphere of damage limitation. According to the new rules, whistle-blowers must prove that they have followed the correct procedures. Is this not a case where the burden of proof should be reversed? We should let the Commission prove that it applied the procedure correctly.
Mrs van der Laan devotes much thought to the aid to the Palestinian regions and displays an astonishing degree of faith in the decisiveness of the European Union' s delegation in the process. I would like to see a report in which the role of our Palestinian counterpart is explained. Moreover, the recent executions force us to revisit the conditions for European aid. In this connection, I would draw everyone' s attention to the fact that the teaching material in Palestinian schools contains many anti-Semitic statements, which, in our countries, would fall under the heading of incitement to racial hatred. European aid must serve peace. That is why I have tabled an amendment in which I urge the Commission not to support the spreading of anti-Semitism in schoolbooks in any way. There should be no question of European money being used to pay for the spreading of racist views. I therefore heartily recommend my amendment, and hope it will meet with broad support. A formal condemnation is not doing anyone any good.
, Chairperson of the Committee on Budgetary Control. (DE) Mr President, it is amazing that the follow-up report on the discharge seems to be generating far more interest this time than the discharge itself, which was, in fact, prepared by the previous Parliament. I welcome this with open arms, but there is nothing new in the fact that we have compiled such a report and are sticking to it, as we vowed to at the time. Yet I believe we have done justice to our task of verifying whether the Commission has met our demands in relation to the discharge.
I am extremely pleased that the rapporteur has taken all these issues up again and would like to congratulate her to this effect. However, I am also delighted to be able to tell the Commission that it has fulfilled these demands extremely well. We are talking conditions, and not just comments. However, there are still a few matters to be resolved. This is also clearly brought out in the report, by the way. I would single out the closure of accounts for special mention in this respect. It is truly alarming when we put in excess of EUR 70 billion to one side, which inflates the budget and is then unavailable for other tasks that the EU has set itself. We must do more to tackle this than just compile a report once every two years; we need to cut back. Commissioner, this is a matter for you.
Secondly, I do not think much to the idea of setting up a second office for internal investigations. We have set up OLAF and ought to concentrate far more on ensuring that OLAF is able to carry out its work properly and in an independent manner, particularly its internal investigations. I believe it is important for us to uphold the demand that we raised during the discharge process, namely that of creating a disciplinary chamber, which could be attached to the Court of Auditors or the Court of Justice. I would remind the Commission not just to issue statements on this, but also produce a legal basis.
Finally, I would like to say a big thank you for the efforts made in respect of the Gaza hospital. I was there myself. I am delighted that after all these years, it has at long last started work and is evidently serving the people well.
Mr President, ladies and gentlemen, allow me to carry on straightaway from where Mrs Theato left off. Commissioner, we are actually finding it quite hard to imagine what the point would be of having an advisory office for financial irregularities of the kind you envisage. The same applies to the new agency for internal administrative investigations that the Commission is planning to set up. What purpose would this office and agency actually serve, when by the Commission' s own decree, OLAF is responsible for all serious breaches of duty against the interests of the Community, and not just for fraud-related offences? I would remind you once again that you, yourself, decided that that is how it should be, yet you are evidently on the point of allowing some kind of pointless superstructure to form part of your proposals.
Mrs van der Laan' s report quite rightly maintains that the Commission has not yet made sufficient progress on the personnel policy front for Parliament' s taste. This particularly applies to the already long overdue reform of the disciplinary procedure. Of course, this has a great deal to do with the budgetary discharge, because one thing that also concerns us is the issue of the liability of officials in respect of damage they cause. Do Commission officials have to defray the costs of damage they cause, themselves, at least as far as their financial means permit? In principle, the answer to this question has long been 'yes' . Only, the corresponding provisions of Articles 73 and 74 of the Financial Regulation have never actually been applied in a single case yet. The excuse used was always that the relevant procedures were unclear. Anyone hoping that this will now change under the reform process has been disappointed so far. It is this very issue, an absolutely crucial one, that the consultation paper on the reform of the disciplinary procedure put forward by Vice-President Kinnock on 29 November, ignores, and it postpones a response until a later date. Understand that if you will, because I find it incomprehensible. This House has repeatedly and clearly opposed this and called for an external chamber for budgetary discipline to be established at the European Court of Auditors or Court of Justice, which should be called in whenever the financial accountability of officials is at issue.
This demand from the report by Mr van Hulten on the reform of the Commission has now been on the table since January last, and was expressly re-confirmed in the Stauner report on the 1998 discharge. I also believe that this discharge, the excellent report by Mrs van der Laan, leaves these issues, which are key to the credibility of EU administration, unresolved. We have pointed the way, and now all we can do, Commissioner, is to invite you to follow it.
Mr President, ladies and gentlemen, the fact that we are discussing the follow-up measures to the 1997 budgetary discharge at the beginning of the year 2001, is, to my mind, rather anachronistic in procedural terms, given that the 1998 discharge procedure was concluded more than six months ago and the parliamentary committee responsible is already working on the discharge for 1999. A modern, efficient administration should respond forthwith to Parliament' s criticism and recommendations for improvement, particularly when misdemeanours need to be dealt with.
Turning now to matters of content, despite some welcome progress, the fact remains that key demands lodged by Parliament have not been fulfilled and are therefore to be carried over into the discharge procedure for subsequent years, which means that the clear delimitation we desire will become more blurred.
There are two points in particular I would like to highlight. I am at a loss as to why the Commission has, as yet, failed to take steps to set up a chamber for budgetary discipline at the Court of Auditors or the Court of Justice, and so guarantee the effective application of the provisions of the Financial Regulation concerning the financial liability of officials for damage they cause. How many times do we have to ask, urge, beseech - and I do not know what else - the Commission to get round to doing something at long last? Surely this is a reasonable demand? The same goes for our demand that Parliament, as a discharge authority, should be given at least the same amount of access to the Commission as the Court of Auditors. After all, the duty to provide information is clearly Treaty-based, i.e. it derives from Article 276 of the Treaty of Rome. Incidentally, it also seems to me that the advisory office, which was mentioned earlier, would be surplus to requirements, and I do not intend to go into this matter any further at the present time since previous speakers have already taken care of it. However, both demands are reflected in our amendments and I consider them indisputable. I would appreciate your support in this.
Mr President, ladies and gentlemen, Mrs van der Laan. I should like to congratulate the rapporteur on this report, and to express my utter admiration for the way in which she completed the task, the skill with which she handled the matter, without getting carried away by the excesses which are always possible in the matter of discharge, as we have already seen.
I believe the discharge procedure is a very important one, which should be handled with care, as the saying goes, and I think it is reasonable for Parliament to look into the shortcomings detected in the management of public monies, of which there have been many in recent years, generally attributable, it must be said, to the Member States. This is a point to which we shall return when discussing other Court of Auditors reports. I think that Parliament must focus especially on this aspect during this term of office.
There were also shortcomings within the Commission. Discharge for 1997 was a rather special case, coinciding as it did with an extremely difficult time for the Commission. I think the report, and the way it has been settled, and the way I should like to see it definitively settled without it forcing us to take another turn around the discharge procedure, will enable us to look to the future, taking as our model, to some extent, this discharge which is the fruit of lengthy deliberation by Parliament and which has given rise to certain responses from the Commission.
We have examined these responses, and have found the majority of them satisfactory, as is recorded. A new approach has now been adopted to ensure that discharges are confined to the business of the budget. I think we are moving in the right direction and, in this spirit, we shall be voting in favour of the van der Laan report.
Mr President, ladies and gentlemen, Mrs van der Laan, the Commission welcomes your report. You have ascertained that in most areas that were central to the 1997 budgetary discharge procedure the measures taken by the Commission merit approval because we are heading in the right direction. I might therefore venture, at the start of this new year, to take pleasure in the fact that Parliament has commended the Commission. But I want to do more than just give pats on the back, and instead go on to look at the areas where you continue to voice criticism or rather, demand that further measures be taken, namely in the fields of staffing policy and external aid.
As far as staffing policy is concerned, in your report you specifically focused on the issue of the legal basis for the early retirement scheme. I would again draw attention to the fact that, before Christmas, the Commission adopted a proposal that is now undergoing the consultation procedure between the institutions and will be forwarded to Parliament in February. The key figures are as follows: it should be possible for 600 people to participate in the early retirement scheme. However, owing to budgetary neutrality there are to be only 248 new appointments.
Who will qualify for the scheme? It is conditional on the official being at least 50 years of age and having been in service for at least ten years. The scheme also makes provision, according to a person' s age and service affiliation, for 60-70% of their salary to be counted as early retirement money. It is a voluntary scheme. Nor is there any legal entitlement, instead, the Commission, using objective criteria, will select who is able to take up early retirement, thereby ensuring that the object of the exercise, i.e. an overall increase in efficiency on the staffing front, is actually achieved.
The second aspect relating to staffing policy concerns the disciplinary procedure. In its January report, Parliament proposed that an external chamber for budgetary discipline should be set up within the European Court of Justice or Court of Auditors. You have also mentioned this proposal again today. I think I should just run through the reasons again - which my colleague Neil Kinnock has outlined in great detail - as to why the Commission has distanced itself from this proposal. The European Treaties assign specific tasks to the Court of Auditors and to the European Court of Justice respectively. The Court of Auditors is responsible for the external control of finances and it is the role of the Court of Justice to oversee the disciplinary procedures pursued by the Commission should the need arise. As the Commission sees it, it would lead to conflicts of interest if the Courts were to be directly involved in the Commission' s internal procedures. The Commission would also point out that, in all international organisations, it is the institutions themselves that are responsible for disciplining their staff. The Commission is convinced that the same should apply here.
Naturally, there is a need for action. That much is obvious having viewed the matter objectively. We adopted the proposals that are now undergoing the consultation procedure, and which Mr Bösch mentioned, even before the end of the year. Firstly, we are talking in terms of steps that can be taken directly, without changing the statute, and secondly, there are steps that will require amendment of the personnel statute, and will therefore take a little longer to implement. As far as the first steps are concerned, it is absolutely vital to set up an investigative and disciplinary bureau within the Directorate-General for Personnel and Administration.
In response to your query, I can tell you that the question is constantly raised as to whether OLAF is already involved in the procedure or intending to become involved before this bureau starts work. Only if OLAF answers this in the negative will this bureau take action. The scenarios can vary a great deal. I would like to cite an example: sexual harassment in the workplace. Since OLAF may well not be called in to deal with such cases, it would, of course, be necessary to invoke an administrative investigation or a disciplinary procedure. So various areas come to mind. I think it is an excellent idea to take a complementary approach. We are not about to strip OLAF of its tasks, as it were, or undermine its remit, which was determined by Parliament and the Council, because OLAF investigations take precedence here, and that is a fact.
Secondly, it is very important for the disciplinary council to be chaired by an external expert. This would demonstrate that the Commission is keen to implement fair and objective disciplinary procedures.
I have just a few more words to say about your critical comments on foreign policy. Mrs Theato mentioned the need to reduce outstanding commitments. We submitted a report on this as part of the 2001 budgetary procedure and made it clear that, of course, these abnormal commitments, which have long been known as dormant commitments, must be reduced as soon as possible. Indeed, the field of external aid is already showing the first positive signs in this respect.
Turning now to the matter of the hospital in Gaza, which plays a significant part in the report by Mrs van der Laan. There were certainly a great many infuriating delays. Indeed, there were repeated and emphatic demands from within this House for progress to be made and for something to be done about all the problems. Yes, it is most gratifying that the hospital is now fully up and running and that it has been treating patients since the summer. One thing I would say though, is that developments on the political front, i.e. the violent clashes, have thrown up barriers again. It is even the case sometimes that, owing to the blockades in the Gaza Strip, supplies cannot be delivered and patients cannot get there. Many members of staff are unable to reach the hospital at the moment. We really must - also within the scope of this debate - make repeated calls for the violence to end. The European tax payer was willing to deliver aid to the people of Gaza. It is high time the people were able to make use of it.
Many thanks, Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
Special reports of the Court of Auditors
The next item is the joint debate on the following reports:
(A5-0331/2000) by Mr Garriga Polledo, on behalf of the Committee on Budgetary Control, on the Court of Auditors' Special Report No 8/99 on securities and guarantees provided for in the Community Customs Code to protect the collection of traditional own resources, together with the Commission' s replies [C5-0228/2000 - 2000/2132(COS)];
(A5-0396/2000) by Mr McCartin, Committee on Budgetary Control, on the European Court of Auditors' Special Reports Nos 1/1999 concerning the aid for the use of skimmed-milk and skimmed-milk powder as animal feed, 2/1999 on the effects of the CAP reform in the cereals sector, 1/2000 on classical swine fever and 8/2000 on the Community measures for the disposal of butterfat, together with the Commission' s replies [C5-0236/2000, C5-0237/2000, C5-0238/2000, C5-0239/2000 - 2000/2130(COS)];
(A5-0389/2000) by Mr Staes, Committee on Budgetary Control, on the Court of Auditors' Special Report No 2/2000 on aid given by the European Union to Bosnia and Herzegovina with a view to restoring peace and the rule of law, together with the Commission's replies [C5-0229/2000 - 2000/2131(COS)];
(A5-0359/2000) by Mr Dell'Alba, Committee on Budgetary Control, on the Court of Auditors' Special Reports Nos 6/1999, 7/1999, 3/2000 and 7/2000 on budgetary implementation of the Structural Funds, together with the Commission's replies [C5-0240/2000, C5-0241/2000, C5-0242/2000, C5-0243/2000 - 2000/2129(COS)].
, deputising for the rapporteur. (ES) Mr President, I should like to begin by praising the fine work done by my colleague, Salvador Garriga Polledo, in the report he is presenting on own resources, a subject he has been following very closely for some time.
The Community budget comes, in part, from the traditional own resources raised by the Member States' customs services and therefore the principal role of Community legislation on guarantees and securities is to protect the financial interests of the Community.
The defects in the procedures applicable to the security and guarantee system mean precisely that the corresponding Community revenue is not collected and has to be covered by additional GNP contributions from the Member States. Therefore, I understand that interest should be levied on traders who effectively use unauthorised credit in their deferment accounts as part of release for free circulation operations. The Garriga Polledo report deals with cases under Member State responsibility in which a failure to enforce Community legislation on securities and guarantees harms the Community' s interests.
According to the Court of Auditors, in cases of mandatory securities the basic principle is that the customs authorities should fix the security at a level equal to the precise amount of the customs debt where this can be established with certainty, or if not, the maximum amount, as estimated by the customs authorities, of the customs debts which have been, or may be, incurred. In practice, it is the security or guarantee body that assesses the risks of the operation. In order for these risks to be assessed, the guarantee should be fixed at the closest possible level to the customs debt for which the security or guarantee is provided. If these rules were observed, the pertinent financial interests would be fully protected.
A number of difficulties arise in this and I shall highlight half a dozen:
First of all, there are no reliable statistics on the volume of guarantees currently granted. The data on these securities and guarantees, which are clearly identified in accounting and legal terms, certainly exists in the customs accounting departments of Member States, but there are no procedures to enable it to be collated and known at Community level.
Secondly, some customs authorities cannot - I prefer to think this rather than that they do not collaborate - effectively monitor observance of the requirements set out in Community legislation on guarantees because of failures in their accountancy operating or computer systems and procedures. I must stress the need for the New Computerised Transit System (NCTS) to come into operation soon in all the Member States and the countries associated with the common transit system. It is clear that the fulfilment of Community securities will depend, to a large extent, on the development of all the operations of the NCTS.
To solve the problem of the high level of undischarged transit operations, we should emphasise the importance of operational measures and, again, the need for swift development of this new system. With the multiple guarantee certificate system and the NCTS we shall achieve centralisation and greater administrative clarity.
Thirdly, incomplete declarations must be mentioned. At the end of the periods allowed under Community rules the Member States should transfer the duties covered by a guarantee which are not contested into 'A' accounts.
Fourthly, the need for a change to Community customs legislation in order to ensure that the securities which guarantee the right to credit should also guarantee the automatic payments made by the customs offices after release of goods.
Fifthly, the large number of cases reported by the Court of Auditors in which the amounts owed to the Community budget have not been paid or received with the relevant late payment interest.
Lastly, I should like to mention the difficulties giving rise to the failure to collect the considerable amounts of customs duties and other taxes arising from TIR operations, which are attributable to ineffective implementation of existing mechanisms and a lack of monitoring of transit operations.
To conclude, Mr President, I want to stress that the Commission must study the various problems raised and, in particular, review the computer system in order to take into account the interest owed in this respect to the Community budget by the Member States.
Mr President, I want to acknowledge the important role of the Court of Auditors in preparing these reports. I am dealing with four reports relating to the dairy sector, the cereals sector and swine fever involving total spending of approximately EUR 16 billion, which is a considerable proportion of the budget. The study by the Court of Auditors involves a great deal of detail and we must acknowledge the important role it plays in assisting Parliament in its work, because, obviously, without this interaction between the Court of Auditors and Parliament, Parliament would be in no position to evaluate or judge the effectiveness of Commission spending. We can also acknowledge that the Court of Auditors plays a role in assisting the Commission to identify weaknesses in its administration and difficulties which it may not have observed in the way Member States implement our various schemes.
The Court of Auditors, in this particular report, has drawn attention to the weaknesses in the basic regulations, weaknesses which make it difficult for the Commission and indeed even the Member States to effectively control spending. In the special report on the reform of the cereals sector, the Court of Auditors has drawn attention to the question of whether or not the policy itself attains its economic and social objectives.
To go back to the dairy sector - there are two reports here, one relating to skimmed-milk powder, the other to butter - we should remember that even though we have a quota system which is designed to bring production close to the level of consumption, we still have to spend approximately EUR 3 000 million a year disposing of surpluses, and of the skimmed-milk powder which we produce something like only 37% of it is sold at market value. In other words, the rest of it must be subsidised for use in animal feed and other things. Similarly, in the case of butter, only 75% of the butter we produce is sold at market prices. This identifies the weaknesses in the policies where we have a quota system and at the same time require vast Community resources to subsidise surpluses.
The Court of Auditors' report - and Parliament supports this - draws attention to the fact that we should perhaps utilise our resources better in a way that might encourage greater consumption of dairy products on our European markets, rather than subsidising unused quantities.
In the cereals sector, the main concern of the Court of Auditors was the fact of overcompensation which has been well documented and which we acknowledge, and it also draws attention to the fact that it is necessary in designing policy at all levels - Commission, Council and Parliament - to take account of market changes. When we designed this policy we did not foresee the rise in world prices which led to gross overcompensation in the sector. The report also draws attention to the fact, and Parliament notes this, that something like 40% of all the EUR 14 billion spent in the cereals sector goes to 3% of farmers, and 54% of farmers only get approximately 5% of the aid.
This again draws attention to the whole thrust of the policy and whether or not we should review it with the idea of making it more compatible with regional policy and with social policy. These were the main concerns expressed. We should also say in relation to the cereals sector or to the dairy sector that we have noted that the Commission has undertaken a root and branch review of the policy and has already set that study in motion. So we look forward to its completion.
I want to thank the Commission for its cooperation and the fact that it has already taken action on some of the weaknesses identified in the various reports.
Mr President, since the end of December 1995, when the Dayton peace accords were concluded, the European Union has contributed to peace in a major way. A great deal of funding has been freed up for reconstruction, the organisation of elections, contributions to human rights, etc. We also financed 53% of the High Representative Office. The Court of Auditors' Special Report which is before us, is the third in a series. There have already been reports on the situation in Mostar, and a second report dealt with the reconstruction in former Yugoslavia. I believe that these special reports, together with the report which is now before us, have consistently made us as a European Parliament sit up and face the facts, and also try to act upon these reports in an effective manner. I also believe that progress has been made in this area thanks to the Court of Auditors' way of working, together with the follow-up by Parliament, via the Committee on Budgetary Control.
Ladies and gentlemen, the task of budgetary control cannot be carried out from a little office in Brussels or an office in Strasbourg. I believe that sometimes, it is necessary to visit the relevant location. Expertise in the field is necessary; you need to meet the people; you need to know what people have to put up with there, what the conditions are. For previous reports, other MEPs have been given the opportunity of going to Bosnia and Herzegovina. They learnt a lot from their visit, and I visited the place myself between 16 and 19 October of last year. That is very important. I would like to reiterate as well as underline this. In actual fact, I learnt more in those four days in Sarajevo than I could have learnt from wading through reams and reams of written material. I would therefore like to urge the Conference of Presidents to take this into consideration when, at a later date, they decide for or against giving rapporteurs the opportunity to have this experience.
What was the criticism about, ladies and gentlemen? First of all, criticism was levelled at the Commission for not deploying sufficient resources and staff and for a Brussels-based management which is too centralised. I gather that this criticism by the Court of Auditors has been acted upon by the European Commission. All credit to the Commission for this. Improvements have been made and staffing levels have increased. I would like to stress here that the people in the delegation in Sarajevo are better organised, highly qualified and highly motivated. That is thanks to the Court of Auditors' criticism and the fact that Parliament has acted upon this criticism. Furthermore, the Commission has, under pressure from the Court of Auditors, adopted a deconcentration policy, which has given the people in the Sarajevo delegation, but also in other delegations, more clout. It has also meant that the head of the delegation can meet the needs on the ground in a more powerful manner, and has also ensured that all overdue payments have now been cleared. So, as far as this is concerned, well done to the Commission.
Other criticism concerned the High Representative' s Office and how the European Union works with that office. The European Commission has been blamed for not keeping a close enough eye on it. Thanks to the Court of Auditors' report and the action taken by Parliament, there is now a new mentality in the Office of the High Representative. It is indeed the case that, since March 1999, there has been a new financial director who has written a veritable tome on the rules to be followed. Apparently, when the High Representative first took up office, rather a lot was being wasted. His commitment, and that of the Commission and the office as a whole, has slimmed down the budget of the High Representative' s Office by nearly EUR 5 million over a period of three years. I believe that this is an extremely positive result.
Moreover, one of the key criticisms directed at the High Representative was also in the shape of Paragraph 17 on the conflict of interests generated by the former financial director. Parliament, at least in the resolution now before us, is asking for a full explanation in this regard. I have to let you know that I have now received a document from the High Representative, and from the Commission, and that the key criticisms have been addressed in this document. That is why I propose the adoption of my amendment, which takes this into account.
Other criticism was expressed with regard to human rights. I have to say that the Commission is doing a truly creditable job on this in Sarajevo and Bosnia and Herzegovina in general. I believe we should make more funds available to those people, but in terms of human rights, we are still waiting for responses from the Commission with regard to Paragraphs 29 and 35.
A final - important - point I would like to make is the recurring theme of the media policy. The Commission has come under very strong criticism with regard to its media policy. It is reported that with regard to this policy, EUR 2 million' s worth of equipment was subsidised which was not eligible for subsidy. I am still waiting for a detailed report from the Commission. It is included in the resolution, and so I hope that a response will be forthcoming in the very near future.
Mr President, Commissioner, ladies and gentlemen, my report is really a combination of four separate reports. From this point of view I should like to thank Commissioner Schreyer for attending. I hope that, through her, the managers responsible more specifically for the administration of the Structural Funds, both in the Commission and in the Member States, will be made aware of the content of our report and of our conclusions, since this matter concerns the Structural Funds, which, as we know, are generally managed by the Member States directly.
So, to the four distinct reports: one report on the principle of additionality, one report on the development of industrial sites, a third report from the Court of Auditors on the European Social Fund and the European Agricultural Guidance and Guarantee Fund (Guidance Section) - Measures to assist the employment of young persons, and a fourth report on the International Fund for Ireland and the Special Support Programme for Peace and Reconciliation. Regarding this last report, I should particularly like to thank the Committee on Regional Policy, Transport and Tourism for its contribution. Our Committee took on board all the amendments they presented.
Although these four subjects are quite distinct, the same sort of comments can be made about them all, and these are of three types. Firstly, the major criticisms which may be levelled at the Commission with regard to the administrative procedures which the Court of Auditors, like us, considers too time-consuming and too complex and which occasionally hinder the smooth running of projects. It must be said that the same criticisms are also made of Member States. There is never sufficient monitoring once projects are underway, either at grass roots or from Brussels. The same lack of resources and staffing is continually remarked upon - other speakers have raised it on other points - even despite the frequent comments by the Court of Auditors on the subject.
The Commission is currently engaged in a radical reform of its organisation and is asking for additional resources. I hope that Parliament, which has always believed in the myth of the zero growth of officials despite the multiplication in their duties, will accept the Commission' s proposals and objectives and will also step up its monitoring tasks and its role. Obviously, this will cause some overlapping of funding, since funding is not sufficiently well monitored, and hence the poor use of European appropriations. The final criticism that may be made concerns the delays in payments, a recurrent problem which the Commission does not appear to be capable of resolving or putting a stop to.
Secondly, a major criticism that I would like us to emphasise in our dealing with the Member States is the poor use of appropriations, often due to a lack of cooperation between the Member States and the Commission, and the reluctance of the Member States to make better use of the funds. Too often they are treated as donations, funds to be substituted for national funds. In some instances, the Member States attach little importance to the principle of additionality which stipulates that this is cofinancing which must be complemented by national financing. They seem to think the funds cover 100% of the financing, which is clearly not in line with the reasoning behind the Structural Funds and their use. The Member States should not forget that these are public funds and, as such, the concern of all the citizens of Europe. They should hence be used with even more care than national funds.
In order to remedy such inefficiencies, a new regulation was adopted in June 1999, which I hope will enable us to make progress. When it uncovers inefficiencies we would urge the Commission to use all the means available to it, such as the suspension of payments, and if there is sufficient justification we shall be right behind the Commission in this.
Finally, I think the Commission itself should pay more attention to the eligibility criteria before authorising funds to be released. This would prevent the funding of projects that were not viable and the 'rag-bag' projects that are often seen in the Member States. That concludes my comments. Thank you, Mr President, for the extra few seconds you allowed me.
Mr President, ladies and gentlemen, the fact that the European Union is making considerable resources available for the reconstruction of democracy in Bosnia and Herzegovina and for its consolidation fully justifies the seriousness with which we are now addressing the motion for a resolution on Special Report No 2/2000 of the Court of Auditors.
I say this because it was only at the beginning of 2000 that the Court was able to complete and approve its report on Community aid granted between 1996 and 1998, in other words, between four and two years previously. The obvious consequence of this regrettable delay is that many of the observations in the report are out of date, since, in the meantime, major changes have taken place in the legal framework and the political situation in Bosnia and Herzegovina. But this does not mean that the report' s observations should not be taken into account in future, particularly in Kosovo, in order to avoid similar problems arising with identical actions promoted by the Union.
This type of monitoring is crucial for identifying and solving existing problems, which exist on two levels: one involving direct funding and the other cofinancing with other donors. In the first case, one problem that stands out is the inadequacy of support for actions designed to protect human rights, support for civil society and support for the media. There have been many situations which, fortunately, have been rectified. These range from identification of centralised procedures inappropriate given the urgency with which actions have to be carried out, to the fact that the Commission found itself confronted with various faits accomplis which subsequently had to be financed. With regard to cofinancing, we welcome the transfer of financing from the Office of the High Representative to the first pillar, which meant that it had to be implemented in accordance with the provisions of the Financial Regulation. Furthermore, we believe the same will have to apply to financing for monitoring electoral procedures and, consequently, to cooperation with the OSCE.
To conclude, Mr President, these were the observations that we in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy felt should be considered in the report by Mr Staes - whom I congratulate - given the volume of the total funding for this type of aid, the shortage of resources and the obvious need for them to be used in a rigorous and transparent way.
Mr President, I wish to begin by welcoming Mr Dell'Alba's report and its recognition that the International Fund for Ireland and the Peace and Reconciliation Fund are an innovative means of consolidating the peace process.
The difficult environment in which the Funds have had to operate, their role as a pump primer, the approach in giving priority to disadvantaged areas and the unique role in pioneering the joint management and delivery of cross-border programmes have all been given the recognition they deserve.
I understand that the International Fund for Ireland has produced a comprehensive response to the issues raised in the Court of Auditors' report, which can be made available to Members. That response includes a number of specific actions that the Fund is taking to address matters raised in the report.
It is important to stress one crucial point in relation to the International Fund for Ireland: this is not a European Union programme. The Fund is, in fact, an international organisation with its own governing body, rules, audit procedures and so on. Furthermore, the European Union is just one of five donors involved in its financing. The European Union's annual contribution constitutes 35% of the total.
The International Fund for Ireland was established by the British and Irish Governments in 1986 with the objective of promoting economic and social advance and encouraging contact, dialogue and reconciliation between the Unionists and Nationalists throughout Ireland.
Contributors to the Fund are the United States, the European Union, Canada, New Zealand and Australia. Since the Fund was set up it has provided assistance of EUR 597 million to 4 600 projects, which have helped to create 38 000 jobs, leading to an additional investment of approximately EUR 1.193 billion, bringing the overall investment in these projects to almost EUR 1.79 billion; directed almost 90% of its commitments to the most deprived areas; encouraged over 9 000 participants in cross-community groups and encouraged 5 000 participants in cross-border structures.
Mr President, may I say that Mr Staes has done an excellent job in his report. May I also point out to everyone that the Balkans are a separate area of Europe, both geographically and from the point of view of their customs and their way of thinking. So we need to study every incident from every possible angle if we are to be efficient both in our criticism and in the measures which we take. What it comes down to, as Mr Staes has said and done, is going and seeing for yourself. From where we stand, we cannot see what is happening in these particular regions, which are pretty much a law unto themselves. We cannot monitor what is going on from behind a desk. We cannot understand the Balkan way of thinking from letters, faxes and e-mails. What we need to do is to get close to them, and we need to get close to them not just by expressing an interest which, it goes without saying, is manifest on all sides; we need to get close to them in practice, both physically and geographically, but mainly by learning about their history and what makes them tick.
Everything that has happened, the comments made by the auditors and the Commission, demonstrate that something that is good can always be replaced by something that is better and that something that is better can always be made better still. That is the direction we are all pulling in. I am certain that the interest evinced by us and the critical spirit which exists cannot but lead in the right direction and, if you like, we can take the results of the practices applied to this sort of cofinancing and adapt them in other directions. The European Agency for Reconstruction is now up and running in Thessaloniki and Pristina. It has attracted a great deal of criticism, but we cannot presume that Sarajevo is the same thing as Pristina and we need to make that clear, which is precisely why I referred to different ways of thinking, customs and situations which need to be borne in mind.
Many honourable Members - and to some extent they are right - said that the agency in Thessaloniki should be decentralised and should move to Pristina. Many of us categorically opposed this as out of the question. We have been proven right in keeping the agency in Thessaloniki because if we had moved the Thessaloniki agency to Pristina, Yugoslavia would now be unable to obtain funding from the European Agency for Reconstruction because it would have been impossible for a Serb to go to Pristina and claim so much as a single euro. Which is why I repeat that criticism is a good thing, but everything we do must be adapted to the circumstances, the needs and the peculiarities of each region.
Mr President, I would like to start by giving my thanks to the Court of Auditors for its very useful report this time on a range of issues. We were very critical of it at the time of the annual report but I think these special reports are very valuable.
There are clearly a range of areas where the Commission has yet to act to improve matters. Today, I am going to concentrate on a response to the report written by Mr Dell'Alba on various aspects of the Structural Funds. Certainly, in my country, this is one of the areas where the European Union can visibly claim to be making a difference, and there is a recognition that Structural Funds and the attempt to increase wealth, and improve social conditions and employment rates in an area give a positive image of the EU. But we cannot stand by and uncritically applaud. The reports by the Court of Auditors clearly show that there is room for radical improvement, and the Commission has already introduced a new Structural Fund regulation to improve the situation and will obviously be checking very carefully to see whether these reforms have gone far enough.
In the case of additionality, we must remember that European Funds are intended not to finance but to cofinance operations and must not take the place of public expenditure by national authorities. That is all very well, but even the new regulations only allow for assessment of additionality at a national level and not at a regional level. Rules are rules, but if there is no effective punishment after breaking them, they become weaker and unenforceable, so we need to see a solid legal basis to develop the possible imposition of sanctions.
On the issue of the development of industrial sites, the Commission should not wring its hands but say that this should only be seen as part of a wider policy to assist SMEs. Substantial sums go into these developments. In Wales, for example, we know that this is a clear target; we need clear targets and objectives and we will be looking forward to seeing those within the Structural Fund programmes in future.
Mr President, I would like, in double-quick time, to take you through a number of observations which concern the Court of Auditors' reports which were, indeed, useful.
First of all, there is the Garriga report. I believe the Committee on Budgets has already made plans to this effect, but I think it is vital that we evaluate the results of the committee of inquiry on transit fraud. What has the Commission done so far with the recommendations in that report?
Next, there is the McCartin report on agriculture. It is always an interesting topic, and nobody will deny that the agricultural policy is not static, but that it should move along with the times, especially in connection with the negotiations within the World Trade Organisation and enlargement.
I would also like to raise two points without making a judgment either for or against. The following considerations are currently of importance to my group: first, what would the effect of cofinancing agricultural expenditure be, and income allowance, in particular? Another point, which is very topical at the moment, is animal disease control. This is taking a huge chunk out of the European budget. Would it not be possible, in imitation of customs in the Member States, to obtain insurance cover against the outbreak of certain animal diseases? Could the Commission look into this matter at the earliest opportunity?
Turning to the Staes report, it is encouraging to see that the European Union can make a difference in the Balkans, which is much like a hornet' s nest. We are delighted about this, and we believe the Staes report is excellent. We particularly support the fact that it is not the Office of the High Representative which is calling the shots; it is the European Union which coughs up the funds and which will have to check whether these are well spent.
I would like to make a general comment on the climate of corruption which is supposed to prevail in the Balkans. In our opinion, it is necessary for the Commission to decide on the way in which this should be allowed to affect Europe. Is this having an impact on European aid?
Finally, I would like to make an observation with regard to the Dell'Alba report. In my country, there are indications that the price of industrial sites is rising considerably thanks to European aid. This is not desirable in our eyes. Could something be done about this?
Mr President, ladies and gentlemen, the reports from the Court of Auditors have been given a whole new relevance by the current BSE crisis. The European agricultural policy must be given a thorough going over. BSE is only the tip of the iceberg. Subsidisation of quantity increases, overproduction and then more subsidies for reducing surpluses, not only is all this very difficult for the ordinary citizen to comprehend, it is also extremely susceptible to fraud, and the quota regime cannot begin to cushion the effect. This is very clearly borne out by the McCartin report.
It is to the rapporteur' s credit that he constantly draws attention to this, and not just in times such as these. Unfortunately, Parliament does not have full co-determination powers in agricultural matters and is therefore only able to make very limited use of the political room for manoeuvre. The decisions are taken in the Council of Ministers; they are reached behind closed doors by the national Agricultural Ministers, with their diverse client interests. Yet whilst they reserve the right to make the decisions, they are not prepared to actually take on responsibility. When it comes to errors, misdemeanours, irregularities or fraud, they are not the ones who immediately take responsibility; no, they always point the finger at Brussels, i.e. the EU instead.
There has to be a fundamental change on this score. Not only is control called for, but also political co-determination for Parliament in all areas of the agricultural policy. We need more transparency and openness. This is not about working against the farmers; it is about fighting for a different kind of consumer policy, in the interests of the farmers. Mr McCartin has already mentioned the right key words in his report. What we are talking about here is the issue of direct aid and cofinancing. Something needs to change here, also in the light of eastwards enlargement, if we want to pursue the agricultural policy in such a way that it will lend itself to eastwards enlargement. Even after the Nice Summit, it is clear that the Council is incapable of actually solving these problems, and so to conclude, I would like to stress once again, and this will be a matter of concern to the whole of Parliament, that Parliament needs full co-determination and codecision rights in agricultural policy.
Mr President, in the report of the Court of Auditors for 1999 we can read that Great Britain, Belgium and Holland have been huge net payers into the EU budget. These three countries have rendered account in the budget of their customs duties, i.e. own resources, to a much greater extent proportionally than other countries. There are large ports in these countries and a lot of traffic in transit passes through them.
Both the documents of the Court of Auditors and Mr Garriga Polledo' s report feature an embarrassing element. In many countries abuses have been revealed, although there is no mention of countries' names. This consequently gives rise to the suspicion that crimes are mostly committed in those countries that have large transit ports. If there is no mention of countries' names, suspicion must fall on Great Britain, Belgium and Holland. If they are not guilty of covering up crimes and protecting criminals, they are, nevertheless, the object of suspicion, as the countries' names are not mentioned.
Huge volumes of goods pass through the European Union, which are then shipped outside the Union from its ports. Studies by both the Court of Auditors and OLAF have shown that there is major abuse associated with tobacco imports and transit traffic in particular. It is difficult to assess the extent of this, but the size of the damage caused to the Union is estimated to be between one and five billion euros. Tobacco comes mainly into the Dutch and Belgian ports and is transported on through EU countries, often to the area of the former Yugoslavia, to Montenegro, for example. Last year the EU decided to grant financial aid to Montenegro to the tune of EUR 15 million for political reasons, free of any conditions connected with the prevention of smuggling. Every night contraband tobacco is taken by 50 or 70 speedboats from Montenegro to Italy from where it is distributed to EU markets free of customs duty or tax. To prevent this sort of thing from happening, we need determined effort and answers to the problems Mr Garriga Polledo referred to in his report. From the Union' s point of view, we are talking about a project costing billions of euros.
Mr President, today' s debate is certainly a welcome one, but it covers some very different subjects. I shall therefore confine my comments to the subjects raised by Mr McCartin and Mr Staes.
Regarding the first of these reports, the French Members of our group cannot endorse its comments on butterfat, which challenge the Council decision to maintain guaranteed prices until 2005.
This is a decision we think is particularly justifiable, and one that is essential for farmers. Similarly, we do not think that the fact that 92% of appropriations available in 1998 under the disposal measure "butter for non-profit organisations" was spent in just three Member States, none of which is among the poorest in the European Union, as the resolution points out, is worth including as a serious argument. It is rather jumping the gun to forget that the phenomenon of the development of a fourth world and the impoverishment of certain social strata in our countries is a horrendous reality, and the return to still vulnerable growth is not about to make it possible to quickly reintegrate that sector of the population which has often been marginalised for a long period.
We do not find the report' s critical attitude to the aid given to the major cereal-producing regions to be satisfactory either, even though the report does, admittedly, pay special attention to the smaller cereal-producers within the European Union.
We do not share the report' s opinion, on the subject of swine fever, that pig farmers should bear the greater part of the financial burden involved in combating epidemics. One might well ask just why they should be expected to bear these additional costs when they are weighed down by considerable costs already.
They are clearly not the parties responsible for epizootic disease; they are its victims. So, unless we are seeking, once again, to renationalise the common agricultural policy on the quiet, there could be no question of accepting this proposal.
Mr Staes' report on European Union aid to Bosnia and Herzegovina rightly condemns the serious financial mismanagement in the Office of the High Representative (OHR) during a dramatic period, what is more, and once again, at the expense of monies belonging to the citizens of Europe.
Our group also notes the request for the OHR and the Commission to provide information detailing the reasons leading to this confusion of interests.
Nor is it acceptable for EUR 2 million to be allocated to ineligible material in the sector of ....
(The President cut the speaker off)
Mr President, I would like to say a few words concerning the excellent report by Mr Staes. Firstly, I would, however, like to direct my comments at you, as a member of the Bureau of Parliament. It was a disgrace to this House that we had to tolerate such a bureaucratic administrative hold-up over the question as to whether or not we can send the rapporteur of Parliament 's Committee on Budgetary Control to Bosnia and Herzegovina. I hope that for the sake of those whom we are supposed to represent here, there will be no repeat performance. I make no bones about the fact, because this is something we - myself included - normally criticise the Commission for. This time, I am sorry to say, we are forced to acknowledge that the problem lies with us, which is insupportable.
Secondly, this report by Mr Staes raises our hopes in two respects. Firstly, the Commission is receptive to new ideas. A most welcome development has taken place between the first visits under the leadership of the Committee on Budgets and the Committee on Budgetary Control, and the status quo as ascertained by our rapporteur, and I can only congratulate the Commission on this.
At the start of this programme for the Balkans, aid was granted in the typical EU manner, i.e. the decision was taken around the green table in Brussels and private firms were then commissioned to determine the aid requirement at local level, and to divide and distribute the funds. This method has been abolished and the system almost revolutionised - partly under pressure from this House. It shows that our initiatives are valuable and that the Commission is receptive to new ideas.
Commissioner, perhaps you could even use this receptiveness to new ideas, which you displayed in the delegation in Sarajevo, as an example for other delegations in other countries to follow.
Mr President, despite the resources that the Structural Funds have been devoting for years to furthering territorial balance in the European Union, the 25 richest regions still have a per capita income two and a half times higher than the poorest, and despite the many needs put forward by these least-favoured regions, not all the appropriations earmarked as development funds are actually used each year. I believe we should think about the real causes behind this incomprehensible fact. Perhaps there is a lack of initiatives and the least-favoured areas do not know how to develop.
If that is the case, we should not just cross our arms and justify our inaction with the excuse that we give them money but they do not use it properly. We should push forward with an additional policy of analysis, information, training, motivation, consultancy and monitoring to give a boost to new structures and opportunities for development and progress.
But it is also possible that what is happening is that from our more developed and more technocratic positions we are being too perfectionist and demanding, imposing too many regulations and conditions, and thus preventing and stifling the appearance of valid ideas in keeping with the level of development of the regions addressed by Community policies. Perhaps we should adapt the Community policies to these regions instead of expecting the regions to adapt to an elitist European policy. What is ...
(The President cut the speaker off)
Mr President, I should above all like to congratulate Mr Staes on a most outstanding report. His conditions of work were not the best. It is unfair that we in Parliament should have to deal with a report from the Court of Auditors concerning events going back many years, but the fact is that Mr Staes has done his homework and gone out into the field. Now, it is not that I do not trust Mr Staes, on the contrary, but I too happened to be in Bosnia last week, and he is right in his assessment. The history of the Commission' s delegations in Bosnia has become a success story.
The Court of Auditors' report concludes that the Commission' s control over funds for the High Representative' s Office and the UN, for example, has not, by any means, been good enough. Many of the problems are due to the projects having previously been administered centrally from Brussels. Now, the EU delegations on the spot have been given more powers and more staff. This shows that the idea of giving the delegations more duties and more responsibility does, in actual fact, work in practice. The Court of Auditors proposes that, in future, the EU should give organisations such as the UN, the OSCE and the High Representative' s Office a sum of money which they can administer themselves. At the same time, the Court of Auditors would like to see tighter control. I really do not think that this adds up. If we simply give money as a direct form of budget aid to the organisation, then the Commission will completely lose track of things and no longer have any control. The issue of cooperation between the EU and the organisations will become part of the 1999 discharge. The Commission is calling for clear guidelines from the Council and Parliament. That is something I can well understand. We cannot demand both better control and more of a free hand. We merely need to retain a certain degree of control over taxpayers' money. The UN system is unfortunately becoming more and more bureaucratic, inefficient and corrupt so, in spite of everything, I have much more confidence in our own EU system.
Mr President, this debate covers ten special reports by the Court of Auditors on subjects of such varied kinds and importance that they range from a study of the principal of additionality in structural actions to a specific and thorough analysis of the Community cereals policy. I would therefore like to limit myself to the latter issue and to begin by congratulating Mr McCartin and the Court of Auditors on their excellent work and by highlighting the final points of the Court' s analysis.
Between 1993 and 1997, overcompensation in the cereals sector amounted to over EUR 13 billion. Every European citizen contributed more than EUR 37 to the cereals budget in 1997. Arable crops represented 43% of agricultural expenditure but only 10.7% of final production. Almost 40% of subsidies went to 3% of farmers, and 57% of the beneficiaries received 4.5% of subsidies. The Court of Auditors concluded from this analysis that the current system of support for farmers' incomes, which is based on factors such as price, yield or area farmed, needs to be replaced by a system based on a standard net income per farm household or working unit, with farm support only being triggered to make good any fall in that income.
The COM in arable crops provides the greatest argument for the need to reform the CAP. The thorough political remodelling that has been applied to the structure of Germany' s federal government is a clear sign that, even at the heart of Europe, where this CAP was conceived and where it has always found its greatest support, it is becoming increasingly difficult to sustain an agricultural policy model that was designed to protect an industrial approach, based on large-scale farming. We must come up with a rural policy geared towards regional needs and fairness between farmers if we are to preserve Europe's cultural heritage and the environment. This will require reform of the current CAP.
Mr President, I shall comment on certain problems raised by Mr Dell' Alba' s report to which I should like to draw your attention.
The measures to assist young farmers setting up in business are inadequate, since in far too many cases the target group exceeds the age limit on the date of receiving aid even though it was eligible at the moment of presenting an application. Given the difficult situations experienced by a large number of these young people and the hardship faced by people working in that sector, a situation where some of them cannot receive European and national aid due to inaccuracies and delays is not acceptable.
As regards the measures to assist the employment of young persons, we would need a precise assessment before being able to consider the impact of this policy. This assessment should take account of the variety of routes to employment to be implemented. As regards the measures for the redevelopment of industrial sites, on the contrary, the funding has been too generous, since the ERDF aid has been used to fund projects of types other than the development of industrial sites. This is compounded by the fact that different forms of aid, if not coordinated at regional level, can engender competition between promoters and a subsequent scattering of aid and reduced effectiveness. This does not make it possible to conduct a redevelopment policy which takes account of the diagnosis of needs and the assessment of achievements, ultimately enabling the active administration of regional development.
In this respect, I cannot go without mentioning the restructuring planned by the Danone Group, a procedure we find in various Member States. We cannot tolerate firms which have been able to receive European subsidies being allowed, even though they are in good financial shape, to decide, for reasons of structural adjustments, to lay off thousands of people and causing as many family crises which, once again, will be a drain on national and European public monies.
In conclusion, one of the major objectives of the European Union is to combat unemployment, which is a priority of the Member States but also of the Commission. We know how difficult it is to reach the whole of a target group with any measure. However, in view of the inaccuracies and shortcomings that have been observed, demands have been presented to have the necessary arrangements made immediately, in particular in order to better define the measures and to actually pass the benefit on to the recipients by curtailing delays in the handling of cases and the payment of beneficiaries, in order to ensure that the results achieved are...
(The President cut the speaker off)
Mr President, I thank the rapporteur for the specific references in his report to two major fundings in Northern Ireland relating to our peace process and for his positive response to the International Fund for Ireland, which is funded not just by Europe but also by the United States, Canada and Australia.
I would advise other regions with serious problems of unemployment to study the work of the International Fund in Northern Ireland and the border counties. It has done such outstanding work. For example, it has funded some 4 600 projects, creating 38 000 jobs, and almost 90% of these jobs are in areas of high unemployment and in deprived areas. Some 9 000 people from cross-community groups have been involved in these projects for creating jobs in Northern Ireland and some 5 000 people have been involved in the cross-border projects. It has done an outstanding job and I welcome the positive response in the report to it.
There is also the Special Peace Programme from the European Union itself. At grass-roots level in Northern Ireland it too is bringing together people from both sections of our community, in particular with projects for young people - young men and women. There are shared-city initiatives to promote community; there is development and training for unemployed women - I am just singling out some of the very successful operations that are going on - the development of the food industry and, of course, the new housing development.
We very much welcome and deeply thank the Commission for this, and the Council of Ministers for the Special Peace Programme for Northern Ireland. I should like to express my deep gratitude to all my colleagues in this Parliament for their unanimous support for this peace project because it is making such a very positive contribution to the development of peace in my country.
Mr President, as a Member of Parliament representing that part of Ireland which benefits from both the IFI and the Peace and Reconciliation Fund, I would like to praise the track record of both these funds, and as a representative who works closely with the local groups and projects making excellent use of the funds I would like to state that I am perfectly satisfied that all monies disbursed through the funds are rigorously accounted for. The IFI and the Peace Fund are unique funds so it is understandable that certain misunderstandings should have arisen owing to a lack of familiarity with the special nature and operation of these funds.
As was pointed out previously, the EU makes a major contribution together with the United States, Canada, Australia and New Zealand. The Fund has committed in excess of £400 million which has triggered an investment of £1.2 billion creating 38 000 jobs for 150 projects right across the border countries and Northern Ireland. I deem it wholly inappropriate that the Committee on Budgetary Control should question the effectiveness of the IFI funding system. I believe that these funds have made a major contribution towards the peace process and that Mr Dell'Alba should familiarise himself a little more in detail with these funds. I would invite him to visit Northern Ireland and the border countries and to see the situation for himself.
Mr President, it was with great apprehension that we read the McCartin report, which, I regret, we did not discuss until yesterday afternoon. Quite frankly, we were rather perplexed at the evaluations it contains regarding the agricultural sector, for, if the data and figures are to be interpreted so harshly for a sector which is undergoing such great, all-encompassing change as the world of agriculture is due to the common agricultural policy, we are concerned about the decisions to be adopted. Of course, the rapporteur, Mr McCartin, has recommended a path to take: a thorough review must be carried out of the agricultural sector and the rules governing it. It is regrettable that the codecision process on the decisions to be adopted for agriculture was not closed at the Nice Council. There will certainly be a great deal to do in that area.
Mr President, ladies and gentlemen, firstly I would like to thank Mr Garriga, Mr McCartin, Mr Staes and Mr Dell'Alba for their reports on the reports by the Court of Auditors, which total ten in all and cover the period 1999/2000, or were published in addition.
I feel this debate has shown how valuable the Special Reports by the Court of Auditors are, because they investigate particular problematic areas in great detail. As Commissioner, I can only welcome these Special Reports with open arms because they enable us to deal with criticisms as they arise, and the Court of Auditors constructs its Special Reports so well that they can have a direct bearing on new Commission proposals.
Of course, I must be brief and I am only able to go into some aspects of Parliament' s very detailed and valuable reports. Firstly I will deal with the report by Mr Garriga, and then I will consider your comments on the own resources, Mr Pomés Ruiz. EUR 14 billion is raised annually in customs duties, for the purpose of financing the EU budget, and a substantial proportion of this amount is accounted for by securities and guarantees.
Over the last few years, the Commission has endeavoured to substantially improve the legal provisions in this area. I might mention that in 1999 and 2000, new legal provisions on the transit procedure in the customs field entered into force. They allow for better monitoring of transit processes and the handling of securities undertaken for the purpose of safeguarding these processes. The Community Custom' s Code has just recently been amended and the amendment has entered into force.
Last year, seven Member States were connected up to the new computer-supported transit procedure. Parliament initiated a great deal in this area through its committee of inquiry, which produced some very practical results that are now being worked on by the Commission. Above all, it is highly significant that the candidate countries are now to be directly involved in this computer system, i.e. in this new procedure.
There are two ongoing sets of infringement proceedings against Germany relating to the consequences of impropriety in respect of customs procedures, and the question as to whether this should attract interest payments, and consideration is being given to invoking similar proceedings against Austria, Belgium and Denmark. In addition, I might point out that at some point in the next few days, the Commission will present its report on the own resources system for the period 1997-1999. All in all, it is the Commission' s intention to transfer more responsibility to the Member States in the customs field. I take the view that in the event of administrative error which leads to losses in customs revenue, a different regime should apply in future to the one currently in force, i.e. it is the Member States themselves that should be liable for the loss of revenue in the event of error. It is quite simply a bad system, in that the last pillar of financing within the EU budget has to come into play in such circumstances, i.e. all Member States then have to pay according to their share of GNP. In other words, the present system is such that those who practise sloppy management are rewarded, whilst those who make a special effort are, in fact, the mugs. It ought to be the Finance Ministers' first priority to want to change a system of this kind. There is no sign of this happening yet, but the Commission will continue to press the point.
I will now turn now to the extremely important report on agriculture by Mr McCartin. I would like to express my gratitude for these reports. They cover the following subjects: milk powder, butterfat, cereals and swine fever. I have several brief comments to make on these, and, Mrs Rühle, all I can say is how right you are that this report too illustrates, once again, the number of areas in which urgent reforms are needed. We have one surplus in the entire area of milk production, and this causes a whole host of other problems, particularly in terms of financial control, because this surplus has led to specific sales promotion measures for skimmed-milk powder and butterfat, which raise enormous problems for financial control time and again, or, to put it another way, they create opportunities for fraud.
The criticism raised in the Special Report prompted the Commission to improve on and simplify four aspects relating to skimmed milk. The definition of skimmed-milk powder eligible for financial aid was stated more precisely, the control procedures, particularly in relation to the detection of the presence of whey in skimmed-milk powder, were reviewed, and the aid for liquid skimmed milk destined for use in animal feed was abolished following a cost-benefit analysis, which is something that attracted a great deal of criticism. This was a necessary measure though, because the vehemence of the Court of Auditor' s criticism on this point meant that steps had to be taken.
On the subject of butterfat - there is also an issue here arising from the overproduction that occurs in this sector - I can confirm that the fact that payment of aid is concentrated on only a few Member States is to be reviewed at the forthcoming assessment of the milk sector. This concentration is not unusual but we will take up your comments on this again nonetheless. The Court of Auditor' s observations with regard to shortcomings in the exercise of control are currently being given consideration under the clearance of accounts procedure.
The Court of Auditors assessed the reform measures introduced in 1992 in the third Special Report on the effects on the cereals sector. The Commission used these measures as the basis for its own assessment. In the motion for a resolution, Parliament, and yourself, Mr McCartin, call for direct payments to be differentiated, in a bid to redress the currently uneven distribution of incomes between prosperous and less prosperous regions, but also between large and small farms. This would be possible subject to certain constraints, although not all Member States would accept it, and there is room for improvement here too.
You also address the important issue of cofinancing of direct aid in the report. We know what became of this matter in Agenda 2000. However, the Commission feels that this is another topic that must be brought up for discussion again in the course of the midterm review.
Very briefly on the subject of swine fever: the Commission is of the same mind as those who feel that after the last epidemic, there is an urgent need to revise the relevant legal provisions. It has therefore submitted proposals accordingly, and, has also restructured the Commission' s veterinary service as a result. The Commission would agree with you, Mr McCartin, that pig producers should carry a greater share of the financial burden of measures to combat animal diseases. In this connection, the Commission will carry out an investigation into risk management instruments in agriculture, the findings of which will be available in the next few months, and they are bound to be the subject of intense discussion in this House thereafter.
I will now turn to your report Mr Staes, for which the Commission is in your debt. In the period from 1996 to 1998, which is the period the Court of Auditor' s Special Report relates to, the Commission - and you acknowledged this - operated under extremely difficult political conditions on the ground.
You mention the extraordinary circumstances, particularly with regard to the financing of the open broadcasting network. Firstly, it was necessary for equipment of a very high quality to be made available for this network, and secondly, it was important to ensure that the transmission of information was of a very high quality too, with a view to preparing for the 1996 elections, and allowing for independent reporting. However, the Commission is forced to concede that, in many areas, there was much cause for criticism and so it has taken the appropriate steps.
I will go on to discuss the relationship between the EU as donor, and the Office of High Representative and the Organisation for Security and Cooperation in Europe as recipients of the financial aid. This relationship is indeed complex. The Commission has been reprimanded for quite a few administrative shortcomings, when the fault actually lies with the international organisations. It is not a case of denying responsibility. It just goes to show that there are even difficulties on the cooperation front sometimes, which are partly structural in nature. The Court of Auditors is now proposing, as it did back in its 1999 Annual Report, that international organisations should not be granted project financing but should be allowed budgetary grants instead. But how is the Commission supposed to support international organisations with an exclusively political mandate when these organisations find it difficult to properly implement the administrative and financial standards of Community aid programmes? Further talks and regulations are called for here.
On the subject of the repatriation of refugees and the construction of housing in Bosnia and Herzegovina, which also features in the report: the Commission was able, with the aid of projects financed by the PHARE and OBNOVA programmes, to achieve similar successes where rehousing is concerned to those of other donors. A criticism was raised in the 1999 Annual Report to the effect that there were shortcomings with regard to the repatriation of refugees, but this situation has now improved. I would also remind you once again that the Commission has learnt from all the errors committed in Bosnia and Herzegovina when it came to granting EU aid, and has taken the necessary steps, and it has also placed the administration of EU aid, for example in Kosovo, on an entirely different footing.
Turning now to the comprehensive report by Mr Dell'Alba, which concerns the principle of additionality as applied to the Structural Funds, industrial areas, youth employment initiatives, the International Fund for Ireland and the PEACE programme. Here, too, I must confine myself to a few remarks. The structural funds regulation of June 1999 now includes new provisions regarding the principle of the additionality of measures, which will hopefully help to ensure that, in future, there will be no more cause for the kind of criticism raised by the Court of Auditors about the previous support period, and the criteria will be clearer.
I have this to say about the Court of Auditor' s report on industrial areas: one of the key aspects of the 1999 reform of the structural funds has been the strengthening of the monitoring and assessment instruments, which will enable us to establish more effectively where the money goes to. The regulations now provide for a clearer distribution of responsibility between the Commission and the Member States.
Finally, permit me just to say a few words about the report on the PEACE programme. Parliament has expressed its profound concern at the often slow-moving materialisation of the PEACE programme in Northern Ireland and has called for a transparent budget. The furtherance of the consolidation of the peace process in Northern Ireland and the support, particularly of the cross-border cooperation afforded by local initiatives, which Mr Hume made reference to once again, was not just an innovative goal, but was also the right programme to my way of thinking, and I am delighted to be able, once again, to acknowledge the fact that it has Parliament' s support. This programme too was launched under very difficult conditions initially. As the Court of Auditors report shows, it was still able, in the end, to play a part in supporting the peace and reconciliation process in Northern Ireland. I believe that was the object of the exercise and to that extent, I am delighted that it could be judged a success at the end of the day.
Management of European Monetary Institute and European Central Bank (1998)
The next item is the report (A5-0395/2000) by Mr Heaton-Harris, on behalf of the Committee on Budgetary Control, on the report of the Court of Auditors on the operational efficiency of the management of the European Monetary Institute and the European Central Bank for the financial year 1998 together with the replies of the European Central Bank [C5-0319/2000 - 2000/2163(COS)].
Mr President, I would firstly like to acknowledge the work that the Court of Auditors did in producing the report that my report is based on which contained lots of detailed work. I would also like to thank the services of our committee which helped me a very great deal and indeed the ECB itself which kindly entertained me in Frankfurt for a day and told me where my report was going wrong.
There is a tiny bit of history behind this report. On 31 May 1998 the European Monetary Institute changed to the European Central Bank. The president was still the same person and 402 of the 407 staff that were working in the EMI changed also to the ECB. The ECB took on all the assets and liabilities of the EMI. The Court of Auditors' report identified a number of problem areas which I will come to shortly. The European Central Bank replied to the report, but its replies were certainly short, I would say 'terse' , and the Court of Auditors found them quite inadequate since they did not give any indications of actions that the ECB intended to take to remedy the shortcomings exposed by the Court of Auditors' report.
There were two main areas where the Court of Auditors identified problems. There are equally two areas in which Parliament, and in particular the Committee on Budgetary Control, took a great interest. The Committee was obviously interested in the Bank's relationship with OLAF, and this is summarised in my report's Conclusion 4 which, if will allow me, I will read. This states: "Welcomes the public commitment of the European Central Bank, in its annual report for 1999, to establish a cooperative relationship with the European Anti-Fraud Office OLAF but regrets clear incompatibility between the public commitment assumed by the ECB in its 1999 annual report to establish close cooperation with OLAF and the decision by the ECB itself to prevent OLAF from carrying over internal investigations, pending the ruling by the European Court of Justice." That is a court case that is ongoing.
The other part that the Committee was very interested in was the contradictory procedure. It took ages in this particular case, and when I asked both institutions why, they both said that they had replied in the time that they were given and quite within the guidelines. So, I can only blame the postal services of Frankfurt and Luxembourg, and I guess they need greater liberalisation. However, I am sure these problems will not occur in future.
The main areas specified as problems in the Court of Auditors' report concerned the ECB's project management and monitoring. The Court of Auditors' report noted a lack of any commitments accounting system which had caused great concern; that it was difficult to track project development simply and coherently; and that the ECB had engaged a company of consultants to run some foreign currency reserve subledger projects in July 1998, but by the end of the year the ECB had still not designated a full-time manager for this project, although that was essential for the monitoring of the consultants' work. It also pointed to a number of IT problems.
The other point was extraordinary bonuses. I still find it extraordinary that the Bank whose primary objective is price stability saw its way to paying some staff the equivalent of a 38% bonus. The excuse is that they had worked a lot in the past - worked a lot of overtime - put a lot of work in - and that some of these staff were being paid only 9% over a period of years and this was almost like catch-up pay. But that is just shoddy management and really should not occur in a Bank like this.
As to my tactics, I was not really sure what I should do. As someone who is not a great fan of the European single currency and certainly not his country's entry into it, I had a dilemma with this report. Whilst I would like to demand that the ECB take note of what the Court of Auditors has said, I could have used this report to attack the ECB and got great headlines for myself back home, but that was not the role of the rapporteur. So I went to the ECB and asked for a meeting. They kindly took me to Frankfurt, and I was told that they had changed their bonus policy, that they had understood the problems in project management, and so my report is, if not actually nice, then enhanced by this meeting with the ECB.
At my meeting with the ECB, I was told that it had solved its problems especially relating to the bonus and this would not happen again and it would send a letter to the Committee detailing its current bonus policy. As it transpires, this letter has never turned up, and that is a great shame because the European Central Bank should not really fear criticism from this institution. We are simply doing our job. When problems occur, and they always will, it should not be the job of the ECB to paper over the cracks and pull down the shutters. It should deal with the problems and tell the EU and its public how it has dealt with them and not have a panic attack over how it communicates these things.
As my speech has suggested, the report could easily have been a lot stronger, and the ECB has got off fairly lightly this year. If similar or more problems occur next year, they might find such a report a bit tougher, unless they choose to actually open up, have a dialogue with our Committee, become more transparent and talk to all of us in this Parliament.
Mr President, the Court of Auditors' report on the ECB relates, of course, to the period of transition from the EMI to today' s ECB, a fact which characterises the report itself. A number of the problems pointed out in the report are specifically concerned with the transition. Some of the criticism is levelled at project follow-ups focused more upon how much money had been spent than upon how much had actually been achieved.
However, the main criticism from both the Court of Auditors and the Committee on Budgetary Control concerns the extra bonus which the Bank' s employees received over and above their normal bonus and which substantially exceeded both the maximum levels set and the budgeted costs. The methods for deciding about this additional cost were also criticised.
The ECB has commented on the criticism and stated, among other things, that it has improved its procedures and taken the criticism of its project management on board. The ECB also acknowledges that there has been a lack of clarity surrounding this extra bonus. We are also pleased that the ECB now recognises that OLAF must be able to carry out internal audits. However, it is a great pity about the delay involved.
I am responsible for the Committee on Economic and Monetary Affairs' opinion on this matter, and our conclusions are simple and succinct.
First of all: even though this was a difficult transitionary period, there is a great deal of substance in the Court of Auditors' remarks on, for example, project management, and these must be taken account of in future.
Secondly: the type of bonus system discussed is quite usual in the banking world, but the levels of bonus allocated in this case and the way in which the system was dealt with genuinely merits criticism. What is most worrying and a matter of serious concern is the fact that, in the Swedish and other media, the Bank' s public relations manager dismisses both the Court of Auditors' and the European Parliament' s criticism which, he maintains, is not taken seriously in the banking world. If the Bank, which is already criticised for lack of transparency, does not take the criticism seriously, it is in danger of losing public confidence. My committee does not, however, believe that the criticism is so serious in nature that it needs to affect confidence in the ECB or cause the institution' s effectiveness to be questioned. On the contrary, the Bank deserves substantial credit for the well-managed transition from EMI to ECB.
Mr President, ladies and gentlemen, my point is that the European Central Bank is going through a rough patch, what with mounting criticism, the fall in the euro against the dollar, the lack of confidence in the guidelines being issued and the unnecessary sniping against the Bank, which is a luxury neither the European Bank nor the European system can afford. It is not enough for Caesar's wife to be respectable, she must also appear to be respectable. I see the European Central Bank as Caesar's wife and she is respectable, but she must make more of an effort to show the outside world that she is respectable. Today, if the truth be told, quite a few of our partners are not overly keen on the euro. We must try not to give others an excuse to join their ranks; we must create the potential for the euro to win more supporters who will then accede to the euro zone.
I would also point out, as regards the famous bonus which has caused such a stir, that if there is justification for paying every employee at the European Central Bank an annual bonus of 9% of their salary, then 38% over a period of 54 months comes out at 8.5% per annum. So I fail to see what there is to criticise about something which is within the bounds of both what is acceptable and what has been planned. Presumably the figures have been misinterpreted. However, I would point out that, whatever is done must be done in the best, most transparent, most efficient manner and with the maximum possible credibility vis-à-vis the outside world.
Mr President, Commissioner, ladies and gentlemen, we approved the report tabled by the rapporteur, Mr Heaton-Harris, in committee, and we will support it in this House, for it avoids both exaggeration and undue reserve in its comments on the issues raised by the report of the Court of Auditors on the management of the EMI and the ECB. The three points raised by Mr Heaton-Harris are the insufficient monitoring of projects, the granting of an extraordinary bonus to ECB employees and the refusal to be subject to OLAF investigations.
I would not imagine that it occurred to any of us that the euro would weaken or that such a thing would be engineered. That is not the point. The point, in our opinion, is that the greater our recognition of the authority of the monetary bodies in question - and I endorse this recognition, although I also take note of the clear need for political administration of the economy at European level as well - the greater the need to require them to provide clear evidence of efficiency, wage moderation and transparency.
There is an old saying, applied to people whose actions do not match their words, which goes like this: "Do what I say, not what I do". Those whose role and prestige makes them a point of reference for such a huge public and for all the institutions - such as the European Central Bank, which has our confidence - cannot permit themselves even a minor imperfection, and still less can they say, "Do what I say, not what I do" while advocating price stability, management efficiency and the greatest possible rectitude and transparency.
It is precisely because of the major, valuable role of these institutions - and I wish to stress this by way of conclusion - and because the issues condemned can be resolved that we are confident that the recommendations of the Court of Auditors and the European Parliament will be given practical effect.
The debate is closed.
The vote will be taken at 12 noon.
Financial assistance to SMEs (1999)
The next item is the report (A5-0335/2000) by Mr Bushill-Matthews, on behalf of the Committee on Employment and Social Affairs, on the report from the Commission to the European Parliament and the Council: Growth and Employment Initiative - Measures on financial assistance for innovative and job creating Small- and Medium Sized Enterprises (SMEs) - As at 31 December 1999 [COM(2000) 266 - C5-0507/2000 - 2000/2245(COS)].
Mr President, I wish to begin by just reminding the House of a few statistics. There are at least 16 million businesses within the EU, 99.9% of them are micro to medium-sized. There are 100 million people working in the EU in the private sector and, of these, 32 million people work in micro-businesses, which is businesses of less than 10 people; 33 million people work in small to medium enterprises, with less than 249 people. So a total of 65 million workers in the EU are in the small and medium sector, which shows that it is very important for us to be discussing the growth of such a sector. In particular, it is absolutely right that this specific initiative - growth and employment - should be discussed within the Committee on Employment and Social Affairs, although it is clearly also of interest to other committees.
This particular report is concerned with funding programmes, which was an important initiative from this Parliament a few years ago. But it is worth saying straight away, as confirmed at the Lisbon Summit, that the issue of the development of SMEs is not just a matter of funding. It is also very important that all of us secure the right climate for enterprise, with less red tape and less bureaucracy, to encourage SMEs and risk-takers to actually consider taking out risk capital in the first place.
1999 was the first full year of this particular set of initiatives and, therefore, as a start-up phase it should have been relatively straightforward to report upon this without being too controversial. However, there are some controversial elements in the report, essentially because of the Commission timetable in issuing its report. I have annexed the detailed timetable to the report. It shows that whereas the initial draft proposal from the Commission came out in November/December 1999, it literally took a full five months before the report came before Parliament. Then there was a further delay within Parliament, because we are not perfect in that respect either. It took over a month to allocate it to a rapporteur and then, because of the summer recess, it was not possible to programme the internal debate and discussion until October and November. Despite this long delay, there was further incompetence, dare I say, within the Secretariat because the Committee on Industry, External Trade, Research and Energy under Mrs Flesch as the rapporteur had produced some very useful amendments to the report which only came to the Committee on Employment after we had voted on the report. So that again was not exactly impressive. I have agreed with Mrs Flesch that amendments from the committee today have my full support to go through unchallenged, as there are a number of useful contributions there.
I should add that I asked the Commission back in August about a particular comment in the report, which stated that in August there would be some feedback from SMEs about their response to the project. However, the Commission did not reply. I asked again in October where this information was and it finally replied: "What information are you waiting for? We do not understand!" It was literally only yesterday that I received an e-mail from the Commission stating that there was such information but it had been sent to the Committee on Budgets rather than to our committee - again, not too impressive.
Yesterday, I spoke in the debate on the Doorn report on SLIM concerning bureaucracy. I should like to reinforce those comments now, because the fact that this report had to go through so many different Directorates before it emerged - including legal, budgets, financial control, general secretariat, regional, innovation, employment and social affairs, research, internal market and competition - is not an impressive way of dealing with an important subject. I speak not only on behalf of this report but also, I am sure, of other reports that need to go through the same system. This is just too much micromanagement. There are too many managers involved and, as a result, the project ends up not being fully managed.
Finally, I have made a few comments about the European Investment Bank taking a controlling interest in the EIF. This may be absolutely right given its expertise, but we want to ensure that these particular projects are given the priority they deserve. I am not particularly confident but we shall watch to see how that goes. I have also called for a full audit, not because of any doubt about the financial probity, but just as a basic management control system.
In conclusion, may I say that the Commission has apparently already written the draft report for the year 2000. I should like to ask that we see it now so that we can make a positive contribution now in good time, rather than repeat the timing of the current report. Here we are in January 2001 debating and voting on a report that was issued back in 1999. It is already history. On such an important subject we want to deal with the present, thereby being better able to shape the future.
Mr President, I should first of all like to congratulate the rapporteur and to emphasise that there is basically no difference in the attitudes of the Committee on Employment and Social Affairs and the Committee on Industry, External Trade, Research and Energy. We therefore endorse the rapporteur' s conclusions, particularly his comments on delays, which should be avoided in future. The Committee on Industry perhaps emphasised to a greater extent the importance of SMEs for employment, the need to facilitate access to risk capital, the need to simplify bureaucratic and administrative procedures and regarding improving the coordination between the various Commission programmes of interest to small and medium-sized enterprises.
We therefore tabled a number of amendments and, as the rapporteur has just explained, due to an unfortunate combination of circumstances, the rapporteur did not receive the amendments in time. I should like to thank him, nonetheless, for having tried to accept Amendments Nos 1 to 8, which constitute the bulk of the Committee on Industry' s amendments, which complement the rapporteur' s report.
Mr President, the Nice Summit was characterised by weak decisions. However, it will not impede progress towards an ever stronger European Union. When national measures have no effect, that is when Europe comes into play. We are experiencing this with BSE. Suddenly, all sides are calling for effective cross-border consumer protection and robust action where wrongly labelled products are concerned. We are also experiencing this with the fight against unemployment. The SMEs feel the effectiveness of union-wide initiatives for growth and employment, which are designed to underpin the measures introduced by the Member States. One of the first things to come out of this programme is that EUR 450 million is to be made available for growth-orientated SMEs.
On behalf of the PPE-DE Group, I would like to congratulate Philip Bushill-Matthews on his report, which bears witness to his exceptionally detailed knowledge. We concur with his criticism of the Commission for providing too little information too late. Just how are we supposed to oversee matters properly, or even submit solid programme proposals under such enormous pressure of time? We need clarification on which of the three facilities - start-up capital, guarantees, or joint ventures - have achieved the best results, in which States and which sectors companies were set up, whether the small enterprises had access to foreign capital too, or whether statements originating from SME circles are correct, according to which, more than 50 000 new jobs were created simply by means of interest subsidies to the value of EUR 100 million, which age groups are especially required, and to what extent women were involved.
In talking to SMEs in my constituency, I constantly met with complaints that the funds are virtually only ever granted to enterprises in state-of-the-art technology. Other innovative enterprises, from the craft industry for example, ought to qualify, too, to my mind. We must also take greater account of the sustainability of services.
Mr President, let us seize on the initiative emanating from Mr Bushill-Matthews' excellent report. The more detailed the information, the sooner confidence in EU initiatives will grow.
Mr President, on behalf of the Socialist Group, I very much support this report and in particular the initiatives behind the ETF Start-up Facility and the Small and Medium-Sized Enterprise Guarantee Facility. I am sure there is a shared opinion across this House of how important small businesses are. In my own country, the United Kingdom, the small business population has actually increased in size by one half since 1980 and there is now one small business for every 13 adults in the population. Small businesses are important not just for jobs but also for trade in this European Union. I recall talking with the counsellor in the British Embassy dealing with Belgium and the Benelux countries and exports into those countries, who told me that the vast majority, over 90% of the enquiries which he deals with, are not from large companies seeking to export but from small businesses. So that is very relevant to us in this House too.
It is relevant because of the Lisbon process. We welcomed the conclusions from the Lisbon Summit last year: the move towards flexibility, the move towards entrepreneurship, towards innovation that were reflected there. These facilities should be seen very much as being at the heart of trying to achieve those economic goals.
I would also like to change past practice by congratulating Mr Bushill-Matthews. I have sat in the Committee on Employment and Social Affairs with him for the last year or so and I have heard him make the same speech time after time about de-regulation and too much bureaucracy at European level. He has actually come up with something constructive here, so well done Mr Bushill-Matthews. Nice to see that you can do some work, or at least others can do it on your behalf.
I particularly congratulate you on your conclusions regarding the need for more transparency and speed - absolute support for that - and on the importance of the high technology sectors - yes, but not just those. Also, I am very surprised to see you putting emphasis on the need to increase female participation in small businesses. Congratulations to you for supporting that.
I would have liked to see more on the social economy. Our cooperative businesses should be seen fair and square as part of the small business sector. They are particularly important in terms of job creation amongst disadvantaged groups in the labour market. They are particularly important in terms of socially useful employment and it is an omission that they are missing from the report. They should not be treated differently; they should be given extra help. Perhaps the Commission could comment on that at the close of the debate.
I would also like to particularly support Amendment No 3 from the Socialist Group. We will be supporting all of the amendments to the effect that bank guarantees behind venture capital are still far too strict, far too conservative and actually prevent entrepreneurs from creating jobs in the UK and in other European countries.
Let me conclude by saying that yesterday the UK Government published Think small first, a document about ensuring that every department of government thinks about small businesses, not just about the availability of finance that we are discussing in this debate but about the overall macroeconomic framework and the sorts of advice and skills that they need to support them and become prosperous. We in this European Union should follow that lead and ensure that every Directorate-General, every service of the European Union puts small businesses first.
Mr President, I want first of all to congratulate Mr Bushill-Matthews on his report. He has produced a good piece of work in spite of difficult conditions, and we in the Group of the European Liberal, Democrat and Reform Party very much agree with his conclusions, as well as with the amendments tabled by the Committee on Industry, External Trade, Research and Energy. There are, of course, many different ways to create full employment, but this cannot be achieved without economic progress and a high degree of competitiveness. This was also, of course, the conclusion reached by the Lisbon Summit last year which specifically emphasised growth and development as the means to higher employment in the EU. Moreover, every politician has a soft spot for small and medium-sized enterprises. At any rate, that is true whenever we raise our glasses in praise of their importance to economic development and employment.
When it comes to everyday practice, however, the reality is all too often different. Far too many obstacles are placed in the way in the form of bureaucratic rules which deter many people from setting up in business. There are not enough incentives to take risks, and this generally impedes development and dynamism. We cannot, of course, get away from the fact that, in general, there is less willingness to take risks in the EU than in the United States, something which is reflected in less dynamic new business development. I therefore also think it is important to ensure that these programmes which, through the European Investment Bank, provide small and medium-sized enterprises with new financing opportunities operate as efficiently as possible in the eyes of the enterprises concerned. The programmes must be made more widely known and linked to other programmes, and it must of course be ensured that the payments are not dragged out, indeed that the programmes operate with a minimum of bureaucracy. Mr Bushill-Matthews' s excellent report and the amendments tabled by the Committee on Industry, External Trade, Research and Energy contain criticism of experience to date. That criticism should be taken on board so that our friendly feelings for small and medium-sized enterprises do not only find expression in fine celebratory speeches, but also in practice. We must also ensure that the programmes are effective overall, and I am therefore particularly pleased about Mr Bushill-Matthews' s request that the Commission follow up the programmes and examine their effect on employment.
Mr President, ladies and gentlemen, it is quite amazing what excellent reports are produced, although the Commission basis is completely inadequate. The rapporteur puts forward the proposal that enterprises that have not taken up support programmes should be interviewed.
I consulted numerous colleagues on this, in my capacity as owner of a medium-sized enterprise. The almost unanimous verdict was as follows: when it comes to the European Investment Fund, and especially the various components of the Amsterdam Special Action Programme (ASAP) on SMEs and job creation, we small enterprises lose track of things because there is a plethora of individual sub-programmes, responsibility for which is in all kinds of different hands, I might add. For example, there is the normal SME guarantee facility, the growth and employment initiative, the growth and environmental initiative, the EIF technology facility ETF, the ETF start-up-programme, new sub-programmes for innovation attached to EIF-ETF since Lisbon, e-Europe, e-Learning etc.
How are these distinguished from one another and where must I, as entrepreneur, submit the applications for my project ideas? Parliament has the same problem from the opposite perspective, if it wants to assess how the ASAP is developing overall, because the reports from the EIB and EIF do not contain a coherent account. Sometimes there is talk, in general terms, of the full range of SME support, and sometimes the individual components of the ASAP are cited in different contexts.
There are also a few things wrong with the organisation of the ASAP on the policy side. The growth and environmental initiative has not received any more funds. What is more, it strives for a completely antiquated after-care style of environmental protection. The remaining areas, i.e. growth and employment, ETF, etc. have received continuous boosts, I grant you, but they concentrate on a few high-tech sectors alone, predominantly innovation, communications and genetic engineering.
In many cases, these SMEs are not dealt with directly; instead the application procedure is handled by middlemen, usually traditional risk capital and investment funds, which receive the credits and guarantees from the EIB, and which the SMEs have to go to with any complaints. That being the case, in fact nobody but the EIB knows which SMEs are receiving support for precisely which projects, and how many jobs are being created in the process. That is why hitherto, when assessing the effect these programmes have on employment, rather than providing concrete figures, the EIB has performed a simple macroeconomic model estimate. More detailed information will be available on the outcome of the whole exercise in 5 to 10 years' time. Rumour has it that essentially, the ASAP serves to strengthen the European risk capital market for information and communication, genetic engineering and starting up new businesses, and that the job creation aspect is not actually examined in greater detail or assessed. The EIB homepage showing the list of funds to which the EIB has given credits and guarantees, fuels this notion.
Mr President, ladies and gentlemen, this is one of those subjects on which we cannot and, in fact, do not have any doubts or hesitations as to our political approach. First of all, programmes aimed at promoting employment and growth are still vitally important, despite some positive signs in recent years. Secondly, the strategic importance of small and medium-sized enterprises in this area is quite clear and crucial, as was stated in the definition of the initiative for greater employment, which was strengthened recently by the guidelines laid down at the Lisbon Summit. I too, like the rapporteur, whom I congratulate, wish to highlight the Lisbon Summit conclusion that calls for a climate encouraging the promotion of small and medium-sized enterprises, and in particular a regulatory framework which is conducive to investment, innovation and entrepreneurship. Thirdly, we are all fully aware of the particularly tough challenges as well as the new opportunities that economic globalisation presents for small and medium-sized enterprises. Fourthly, it is crucial for the European Union and the Member States to overcome the relative gap that exists in many areas between the EU and the United States.
If we are to fulfil our responsibilities in this area, we must have good information in good time. This has, until now, not been the case. I agree with the rapporteur' s criticisms and I also call for the draft 2000 report to be submitted to us in time, by March of this year, otherwise the harsh criticism that we have refrained from making this year will have to be made with even greater severity next year. In its reporting procedures, the Commission must acknowledge the priority and the importance that we attach to these areas and ensure that these are reflected in the quality of its analysis tools.
In conclusion, I think that we must improve our commitment: I agree with the rapporteur when he advocates that our interest in high technology and knowledge-based industries must not mean that we forget the more traditionally structured businesses involved in tourism, trade, crafts and in services in general. We must consider the amendments, since we need to demonstrate a greater ability to harness venture capital. The amendments also, in my opinion, complement the report well.
Mr President, Europe normally finds it hard to assess the impact of government policy. That is not the case in this report. I therefore find the assessment presented here of the effects of the programme on actual job creation particularly interesting. Furthermore, since the agreement of the Council for Employment and Social Policy on 20 December 2000 regarding the creation of articles of association for the European company, the legal and administrative prospects for SMEs are looking up. This is essential, since SMEs form 99.8% of all firms and employ 66% of the European workforce.
Yet the concept of an SME continues to apply to a catch-all category embracing a wide range of company structures and situations. The great majority of them are firms employing at most 10 employees. It is to be regretted that their special characteristics have not been recognised and that they do not benefit from special measures. Unlike the Committee on Industry, External Trade, Research and Energy, which mentions it in its opinion, the Committee on Employment and Social Affairs does not mention any such recognition. Similarly, the aid programme should not be reserved for the large SMEs using or producing leading edge technology. The traditional sector should also be able to benefit in full. I am thinking in particular of the craft sector, which provides employment, know-how and innovation.
From this point of view, I support the programme of start-up facilities for smallSMEs. On the other hand, I am more sceptical of the idea of urging Member States to amend their tax laws. There are plans to create a single European structure for risk capital investment funds operating in parallel with national structures. This is liable to make administrative procedures more complicated for the small SMEs who do not necessarily have the resources to deal with them.
Mr President, I am happy to be speaking on this major document tabled by Mr Bushill-Matthews, whom I have the honour to call my friend. I am glad to see that this report, which is so important for the development of small and medium-sized businesses in Europe, has been so well written, and I hope that Mr Bushill-Matthews will continue to be a beacon of light for all those drawing up European Union legislative measures on small and medium-sized businesses. He is certainly one of the greatest authorities on the matter, which became extremely important after the fall of communism.
As we are all aware, communism and the countries of the Eastern Bloc stifled free initiative. There were no small entrepreneurs in communist states. We have now proved the superiority of the economic system of free initiative. I therefore urge Mr Bushill-Matthews to remember in future - and Commissioner Schreyer to bear in mind both now and in future - that, in addition to the major initiatives proposed in this report, it would be appropriate to call strongly upon the Member States to exempt small businesses which are just starting off from taxes for at least the first five years of activity. Whoever undertakes a free initiative creates at least one job - his own - and often employs family members and other people as well.
I am sure that this proposal will be music to Mr Bushill-Matthews' ears, for he is well-known for being opposed to taxation, and I therefore hope that both he and Commissioner Schreyer will accept it.
Mr President, I would like to start by congratulating Mr Bushill-Matthews on this major report. I also have to say that I am extremely grateful to him for having accepted the amendments I proposed which supplement the main part of the report on certain points and certain basic issues. In my opinion, it is extremely important to be focusing on the development of small and medium-sized businesses and what that involves, in order to offset the unemployment in large businesses, apart from anything else. Europe must, therefore, make it a priority to support businesses, create a favourable climate for their establishment and development, encourage research and, above all, encourage the leading sectors. It is also of primary importance that the European Parliament succeeds in monitoring both the projects and the results made possible by European funding.
This would appear to be of extreme importance, together with the fact that small and medium-sized businesses in the small craft, trade and tourism sectors - as I pointed out - and other services will also benefit. We must take on board the fact that the era when people stayed in the same job all their lives has passed, that we must change our perception of employment and that the sector of small and medium-sized industry and craft trades will provide increasingly realistic job opportunities for our young people and for the future European citizens. It is vital for Europe to focus on these factors and we must continue to have confidence in this approach.
Mr President, I would like to thank my colleague, Mr Bushill-Matthews, for the great expertise he has demonstrated in drafting this report. Although SMEs now employ two-thirds of the workforce in the whole of the European Union, there is still employment potential in the SME sector. Support and venture capital while a company is being set up are enormously important for the creation of jobs, as, according to certain studies, SMEs use as much as 80% to 90% of venture capital market resources in taking on staff. We must give SMEs that have potential for growth our strongest support, irrespective of what sector they operate in. More attention must also be paid to making it easier for companies to globalise, so that SMEs may take full advantage of the benefits brought by the internal market. Also great in this regard are the expectations connected with harmonising systems of guarantees and legislative reform regarding mortgages, which we are expecting in the Committee on Economic and Monetary Affairs. I fully agree with the rapporteur that the Commission should, in future, provide information more promptly on how this important initiative is progressing. In future, the Commission' s reports should contain feedback on the users of the fund so that defects in the system can be speedily rectified.
Finally, I would like to focus attention on those legal provisions which aim to make it easier for bankrupt companies to begin trading again. Although these companies have proved to be a risk once, that does not mean that the same thing will happen in the future. Bankrupt companies should rather be viewed as a resource for Europe, which we should not fail to exploit. I would also like to stress how important small businesses are for competitiveness with regard to Europe' s big companies. Small companies often work as subcontractors for our European mammoth organisations, and, as a result, the position of small businesses is more important than ever for competitiveness throughout Europe.
Mr President, I am delighted that this report has been put before the House. Especially with my being an entrepreneur, I would like to congratulate the Commission on having brought out, to excellent effect, what is lacking in Europe. What it boils down to is that there is not enough start-up capital available for people who want to set up in business, and so numerous young entrepreneurs have to give up again prematurely. Exports constitute a risk of course, and so it is particularly important for joint ventures to receive financial support in the early stages, more than at any other time. The guarantee system serves to ensure that not everyone who is willing to become an entrepreneur automatically jeopardises his livelihood in the process and faces the risk of financial ruin, at the very least, for the rest of his life.
When we consider that approximately EUR 7 billion is available in risk capital in Europe, whilst in America the figure stands at EUR 12 billion, then we ought to give thought to how we can make good the difference. What steps can we take, particularly as regards agriculture? The very word BSE ought to inspire us to reflect on what kind of young enterprises we could establish in order better to guarantee food safety, carry out blood tests, develop treatments and so on. Urgent action is called for here.
I would also like to stress that it is important for young entrepreneurs to be given a commitment they can rely on as speedily as possible. Deadlines should be set by which a decision must be given in the form of a clear 'yes' or 'no' , so as to avoid any unnecessary risk. It is also important to apply the directive on tackling default in payment, so that people actually get their hands on the money within a set period of time. There is still too much hesitancy on this score for my liking. The Commission should submit proposals on project management, develop best practice methods, introduce benchmarks, on the basis of which it will be possible to examine how much time elapses between the first application and the successful creation of jobs. It also needs to monitor payment flows, and finally, promote the entire strategy in the public arena. When it comes to PR, one idea would be to have a 'young entrepreneur of the year' prize, awarded to the entrepreneur who has created the most jobs in absolute terms and in percentage figures.
This would demonstrate at European level, and correspondingly in the Member States, that we are going the right way about this.
Mr President, as I am here instead of my colleague Pedro Solbes Mira, I will give his speech in English, also in honour of the rapporteur.
This report concerns the first annual report on the Growth and Employment Initiative. This initiative aims to provide financial assistance for innovative and job-creating small and medium-sized enterprises as a step towards the development of a business climate conducive to investment, innovation and entrepreneurship. It is also in line with the Lisbon European Council conclusions of March 2000 where the objectives of strengthening employment, economic reform and social cohesion as part of a knowledge-based economy were set as a new strategic goal for the Union.
I would like to address the main points raised by the Committee on Employment and Social Affairs' report prepared by Mr Bushill-Matthews.
Firstly, the report notes that the Commission reporting process is too lengthy, causing delays in the receipt of the report by Parliament. At the same time, Parliament's report states that there is a lack of information particularly concerning feedback information from small and medium-sized enterprises, beneficiaries of the Growth and Employment Initiative.
In my view, these two matters are inter-linked and are a result of the way the financial instruments that form part of the Growth and Employment Initiative are constructed. These are designed so as to commit budgetary resources to financial institutions such as venture capital funds, national guarantee schemes and commercial banks which would act as intermediaries for final SME beneficiaries.
In this respect, the information regarding commitment and draw-downs made to financial institutions in a given year is available during the first quarter of the following year. On the other hand, feedback information from small and medium-sized enterprises concerning a given year is only available for all the instruments in the last quarter of the following year. This implies that an annual report drawn up by the end of April will include year-end statistics for the previous year at the financial intermediary level and at the SME level, detailed statistics for the preceding year. These time-scales indicate why last year's annual report referring to 1999, which was the first full year of the programme, could not include detailed information at SME level.
This leads us to the following point: streamlining the initiative is an objective shared by both Parliament and the Commission. However, a re-shaping of the financial instruments of the initiative cannot be done annually. First of all, market players could be confused and find it difficult to appreciate the reasons for these changes. Furthermore, a detailed evaluation of these instruments based on a bottom-up approach is needed.
Regarding the JEFV programme which has had the weakest take-up out of the three financial instruments of the Growth and Employment Initiative, the multi-annual programme for enterprises foresees a simplification of the scheme to enable SMEs' requests for financial contributions to be dealt with more quickly by the financial intermediaries and the Commission services. The possibility of adopting the eligibility criteria will also be examined in order to respond more effectively to the needs of small and medium-sized enterprises.
Concerning the reform of the European Investment Fund, the report is incorrect in stating that the Commission can no longer use the EIF directly as a tool for financing SMEs. As before, current and the future Community schemes entrusted to the European Investment Fund will be managed separately from its own resources under the principle set and controlled by the Commission services.
Finally, the report questions the tax structure of venture capital funds and calls on the Commission to encourage each Member State to adopt laws permitting tax-transparent funds to be created in their country and to recognise transparent funds established in a similar way in other Member States. This matter, which is of great interest to the Commission, has recently been dealt with in the Commission communication on the risk capital action plan which was finalised in October 2000. To quote from the report "the tax structure might hinder cross-border investment by creating specific tax obstacles or even discriminating against foreign investors. A comprehensive response to such barriers might be achieved most effectively through coordinated action on EU level. In any event, Member States have to make sure that tax treaties and all other tax law instruments prevent double-taxation of dividends in cross-border investment'.
To conclude, now that the restructuring of the European Investment Fund is complete, the Commission services and the EIF are working together to progressively implement the ECOFIN and Industry Council's decisions, in particular with the multi-annual programme for enterprise.
To be realistic, Parliament should not expect any substantial result before 2003 or 2004, although preliminary indications in particular from guarantee schemes might be available earlier.
Let me add as the Budget Commissioner, that the Commission has welcomed Parliament's decision for the 2001 budget to increase amounts for loans and grants available to SMEs.
This was an important signal to the small and medium-sized enterprises and an important step to achieve the aims of Lisbon to create a knowledge-based modern economy in the European Union.
The debate is closed.
The vote will be taken at 12 noon.
Frontier workers
The next item is the report (A5-0338/2000) by Mrs Oomen-Ruijten, on behalf of the Committee on Employment and Social Affairs, on the situation of frontier workers [2000/2010(INI)].
Mr President, it came as a surprise to me as well that this debate was being squeezed in today. The topic of frontier work has fascinated me for over 21 years, the length of time I have served in politics, in the Dutch Lower Chamber, but also in the European Parliament. It fascinates me not only because I am faced daily with problems which frontier workers experience when they live in one Member State and work in another, but also because the mechanics behind it are quite considerable, mechanics which have to be adjusted annually. It also fascinates me because it demonstrates that parliaments, national parliaments that is, are not getting things moving quickly enough. Another reason why it fascinates me is that what politicians appear unable to sort out, the European Court of Justice manages to settle, and Member States are always being lectured about putting right any existing mistakes. This brings me to a remark which I would like to make vis-à-vis the European Commission.
I have no axe to grind with the European Commission. It is particularly the Council, the members of the Council, who are unwilling to grant frontier work the flexibility it needs, and so we politicians, national politicians that is, leave this for the European Court of Justice to solve. I think this is no longer acceptable, or necessary, for that matter, and that we must make every effort, and employ all means, in order to change this situation.
What I want in my report - and I would like to thank my fellow MEPs who have helped in the drafting, as well as predecessors who have worked on this dossier - is four things. First of all, I would make an urgent request to the Commission to draft a directive which provides for frontier effect reports. This request has been put to the European Commission and the Member States since 1990. Such reports would oblige Member States, when changing their legislation on social security, taxation or public health, to draft an assessment straight away in order to study the impact on frontier workers. Why? Not because this will make amends, but because it will help us to operate in a preventative manner; and help us to prevent problems from arising.
My second request to the Council is at long last to incorporate the amendments in Regulation 1408 without any further delays. I believe this dossier has been with the Council of Ministers, the Social Affairs Ministers, for two years now. It includes a number of improvements for frontier workers, as well as - and Mr Doorn mentioned SLIM yesterday - a whole host of provisions which make everything more simple, easy and more readable. The Council must do something about this; Parliament has codecision rights on this dossier. However, the Council must decide unanimously, and I hope that something can be done there.
Thirdly, in my opinion, the Commission should be more alert when it comes to all bilateral taxation agreements which are being concluded, in order to check whether the principles, whereby tax law should be brought into line with social security in the country of employment, are being upheld. This is to prevent problems arising and to prevent people from falling between two stools. As far as this is concerned, the Commission should get its act together a bit more, and check and verify the bilateral taxation agreements more, also in the preliminary phases.
The fourth point I want to make concerns medical expenses, or the possibility of benefiting from provisions for medical care in another Member State. Court judgments have been passed on this. This is another area where politicians have let themselves down. There are judgments of the Court of Justice, Kohll-Decker being the most prominent, and I know a few people from my own region, which is a border region, who went to Court. Mr President, neither the Member States nor the Commission have ever submitted any notes to Parliament on this matter. That is shocking. We should not leave matters in the hands of the courts; we as politicians must be able to do something about this. I know very well that when the previous Commissioner, Mr Flynn, was in office, a note was being circulated. I know that the outcome of this was thought to be unpleasant. But it does mean that for once - and I would like to push the Commission in this respect - we had clarity and transparency. The position of active frontier workers, but also that of post-active frontier workers is at stake here. As far as Kohll-Decker is concerned, it applies to all people who live near the border.
I would ask the MEPs to vote in favour of the report and certainly also for the amendments which I have tabled. The reason for this is that frontier work is no longer a problem of the old Union of the 15. It impacts on the day-to-day running of the market, also with regard to the candidate countries. I would therefore call for the broadest support possible.
Mr President, Commissioner, ladies and gentlemen, I would like to thank Mrs Oomen-Ruijten for highlighting the situation faced by frontier workers in an own-initiative report from Parliament. Many and varied are the situations and problems that we continue to encounter in the European internal market, one of the key aspects of which is the freedom of movement of frontier workers. These are problems which cause the people to question the raison d' être of the European Union.
Being an MEP in a region bordering Luxembourg, Belgium and France I can identify with all the facets of these issues. Why is a German pensioner, who is undergoing dialysis, only permitted to have access to this for a limited period of time when holidaying in France? The mother of a family in Germany is immediately entitled to child benefit for her second child, but not if her husband works in Luxembourg. Is it permissible for an aunt who is insured in Belgium to be cared for in a nursing home near her family in Germany? Pension entitlements acquired in Italy are subject to enormous outlay before they reach the German pensioner. And why should an honorary mayor working in Germany suddenly have to pay tax on his whole salary, which he earns in Luxembourg, because he receives an expenses allowance? Luxembourg firms are fighting against additional expenditure and additional costs, and so jobs are at risk. This is why people decline the office of mayor.
The list goes on. Frontier workers must be flexible, so as to be able to cope with the confusion of laws on both sides of the borders. Those who look for a job over the border within the European internal market need legal certainty in a united Europe, particularly in the sphere of social legislation. We MEPs from the border regions in the European Union call upon the Commission and the Council, to provide for more cross-border social justice. We have achieved a great deal, but there is still much to be done. The report by Mrs Oomen-Ruijten illustrates the legitimate demands of the people in the border regions. The internal market must also be completed within the labour market if we want to make Europe an integrated whole.
Mr President, ladies and gentlemen, I would like to begin by thanking Ria Oomen-Ruijten for the sound cooperation we enjoyed within the framework of this report. I thought it was a splendid idea to dust down a number of requirements which this Parliament put forward in 1998 further to an own-initiative report and following my own report which is based on a frontier workers petition. It has to be said: not a great deal has happened legislatively speaking over the past three years. We have often said that border regions are good barometers for European integration. If this is the case, then I do not think integration is in terribly good shape these days, because, except for the European Court of Justice, little progress has been made.
Moreover, I also regret the fact that the frontier effect test has not even been included in the social agenda and that the Treaty of Nice has not made any decisions with regard to Regulation 1408/71, which only complicates matters.
Meanwhile, the world moves on, and in all manner of countries, tax reforms are under way, social security legislation is in full swing, statutory schemes are being supplemented with additional schemes, and quite a few countries, in a bid to reconcile work, family and leisure time, are coming up with all kinds of schemes for career breaks which will only apply to the country' s own citizens and unfortunately not to frontier workers. I am therefore in total agreement with the European Commission, which intends to institute an inquiry into the Belgian career break scheme, which - I regret to say - does not cover Dutch citizens, whilst the Dutch scheme does apply to Belgians.
Frontier workers have an added disadvantage compared to other citizens who avail themselves of the free movement of persons principle. They often work in one country and live in another, and pay taxes in one country and their social contributions in another. To have some coherence between the tax policy and social security system in one country would already be something, but to expect this to happen between countries is nothing short of utopia. As a result, frontier workers continue to be at the receiving end of this unsatisfactory situation. Even the most dyed-in-the-wool European federalists among us dare not dream of a time when we could ever achieve the utopian vision of a harmonised social security system or harmonised taxation across Europe. We must therefore look for creative solutions.
I would like to mention two. First of all, the Oomen-Ruijten report is right to breathe new life into the EP requirement on compulsory frontier effect reports on the part of the Member States in all legislative changes which pertain to social security and taxation, with compensation for frontier workers to balance out any drawbacks, a practice which, in fact, is already being implemented in some countries, albeit with some reluctance. Accordingly, my group has some difficulty with the fact that Mrs Oomen-Ruijten toned down the text at the time. We believe that the test must remain in place as a matter of urgency and that compensation must be made compulsory.
Secondly, we must have the courage to take the conclusions reached in 1998 a little further. We were unable to halt the Russian roulette for frontier workers at the time. We must, at long last, opt for one levy principle, either in the country of residence or the country of employment. I think there is a whole raft of arguments in favour of the country of employment. I think that, accordingly, my group will be voting against the amendments tabled by Mrs Oomen-Ruijten and against those of Mr Manders who wants to eliminate this principle.
I hope that this report will emerge from the plenary unscathed and that frontier workers can at long last make some more headway.
Mr President, I would like to thank Mrs Oomen for the huge amount of work she has done. She, herself, has also indicated that this is an important issue for which little is being done, for which politicians hardly have any consideration, and, as we can see, it is extremely difficult to lend this matter some clarity.
Despite this, I have some observations in this respect, which is also apparent from my amendments. I, myself, live in a border region and every day, I see people from my area who commute to another country. Whether this is Germany or Belgium, they cross the border at any rate.
What I have noticed is that the regulation on social security, No 1408, also applies to workers who decide to move to the country of employment and actually live there. I welcome clarity in this matter, and I have tabled two amendments to this effect. I agree with this position and I have also told Mrs Oomen. But I do believe that we should include a caveat so that, if it transpires that after eighteen months or two years, an assessment should be made and if, based on this assessment, it appears that frontier workers are suffering disproportionate drawbacks, a different choice can be made, and I would like to see this caveat included in the report.
Mrs Oomen takes the country of employment as the guiding principle. I believe that it is not so evident that the country of employment principle always works in the interests of, and benefits, the frontier workers. I am of the opinion that we work to live and not the other way round. For that reason, I believe that all the money and certainties we obtain on the shop floor should be brought to bear in our living environment. That is why I am in favour of considering the possibility of using the country of residence principle.
I have included the above in an amendment. I would therefore ask my fellow MEPs to vote in favour of this amendment. I have also tabled two amendments to Articles 6 and 7 to have these deleted, because I believe that the Commission is not competent to take measures to intervene in bilateral agreements.
Mr President, I also wish to thank Mrs Oomen-Ruijten for her work on this issue. I share many of her criticisms and frustrations about the scope, implementation and speed of change to Regulation 1408/71.
As a member of the Committee on Petitions, it is clear to me that there is a considerable and growing number of residents, including third-country nationals and frontier workers, for whom the current arrangements are not working satisfactorily. Enlargement will make a complex system of coordination even more complex and it is not surprising that many citizens simply do not believe that the Union takes the free movement of citizens as seriously as it takes its commitment to the free movement of goods. We have to find a way of simplifying things for citizens themselves and for the administrators of these systems. It would not be surprising if we were to hear an increasing number of calls for a single European agency that would deal directly with national administrations on the citizens' behalf.
The call for a directive concerning frontier effect reports is to be welcomed. At least these would be proactive and could hopefully deal with some of the problems before they arise, which would make a pleasant change. It is also clear that as more countries integrate their taxation and social security systems, we need to take action to tackle the resulting anomalies, which can result in double payments. However, the key issue is that Member States need to prove their commitment to free movement by tackling problems openly and in a spirit which favours residents of the European Union.
The debate is suspended until 3 p.m.
We shall now proceed to the vote.
Mr President, on a point of order. As more and more Members come into the Chamber, I would like to announce a welcome innovation. We have today opened a smoking zone behind the Hemicycle, a lovely sunny place with lots of good views. I hope that all colleagues who continue to ruin their health by smoking, will find themselves comfortably installed outside the Chamber and will stop smoking in the non-smoking zones. I hope everybody has heard that.
Thank you, Mrs Banotti, for looking after the interests of non-smokers.
Mr President, on a point of order. I welcome the fact that there is now going to be a smoking rather than a non-smoking zone. I hope now that all Members and all members of staff observe the no-smoking areas across the whole of the European Parliament building. I am still having problems being able to get into the part-session and being able to get in and out of committee meetings, both here and in Brussels. So I plead with everybody, now there is a smoking area, to use it and not the no-smoking areas, including the corridors and going up to the lift.
Mr President, on a point of order. I was just wondering whether anybody is going to inform the particles of smoke where the smoking zone and the no-smoking zones are.
We shall now proceed to the vote.
VOTE
Mr President, ladies and gentlemen, in yesterday' s debate, the Commission explained why, and under what conditions, it can accept Parliament' s amendments. Having said that, the wording of some of these amendments will have to be changed because otherwise they might not correspond with the explanatory statement and the recitals. Slight changes in the wording are also necessary in order to ensure consistency with Article 20 of the directive.
Ladies and gentlemen, this is an interesting report in that the first reading took place as long ago as March 1987.
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0375/2000) by Mrs Sanders-ten Holte, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the Council common position for adopting a European Parliament and Council recommendation on European cooperation in quality evaluation in school education [11540/1/2000 - C5-0565/2000 - 2000/0022(COD)].
(The President declared the common position approved)
Report (A5-0351/2000) by Mr Doorn, on behalf of the Committee on Legal Affairs and the Internal Market, on the Communication from the Commission to the Council and the European Parliament on a review of SLIM: Simpler Legislation for the Internal Market [COM(2000) 104 - C5-0209/2000 - 2000/2115(COS)].
(Parliament adopted the resolution)
Report (A5-0382/2000) by Mrs de Veyrac, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the application of the Convention Concerning the Protection of the World Cultural and Natural Heritage in the Member States of the European Union [2000/2036(INI)].
(Parliament adopted the resolution)
Report (A5-0397/2000) by Mrs van der Laan, on behalf of the Committee on Budgetary Control, on the Commission report on the measures taken in the light of the observations of the European Parliament in its 1997 discharge resolution [COM(2000) 224 - C5-0223/2000 - 2000/2113(DEC)].
Relating to Amendment No 1
van der Laan (ELDR), rapporteur. (NL) Mr President, from a contents point of view, this is an extremely caring and considerate amendment. However, I have advised voting against it, and I wanted to have the Commission' s comments on this, for as far as I understand, this matter has already been studied by the Commission and it is absolutely out of the question that Europe should fund textbooks for schools. I myself advised against the amendment, because we are not out to score any additional points in this discharge, but if the Commission could confirm this, we could then all vote against the amendment with a clear conscience.
If the European Union were to support learning materials that had anti-Semitic content then of course this would be an absolutely terrible thing. But the measures in the educational sphere, which the EU is supporting in Palestine, are to do with the infrastructure or direct expenditure, for example salaries for the teachers, which means that the amendment in its present form is not actually justified and should therefore be rejected.
However, I will of course use Mrs van der Laan' s statement as an opportunity to ask the services to examine very carefully once again whether this accusation is indeed unjustified.
Relating to paragraph 26 van der Laan (ELDR). (NL) Mr President, this is a technical amendment and it only illustrates that we had hoped to discuss this report before now. Reference is made to yesterday, but since we are adopting the report today, this is a bit illogical. The text should therefore read as follows:
"Welcomes the fact that it has requested the Secretary-General of Parliament to implement procedures for the handling of confidential documents, including the setting up of a secure archive, secure reading rooms, formal rules of access and an access register has resulted in a proposal submitted to the Bureau for deliberation in December 2000 which calls for implementation before 31 January 2001."
(Parliament accepted the oral amendment)
(Parliament adopted the resolution)
Report (A5-0331/2000) by Mr Garriga Polledo, on behalf of the Committee on Budgetary Control, on the Court of Auditors' Special Report No 8/99 on securities and guarantees provided for in the Community Customs Code to protect the collection of traditional own resources together with the Commission' s replies [C5-0228/2000 - 2000/2132(COS)].
(Parliament adopted the resolution)
Report (A5-0396/2000) by Mr McCartin, on behalf of the Committee on Budgetary Control, on the European Court of Auditors' Special Reports Nos 1/1999 concerning the aid for the use of skimmed-milk and skimmed-milk powder as animal feed, 2/1999 on the effects of the CAP reform in the cereals sector, 1/2000 on classical swine fever and 8/2000 on the Community measures for the disposal of butterfat, together with the Commission' s replies [C5-0236/2000, C5-0237/2000, C5-0238/2000, C5-0239/2000 - 2000/2130(COS)].
(Parliament adopted the resolution)
Report (A5-0389/2000) by Mr Staes, on behalf of the Committee on Budgetary Control, on the Court of Auditors Special Report No 2/2000 on aid given by the European Union to Bosnia and Herzegovina with a view to restoring peace and the rule of law, together with the Commission's replies [C5-0229/2000 - 2000/2131(COS)].
(Parliament adopted the resolution)
Report (A5-0359) by Mr Dell'Alba, on behalf of the Committee on Budgetary Control, on the Court of Auditors' Special Reports Nos 6/1999, 7/1999, 3/2000 and 7/2000 on budgetary implementation of the Structural Funds, together with the Commission's replies [C5-0240/2000, C5-0241/2000, C5-0242/2000, C5-0243/2000 - 2000/2129(COS)].
(Parliament adopted the resolution)
Report (A5-0395/2000) by Mr Heaton-Harris, on behalf of the Committee on Budgetary Control, on the report of the Court of Auditors on the operational efficiency of the management of the European Monetary Institute and the European Central Bank for the financial year 1998 together with the replies of the European Central Bank [C5-0319/2000 - 2000/2163(COS)].
(Parliament adopted the resolution)
Report (A5-0335/2000) by Mr Bushill-Matthews, on behalf of the Committee on Employment and Social Affairs, on the report from the Commission to the European Parliament and the Council: Growth and Employment Initiative - Measures on financial assistance for innovative and job creating Small and Medium-Sized Enterprises (SMEs) - As at 31 December 1999 [COM(2000) 266 - C5-0507/2000 - 2000/2245(COS)].
(Parliament adopted the resolution)
That concludes the vote.
EXPLANATIONS OF VOTE
Peijs recommendation for second reading (A5-0369/2000)
Mr President, I was afraid I was going to have to make my explanations of vote in writing. I was concerned in case my fractured foot prevented me from speaking. However, I hope that I am not one who often puts his foot in it when he opens his mouth and that I will be able to make my usual contribution to the proceedings.
Well then, I would like to declare my support for the Peijs report and call for a European Bank to be established in practice. In recent days, I am glad to say, the euro has gained against the dollar and the pound. I would therefore like to take the opportunity presented by this explanation of vote to express my satisfaction at the European monetary policy and to call for an increase in the European Bank's activities, including the establishment of offices throughout Europe.
Mr President, ladies and gentlemen, unfortunately, Amendment No 5 to the draft directive on the reorganisation and winding up of credit institutions has received majority support. This is extremely regrettable because it will give third-party creditors the opportunity to gain access to the general resources as a result, which will mean that mortgages ordered abroad for the benefit of the bank will no longer be competitive. This is unacceptable.
This, to my mind, is reason enough to reject this report. That is what I have done, and I regret that the Commission' s common position in its present form failed to receive majority support.
The objective of the Commission recommendation is to harmonise creditors' rights in the event of the winding up of credit institutions Union-wide. Yet nowhere is there any specific mention of the rights which the employees of the credit institutions in question ought to have.
A number of national legislative systems do acknowledge the employees as creditors, but they are only, at best, entitled to the payment of their wages due. They receive no compensation, on the other hand, for the loss of their job, i.e. the loss of their future wages, even though there are attempts to guarantee that creditors will receive compensation for the sums they are owed, in other words their capital, the source of their future income.
Employees bear no responsibility in the difficulties of banks or credit institutions since they have had no part in taking decisions. They are the ones that should be compensated first and foremost for the loss of their jobs.
We voted against this recommendation which is concerned only with capitalist creditors, and not with the employees who do the work of running these credit institutions.
Sanders-ten Holte recommendation for second reading (A5-0375/2000)
Mr President, I voted for the Sanders-ten Holte report. A few days ago, I was the guest of a university of the third age, where people go because they want to learn rather then merely to get a certificate. These universities are, of course, frequented by many elderly people. The head of this university - the university of the third age of Bergamo, where I live - was lamenting the fact that there is no grading list or quality evaluation of universities of the third age. He said to me: "Many universities are poorly organised, but ours is well organised. Therefore, you should mention in your explanation of vote that it would be as well for some interest to be taken in the quality of universities of the third age too".
We certainly have nothing against "European cooperation in quality evaluation of school education" , but it is a well known fact that the quality of education depends on the resources made available to state schools.
In order to provide high-quality education, we need sufficient numbers of schools, classes with limited student numbers and a great many teaching assistants, teachers and administrative and technical staff at all levels of education, starting with primary classes. Throughout Europe, differences start to show at primary level, causing children from working class areas to fall behind in their education at this stage in an often irreversible way.
In order to move towards harmonisation in Europe, we first need to align ourselves with the countries that allocate the most resources to education. Even in those countries, however, there is a tendency to cut back on the resources allocated to education and, more generally, to public services in favour of other budgetary expenditure, mainly aid and grants given to corporations or, rather, their owners.
If the resources allocated to education are not increased throughout the European Union, especially in those that have the lowest levels of funding, the European recommendation on quality of education will remain a pious hope.
. The main thrust of this report relates to the need for greater European cooperation in evaluating the quality of education within our overall school systems in the EU This could prove quite a valuable exercise because different EU governments can mutually benefit from successfully proven educational programmes that have been tried and tested within the educational system in Europe.
We should also recall that this is now even more important in light of the new information society that is now upon us. EU leaders in Portugal last year laid down a framework of proposals whereby training in the use of the Internet would be extended to all primary and secondary schools across the European Union. This is a fundamentally important social and economic objective if the European Union is to take advantage of new e-commerce and related business activities.
The reality is that new information technologies are changing all the time. This means that educational training in the field of information technology is also changing all the time. That is why the European Union must respond in a coordinated and structured manner so as to guarantee that the best educational methods in the field of information technology are available to all our students. This will ensure a higher quality of education and will also ensure that a stronger foundation is laid to entice new information technology industries to be set up and located within the territories of the European Union.
Cooperation in the field of education has been a proven success within the European Union in recent years. Currently, 18 countries participate in the Erasmus programme, including countries from Eastern and Central Europe. Approximately 90 000 students benefit from this initiative on an annual basis. While I welcome the proven success of the Erasmus initiative, I would recall that there is certainly room for improvement in the manner in which this scheme is administered now within the European Union. Still students are encountering financial problems while studying abroad. I do not support a system of inequality between the levels of funding available to students from the various Member States participating in the Erasmus programme. I would strongly urge the Education Ministers from within the EU to put in place a system which eliminates any element of inequality with regard to the administration of the Erasmus programme.
We should recall that it is a very good policy of the European Union to encourage students to study in other EU Member States. This affords real and tangible opportunities for students to improve their practical language skills while promoting the free movement of persons across the EU.
De Veyrac report (A5-0382/2000)
Mr President, ladies and gentlemen, I voted in favour of Mrs de Veyrac' s report, not just because I feel it is very positive and thorough, but because we are going to have to devote a great deal more attention to this theme in future. I also believe that not only do we need to undertake the necessary public works, as provided for in this report, we must also make more funding available, so as to achieve the necessary level of acceptance amongst the general public for these areas.
A great deal still remains to be done, but we are on the right track. That is why I voted in favour.
Mr President, I voted against this report. And why did the Pensioners' Party vote against Mrs de Veyrac's report? Because, before I left for Strasbourg, I met a former Member of the European Parliament, Mrs Monica Baldi, who is very au fait with cultural issues. While we were discussing this report over a good coffee in a bar, she said to me: "Why is it that this report hopes to reduce the number of cultural sites listed in Italy? It' s not the quantity but the quality of sites that counts. It is hardly our fault that Italy has so many ancient monuments to preserve".
Mrs de Veyrac's report shows willing and contains certain constructive proposals, which is why the MEPs of the Communist Party of Greece voted in favour of it.
However, we fear that these proposals will fall on deaf ears. We all know that our cultural and natural heritage risks being wiped out by activities which damage or destroy the urban and local fabric in which priceless examples of our cultural and natural heritage are to be found. Excessive and uncontrolled use of land, buildings springing up in historic town centres, in the countryside and in green belts and the lack of any proper measures to protect forests and the natural environment are evidence of our rape of the natural and cultural landscape.
Of course, this is not the random work of a few villains, it is the direct consequence of a policy which commercialises everything and is driven solely by the profit motive. A typical example is the TVX Gold site in Olympiada, in Halkidiki, near Stayira, the birthplace of Aristotle, where the forest has been destroyed and monuments have been put at risk. As if that were not enough, the residents in the area have been dragged through the courts and sentenced for daring to defend their historic and natural environment. We could cite numerous other examples in connection with the destruction inflicted or which it is planned to inflict in order to stage the Olympic Games in Athens in 2004.
Not only does the European Union do nothing to check and deal with these incidents; on the contrary, it is the main advocate of this policy. It funds projects on archaeological sites which will bury and destroy ancient monuments - witness the case of the Acropolis Museum. The Greek Government is repealing Article 24 of the Constitution as we speak, thereby abolishing what little legislative protection there was for forests and without the slightest objection on the part of the ÅU.
The ÅU has a penchant for waxing lyrical about culture, but while it preaches that cultural heritage is a basic factor in the individual identity and historical development of a society, it has done nothing to get the Elgin marbles returned to the natural and historic site of which they form an integral part, even as a gesture of respect for our cultural and historic heritage and for the need to protect historic monuments. It is also indifferent to the fact that monuments in North Cyprus are being plundered and vandalised by the Turkish occupying forces. Finally, it bears a huge responsibility for the destruction of monuments during the bombing campaign against Yugoslavia.
This situation cannot be rectified with half measures or wishful thinking or, of course, within the context of a market philosophy. We need to mobilise the masses, all the cultural agencies, all the workers, and we need to impose a different policy, one which respects the working man and the fruits of his creation.
. The ELDR Group considers that the de Veyrac report is a very important contribution to better protection of world cultural and natural heritage.
We are of the opinion that the application of the Convention for the Protection of the World Cultural and Natural Heritage in the EU is a task for Member States rather than for the European Community. It is difficult for us to see the added value of EU intervention in this matter. The ELDR amendments to the de Veyrac report reflect this position.
Thus, for reasons of lack of added value and the principle of subsidiarity the ELDR Group will abstain in the final vote.
Protecting and promoting our heritage in each Member State is fundamentally important as, in so doing, we are safeguarding our identities and special characteristics whilst still respecting differences.
Our heritage, be it cultural, architectural, economic or natural, is the legacy of our past and in protecting it we are not fighting a rearguard action. On the contrary, it shows that we are preparing for our future. The author Ernest Renan wrote that the only true men of progress are those who take a deep-seated respect for the past as their starting point.
We must, therefore, take advantage of the wealth of our past, our heritage, our roots and our traditions, even the very oldest, in order to prepare for the future. This cultural diversity and wealth will allow us to gain a better understanding of ourselves. To achieve this, however, we must respect all the diversity of our various heritages, all our differences, and the only way to do this is to invoke the subsidiarity principle.
In line with this principle we can preserve, develop and transmit our heritage, culture and traditions. When these disappear or fade away (in the way of hunting, rural life and gastronomic tradition) we are breaking the chain of transmission by which we hand down our wealth and our way of life and this brings about cultural impoverishment. At the end of the day, we will create a mould into which everyone has to fit in order to live in an insipid but more malleable society that can be controlled by 'rulers and governors' . That is unacceptable.
Therefore, to protect, preserve and promote our heritage, we must save our architecture, support our arts and craft industry, preserve and enhance the value of our countryside, but I would like to stress that we must not wrap it in cotton wool or exclude the cultural traditions and customs which are practised there. In so doing, we must also respect the right to be different and help to preserve all these values since rural life has its own rightful place in this predominantly urban society.
Therefore, to come back to the report, it is, of course, important to protect the heritage of both the European Union and third countries, but it is equally important and vital to protect the heritage of our own countries and regions. We are therefore pleased to note the proposals to take our heritage into account in the various training programmes set up to protect and restore our heritage. The same goes for funding and support of the arts and craft industry, a sector which creates many jobs, as long as it is not suffocated by unrealistic pernickety regulations, as has been possible for market traders.
We must however state our reservations regarding the European regulations which, on the pretext of environmental protection (a term applied too narrowly), will serve only to wipe out local traditions and customs that are a vital part of the local culture of our regions. Yet, this is the opposite of what this report sets out to achieve and so, although we support the report, we are abstaining from the vote for this reason.
Since 1972, when the UNESCO General Conference adopted the Convention Concerning the Protection of the World Cultural and Natural Heritage, which has already been signed by 158 countries, including the 15 Member States of the European Union, 630 sites have been added to the world heritage list, 30% of which are in European Union countries (188), and of those 10 are in Portugal.
It is obvious, however, that classifying sites as world heritage sites is not enough. Every measure must be taken to support their conservation, including financial measures, as we have done with the proposals that we have tabled for the Community budget.
As the rapporteur highlighted, there is an imbalance between European countries and the rest of the world with regard to recognised natural and cultural sites, and therefore third countries must be supported and encouraged, in a wide-ranging approach, to add to the list of natural and cultural heritage, so that they can be afforded protection.
It is also important for Member States to comply with existing directives, and in particular the environmental impact assessment directive on assessing the impact of specific public and private projects on cultural and natural heritage, as the report states.
My vote in support of the de Veyrac report on the application of the Convention Concerning the Protection of the World Cultural and Natural Heritage in the Member States of the European Union is based on the conviction that we must enhance the cultural dimension of the European Union. We must work to ensure we have a cultural policy in the Union which highlights, among the main features of its spiritual richness and that of the Old World, its cultural, linguistic, architectural and artistic diversity and all those elements that make up our common cultural heritage. This is clear when you travel around the Union and see how the diverse spiritual trends over the centuries have been embodied in our monuments, artistic styles, value systems, religious and spiritual trends, and schools of philosophical and scientific thought. In short, and in accordance with the Treaties, we must go deeper with our European cultural policy, supporting and protecting our cultural diversity, a factor which in turn defines the European Union. The de Veyrac report is a laudable contribution towards this.
Doorn report (A5-0351/2000)
Mr President, I am sure you will listen carefully to my explanation of vote in support of this report. I am in favour of anything which streamlines or simplifies, provided that the process is not too tiresome for those undergoing the streamlining and is carried out rationally. I therefore stress that, in this operation of simplifying and streamlining Community legislation on the social security coordination sector - to which this report refers - we must bear in mind that it would be appropriate for workers who work in more than one State of the European Union to receive a single pension from a single pension office rather than part of it from one State, part of it from another State and part of it from yet another.
Thank you Mr Fatuzzo. The more I listen to you the more I realise that I will know your life history before long.
Given that we are opposed to a market economy, we shall not adopt any position on the alleged simplification of the internal market. We are therefore abstaining from the vote on this report.
However, on the aspects that may affect the majority of the population i.e. the workers, we are in favour of:
simplifying social legislation and social security by bringing them into line with countries that have the most favourable schemes for workers;
simplifying VAT through the universal abolition of both VAT itself and all consumption taxes, which are particularly unfair as they mainly affect lower income classes, and replacing these with a sizeable increase in corporation tax and a steeply graduated tax on all forms of revenue from capital.
van der Laan report (A5-0397/2000)
Mr President, I voted for the van der Laan report. Thank you for your kind words just now. In voting for the motion, I would like to draw your attention to the part of the document which refers to assistance to the Palestinian authorities. I was prompted to do so by the representatives of the Pensioners' Party in Israel - for the Knesset includes representatives of the Pensioners' Party in Israel - one of whom said to me: "I am glad you are helping the Palestinians. In fact, you should give them more and better assistance and ensure that it genuinely serves to help the Palestinian people, for they truly need it. Indeed, I am sure that, if the Palestinian citizens were in better health and their economy were improved, there would be less war than I am sorry to say there is at the moment".
I am unable to agree with my group regarding its position on Mr van Dam' s amendment, which I, personally, chose to support.
It is one thing for the issue of the spreading of anti-Semitic propaganda by Palestinian schoolbooks not to be included in the 1997 discharge resolution. I would say that this is a technical problem. However, to my mind, it is a misjudged political signal for us to oppose it for this reason alone, i.e. on the grounds of form rather than content.
Since signing the Oslo Agreement, the European Union and its Member States have, to a great extent, subsidised the Palestinian education system. Therefore, it is up to us to demand that the Commission should monitor more closely to ensure that the material in Palestinian schools does not constitute an incitement to war, violence and racial hatred.
The European Union cannot keep actively supporting reconciliation and peace while continuing to turn a blind eye to the way EU financial support is being misappropriated for ideological ends. Indeed, I sincerely hope that this issue will very soon be the subject of a genuine debate in Parliament.
We must be firm on this issue. Our conscience will not allow anything else, nor will our electorate.
I have voted in favour of the report and especially of Amendment No 1 from Mr van Dam.
It is important for the European Parliament to strongly criticise the anti-Semitic statements in teaching resources for Palestinian schools and for Parliament to call upon the Commission to ensure that the aid given to Palestinian education does not, either directly or indirectly, finance racial hatred. Instead, the EU' s contribution to the Palestinian education system should instead promote peace and reconciliation in the Middle East.
EU aid must, as far as possible, be designed to bring about peace and reconciliation in the Middle East. The EU is, among other things, providing aid to the Palestinian education system. It is profoundly unfortunate and offensive that Palestinian school books should contain anti-Semitic statements and describe Israel - the only democracy in the Middle East - in terms as abominable as those of Nazism.
. Both the rapporteur and the ELDR Group share the sentiment expressed in Amendment No 1 regarding concern at the possible use made of EU financial support for inciting racial hatred amongst Palestinians against their Jewish neighbours.
The Budgetary Control Committee is strict in the remit of a discharge follow-up report to restrict itself to the contents of the original discharge resolution for the year in question.
This amendment raises a new issue on evidence that has recently come to light. The rapporteur is therefore recommending that the amendment be rejected but that the matter be dealt with more fully in the context of the ongoing 1999 discharge report.
Garriga Polledo report (A5-0331/2000)
Mr President, speakers have drawn attention to a number of problems, including cigarette smuggling. I support their concern as it is generally believed that international criminals are now more interested in cigarette smuggling than drug-trafficking as it is more profitable and less dangerous. We in the EU must respond to this problem as a matter of urgency.
The profits from cigarette smuggling not only line the pockets of criminals but also deny revenue to the EU, which would otherwise be used in tackling cancer, poverty, the promotion of human rights, etc. In addition, cheaper cigarettes mean greater danger to health because of heavier tobacco consumption, and we must enlist the support of ministers in national and regional governments in any campaign against this.
The Commission should contact in particular the ministers of health and education in the Northern Ireland Assembly, Ms de Brun and Mr Martin McGuinness. I mention that because we use education and health programmes to combat cancer and the Anderstown News recently revealed the deep involvement of the IRA in illicit cigarette smuggling. They have links to that organisation. What better way to discharge the ministerial portfolio than to encourage their friends to stop this activity. It also underlines a greater need for widespread policing in Northern Ireland.
Mr President, I voted for this report but with great reservations. Before I left for Strasbourg, I met Mr Rota, a pensioner who is also from Bergamo, in a restaurant. We talked about the Pensioners' Party and he asked me whether I was content with the European Parliament. I said: "It is such an enjoyable job! I am content, I feel at ease and I have some very good friends. Even the Vice-Presidents, such as Mr Provan, for example, are very diligent and I like them very much." He continued: "And is everything working alright in Europe? You don't find yourselves wasting European money every now and again?" "No", I replied, "everything is working fine." However, I am sad to say that I then read in this report that the national States have not applied Community legislation on collecting duties owed to the Community budget. I therefore hope that, in future, the collection of customs duties in Europe will work well too.
We have voted in favour of a report on securities and guarantees for traditional own resources. The report as a whole makes sense. There are, however, a few points from which we would disassociate ourselves. Paragraphs 15 and 16 pave the way for introducing a single corpus juris in the EU and for harmonising criminal law and the administration of justice in the Member States. First of all, this is unclearly formulated. Secondly, we are not in favour of harmonising criminal legislation and the administration of justice in the Member States. What we do support is establishing the necessary instruments for combating fraud involving EU funds more effectively. We are in favour of supplementing the OLAF regulation by setting up a unit under OLAF to lead investigations and make it easier to follow up criminal cases in the national courts. The unit must only concern itself with crimes committed by EU employees. In the longer term, consideration should be given to introducing a European public prosecutor to follow up cases of fraud involving EU funds in the Member States. We must not, however, have harmonisation for harmonisation' s sake and, in other areas, the Member States' criminal law and administration of justice are national concerns.
McCartin report (A5-0396/2000)
Mr President, although I have mislaid my notes, I seem to remember that I voted against the McCartin report, which deals with agriculture and powdered milk. I am happy to discuss the subject on this occasion because I want to call strongly for genuine help to be given to farmers - for this document does not provide sufficient protection for them - and, in particular, because I want to draw attention to the fact that there is currently a huge crisis in Italy over powdered and other milk. Not only is there talk of mad cow disease, sadly, but, since yesterday, there has also been talk of "mad milk" in Italy. People are saying that it might be possible to contract mad cow disease by drinking milk. This is a truly unforgivable thing to say, and it would be appropriate for the European Union to intervene and make it clear that milk is not mad but quite healthy.
This report is deeply contradictory in its assessment of various aspects of the CAP. For example, the approach adopted in its reflects exclusively budgetary concerns, for example, when the report expresses satisfaction at the reform reducing institutional prices and surplus produce, and insists on a greater reduction of compensation payments, without even mentioning the consequences this will have for farmers' incomes. Furthermore, together with the principle of cofinancing, it advocates the renationalisation of CAP costs. This is a principle that we reject.
The report also expresses satisfaction at the Commission' s decision to carry out a thorough assessment of the COM in milk, which closely reflects a Court of Auditors' opinion questioning the system of milk quotas and increases in these laid down in Agenda 2000, forgetting that, despite some unfairness in the allocation of quotas, such as that suffered by Portugal, this system still manages to guarantee a degree of protection as regards prices and incomes.
With regard to the pig sector and animal epidemics, the report concludes by considering and supporting the proposal to establish funds with contributions from the producers themselves or other types of insurance schemes, which is a step backwards in relation to the opinion that has already been expressed in the Garot report, which argued in favour of such Community-cofinanced funds.
Nevertheless, I agree with the rapporteur when he raises a very important issue affecting the system of arable crops, which is the concentration of aid amongst major producers and in the most prosperous regions. What is needed is an improvement in the situation of small producers, differentiating support according to the size of the farm. It is hard to understand how the rapporteur proposes to support small farmers through the measures that he is recommending.
Staes report (A5-0389/2000)
President. Mr Fatuzzo, if you want to remain standing we will just keep going as you are the only speaker left.
Mr President, my leg gets tired easily so I have to sit down every now and again.
With regard to my declaration of vote on the Staes document, which concerns the Committee on Budgetary Control and, in particular, the way in which the aid to Bosnia and Herzegovina has been spent, I have to say that I have had a meeting with the representatives of the pensioners of that region. They urged me to ask the European Parliament - and I am very happy to do so on this occasion - to ensure that at least part of the aid, by some means or other, reaches the elderly people of Bosnia and Herzegovina. "But we can't go checking up on what happens to our money", I replied. "But you must, Mr Fatuzzo. You must insist that the funds are monitored when they reach their destination as well. We pensioners need to receive some of them!"
Mr President, there is indeed a crisis of succession in farming as Mr Parish with his expertise as a farmer knows well.
If this crisis is particularly acute in Mr Parish's own Member State, it is the direct result of policies pursued by UK governments over the past twenty years, and to overcome it the United Kingdom must review the implications of the Fontainbleau Agreement for its contribution to European Union finances. This has been disastrous for farming. Moreover, the rapporteur, a member of the Conservative Party, must work within his own party to secure support for his proposals in the House of Commons.
In countries where less than 10% of the population now lives in rural areas, it is too easy for governments to sideline the needs of these areas, and the message from this debate must be that they do so at the peril of their countries.
. (EL) Barbaric military intervention - ostensibly for the sake of peace -, dirty 'peace-making' agreements signed manu militari, followed by dirty, suspicious financial 'help' for the purpose of 'restoring peace' : such are the EU's achievements in the case of Bosnia and Herzegovina, Kosovo and the Balkans in general, which have been commiserating for years now as the result of the huge military and political imperialist interests being played out in this region.
This parliamentary report reveals exactly how the above funding is managed and shows how the EU taxpayers' money is being squandered, with no controls or transparency, in order to consolidate the expansion of the huge interests of the EU in the NATO protectorate of Bosnia, declarations of 'humanitarian and peace-making' motives notwithstanding. References to mismanagement, delays, late payment, millions of ÅCU being granted for non-subsidisable equipment, waste and irregularities abound both in the Staes report and the opinions. They describe the prevailing situation in the strongest of terms and reveal the tremendous hypocrisy about support for the civil society and the restoration of democracy. What could be more damning than the reference in the report to "conflicts of interest" in the office of the High Representative himself?
We are not surprised that those who 'promote' peace with depleted uranium bombs, spreading death and destruction, cannot and will not play the role of peacemaker. We are not surprised that the golden goose is being squeezed dry by the major economic interests which created, cultivated and fomented the hatred between the peoples of this region and by the employees and servants of those interests, such as the famous Mr Kounser.
But we are surprised by the cynicism and hypocrisy of leaders who continue to talk of efforts to 'clean up' and improve the uptake of funds and restore the rule of law. The gloomy facts speak for themselves and leave no room for doubt, let alone complacency. People are not accounts; their consciences cannot be bought off and however much you try to embellish the facts, you still have to contend with the people.
We shall not be voting in favour of the Staes report, despite the fact that it contains numerous accurate findings and proposals, because its general perception is bereft of any notion of resistance to the presence of imperialist forces and its only concern is how to embellish that presence so that it is easier for the people to swallow.
Dell'Alba report (A5-0359/2000)
Mr President, I voted for the Dell'Alba report, but I want to stress that underlying this vote for the motion is my position as representative of the Pensioners' Party. I wish to make clear my total opposition to the now established practice of insisting that the Structural Funds and European aid are added to national aid. So the Structural Funds should be additional aid? I disagree. I feel that European funds should have nothing whatsoever to do with national financing or national policies. European funds must not be tied to national funds. Europe is a separate entity from its constituent nations.
Mr President, first of all, I should like to congratulate Mr Neil Parish on the fact that he has produced a report which is based on the farmers' reality, the reality in rural areas, and not on the view from Brussels. This in itself constitutes a valuable contribution to agricultural policy.
But if we now examine the situation, we could ask ourselves whether there are any young people left out there who are mad enough to become farmers in the European Union. What we need is people who want to take up the challenge of producing an outstanding achievement, five-legged sheep as it were, but not obtained through genetic modification.
They seem to be fighting a losing battle, if we consider the adversities which young farmers face, as well as the achievements they are expected to deliver. To quote just one example - and I am just considering my own country for a moment - dairy farming is a sector where absolutely everything is being scrutinised, from the blade of grass right up to the moment that the milk hits the supermarkets. I cannot help drawing a comparison with arable farmers and horticulturalists who have been required to keep tabs on the implications of their actions on the environment and consumer front for a long time, and do so with great enthusiasm. At the same time, we have to say that in many European countries the requirements for animal welfare are among the world' s most stringent.
So whoever wants to become a farmer in Europe must outstrip their counterparts elsewhere in the world. They need to give the landscape and cultural conditions due consideration. They must apply the strictest consumer conditions, supply a wide range of products, both regionally and in terms of quality, make animal welfare a top priority and be responsible for the product, even once it has left the farm. This is what we call social enterprising as a top-level sport. It requires entrepreneurship, a love of nature and the environment, social orientation and perseverance. For this reason alone, it would be desirable if a specific policy were set up for young farmers which is focused on the future. Some of the focal points could include a premium scheme linked to quality, landscape and environmental protection, but also the introduction of an eco-tax in other economic sectors, not payable by the farmers but by the consumers, to finance those extra requirements which farmers need to fulfil, and to reinforce the market position of farmers and consumers.
What strikes me in the European Union' s competition policy as a whole, is that although it is enjoying a great deal of attention, in the food sector, for example, the consumers, the supermarkets that is, are gradually gaining a monopoly position, and that at the same time sales from farms, the small-scale dimension, are still fragmented. In that sense, it would be desirable if both Commissioners Monti and Bolkestein were more critical in their assessment of this area in terms of competition.
Mr President, nobody can survive for one day without food; it is life requirement number one. This requires motivated producers. This means that food does not just stand for market forces, but also for public health, landscape and nature. In short, if we realise this, then we will know that, in future, young farmers will need to be five-legged sheep, and in that sense, deserve more support, more political support than they are receiving at the moment.
Heaton Harris report (A5-0395/2000)
Mr President, the Heaton-Harris report, which I voted in favour of, is a report on the efficiency of the European Monetary Institute and therefore on the situation of the euro. I have already had occasion to congratulate the European single currency, in other words, the euro, on its gain in strength in recent weeks, but today I would like to call for the establishment of a European bank. The EIB - European Investment Bank - should be closer to the European citizens as an actual bank, a credit institute as well. I therefore trust that my recommendation will be acted upon.
The report by Mr Heaton-Harris confuses two issues. In the name of wage moderation, it condemns granting extraordinary bonuses to some ECB employees, which is unacceptable. On the other hand, the rapporteur criticises the ECB for preventing OLAF, the European Anti-Fraud Office, from carrying out its work. We learn therefore that "the European Central Bank has stated that it will not allow the European Anti-Fraud Office, OLAF, to conduct internal investigations" and that "in its first report to Parliament, Council and Commission, the supervisory committee of OLAF called for legal proceedings to be brought against Community bodies that have not implemented Regulation 1073/99, before the end of 1999" and that "the Commission initiated legal proceedings at the European Court of Justice against the decision of 7 October 1999 of the European Central Bank regarding the non-application of Parliament and Council Regulation 1073/99" .
We believe that this whole issue is extremely important and we support the paragraph of the report which "regrets clear incompatibility between the public commitment assumed by the ECB in its 1999 annual report to establish close cooperation with OLAF and the decision by the ECB itself to prevent OLAF from carrying over internal investigations, pending the ruling by the European Court of Justice" . We will vote in support of the report by Mr Heaton-Harris for this reason.
Bushill-Matthews report (A5-0335/2000)
Mr President, I could not fail to give an explanation of vote on my friend, Mr Bushill-Matthews' report, upon which I have already spoken during the debate. This time, however, I would like to state that my vote for the motion is also a call for Mr Bushill-Matthews to accept, at a later date, an amendment which I tabled and which, I regret to say, has been rejected this time. I am calling, that is, for funds to be allocated to small and medium-sized businesses which follow the practice of setting up a company where a young entrepreneur who is full of enthusiasm and the will to work is aided by an older - senior - entrepreneur who knows everything there is to know about the business, is very experienced and can pass on his skills, and, even though he has no real wish to work long hours, would be happy to give the youngsters the benefit of his experience.
The Members of the Communist Party of Greece will be voting against the Bushill-Matthews report because the specific "Measures on financial assistance for innovative and job-creating Small and Medium-Sized Enterprises (SMEs)" proposed in the report form part of the more general policy exercised by the monopolies and the EU against SMEs, to which there are three strands:
· Selective support for a small group of what are - by Greek standards - medium-sized and large enterprises, with a view to consolidating their satellite role around the monopolies and strengthening the processes used to concentrate capital and production.
· Worsening competitive terms for the overwhelming majority of the remaining small and medium-sized enterprises, in a bid to strengthen the same processes by the back door.
· In addition to the aforementioned, it is clear from all the EU programmes on SMEs that big business is keen to 'offload' (on to SMEs) the jobs which it is forced to abolish as it increases its exploitation of the working classes, helped by technological progress. This aim will be thwarted by the contradictions inherent in the capitalist system and therefore has little chance of success.
It is also important to note that isolated companies, not SMEs as a whole, benefit from European programmes. Big business knows only too well that a policy which benefits SMEs as a whole would create an adversary to be reckoned with. Hence, even if grants under European programmes manage to reach small enterprises, they cannot be used to advantage, because each of these enterprises is in an extremely weak position on the capitalist market.
A number of observations on the substance of the specific programmes bears out the general comments made above:
1. The limits on the enterprises targeted by these measures (250 employees and up to GDR 14 billion in annual turnover) clearly allow what are large companies by Greek standards to benefit. In fact, 91% of companies in Greece employ up to 4 persons and achieve turnover of up to GDR 60 million. From this point of view, the concern about small enterprises expressed in the parliamentary report is well-founded.
2. The total number of SMEs targeted by these measures is negligible compared with the total number of SMEs in the ÅU: 7 387 out of a total of some 15 million SMEs in the ÅU or 0.05% of the total number over a period of two years from application.
3. The total paid out by the European funds in grants is discouragingly low and does not amount to a real policy for the benefit of SMEs. A total of EUR 273 million has been paid out (GDR 93.6 billion) or EUR 18 (GDR 6 170) per enterprise.
4. The results of this policy are even worse: 2 238 new jobs were finally created, compared with several million unemployed in the ÅU, at a cost of EUR 122 000 (GDR 42 million) each.
5. 97% of SMEs which benefited from these measures come under the third strand of the programmes, i.e. the companies received guarantees for funding for which they themselves were wholly responsible.
This begs the question of how a complicated procedure which cost so much and achieved so little can be presented as a successful EU policy. As far as Greece is concerned, it was nowhere to be found in the programmes; no funding whatsoever came our way.
We shall therefore be voting against the report in question and the relevant Commission proposal.
That concludes the explanations of vote.
(The sitting was suspended at 1 p.m. and resumed at 3 p.m.)
Frontier workers (continuation)
The next item is the continuation of the debate on the situation of frontier workers.
Mr President, I want first of all to thank Mrs Oomen-Ruijten for an excellent report. Many previous attempts have, of course, been made to use frontier workers' problems as a way in to harmonising tax legislation as a whole. However, Mrs Oomen-Ruijten knows that frontier workers do not even constitute half a per cent of the labour force, that their problems are different from one frontier region to another and that different regional solutions are therefore needed if frontier workers are to have a better time of it.
I can speak from personal experience, having spent 25 years commuting between Denmark and Sweden. We have now acquired a bridge between Copenhagen and Malmö, and everyone expects a sharp increase in cross-border commuting and for the two cities to become a conurbation It was here that, in 1997 on the initiative of the Danes, the EU-supported principle was introduced of taxing people in the country in which they work. This means that people can take up residence in Malmö and have access to health care, child care, education and everything else, at the same time as paying all their tax to the Danish State. That is quite intolerable if we are to have a common Öresund region.
The alternative recommended by Swedish politicians is the OECD model for frontier taxation, which advocates that tax should be levied in the country of residence. That principle too causes problems, however, because much more than families' social welfare is financed through tax.
For ourselves in the Öresund region, it would in actual fact be best if we were to pay local tax where we live and State tax where we work. I think that would put an end to tax avoidance and to cheating in frontier regions. However, a model such as that, too, would require some form of fine tuning in order to create an entirely fair situation, for these are complicated issues. It is therefore crucial for solutions to be worked out in the affected regions themselves, and on the basic principle that frontier workers must pay tax in the country in which they enjoy their benefits financed through tax. Only in that way will long-lasting solutions be obtained. It is essential to adopt a principle of this kind if Öresund is to become a common region.
Mr President, as representative of the Pensioners' Party, I would like to extend my hearty congratulations to the town of Piacenza, which has inserted Articles 25 and 26 of the European Charter of Fundamental Rights of the elderly and persons with disabilities into its own bye-laws. I would also like to comment on Mrs Oomen-Ruijten's report.
I endorse the content of the report, particularly the part which calls for an analysis of the impact of changes to the laws of the Member States on Regulation 1408, relating to people who have worked in more than one State, and especially that part of the regulation which concerns rules for the payment of the pensions of people who have worked in more than one State. We are discussing the problems of cross-border workers: of course we refer to European Union workers but also, indirectly, to relations between the States which have associated themselves with Regulation 1408, that is with the EEA - the European Economic Area - in other words Italy and Switzerland. I regret to say that the Italy-Switzerland Convention and the ensuing regulation have been misinterpreted by the Italian Government, which has hitherto paid the pensions of people who have worked in both Italy and Switzerland according to the scale of half of half the amount, that is a quarter of the amount owed, as laid down by Italian magistrates, judges and courts. I call upon the European Parliament to intervene to stop workers being forced always to institute legal proceedings to obtain their rights.
Mr President, today we are discussing the situation of frontier workers, a nagging problem for the European Union, which has yet to find a satisfactory solution. Commissioner, Mr President, this situation prevents the people living and working on the borders of the various European Union countries fully experiencing the notion of European integration we champion, even though these are the people who should be the first to benefit from it.
We have a habit in this House of lauding to the skies the issue of free movement of persons and, hence, of workers. Yet, while there are still obstacles to this, particularly in terms of tax and social security, there are also other matters to be considered. I believe that this issue is inconsistent with the principles of freedom and liberalism which we are considering, even though we seem able to find perfectly good solutions to problems when it relates to the free movement of capital and of goods. This represents a major obstacle to the principle of the free movement of persons and the principal of non-discrimination on grounds of nationality.
In my opinion, this report is a real booster shot in relation to previous reports. We should at least ensure that there is no need to produce many more reports.
We must remind the Member States of their responsibilities and ask them to undertake a thorough evaluation of policies which result in upholding systems which have an adverse affect on the situation of frontier workers. We agree with the general thrust of the report but the reincorporation of certain amendments waters down the ambitions which we should be adopting. Bilateral agreements, which, for example, relate to tax or social security, should be perfectly consistent and it is simply not a matter of taking varying provisions into account.
Mr President, I would like to sum up by repeating that an accurate inventory should be proposed, listing situations giving rise to prejudice, or even discrimination but also one which would make it possible to clamp down on the fraud which occurs at present. We await the Council' s guidelines in this area.
Mr President, I should also like to thank Mrs Oomen-Ruijten for her own-initiative report. I think it only right that we in Parliament make efforts to reduce the problems experienced by frontier workers. I am familiar with the problems from Southern Jutland, where it is worth noting how few people live on one side of the Danish-German border and work on the other side. I think this illustrates how major the obstacles in practice are. That is why I think it is a good idea to try to get the Member States to continually assess the effects upon frontier workers whenever they change tax and social security legislation. In my opinion, we cannot, however, require governments to compensate frontier workers financially for changes in legislation. It is better to heighten awareness not only of the problems there have always been, but also of new problems that might arise. I should also like to support the view that we should do more to simplify Regulation 1408/71. This is a very far-reaching problem, but one of great importance to many people.
Mr President, Commissioner, I would like to make a few observations following on from this dossier. First of all, I would like to thank Mrs Oomen-Ruijten for the work she has done. Secondly, my contribution should of course be considered as an appeal to the Social Council and the Commission, but mainly the Social Council, to do something about this dossier at long last, particularly in the knowledge that this is the start of the necessary deregulation of the movement of workers across Europe. Frontier work falls under free movement, and will grow, especially once the candidate countries have joined.
Despite this, there are still major problems to contend with. Especially in my own country and a number of neighbouring countries, Belgium and Germany, I notice that different groups wish to apply different principles. Foundations involved with frontier workers argue in favour of the principle of the country of residence, trade unions support the principle of the country of employment, the government itself believes in the principle of the country of residence, and so it goes on. It is about time we made a decision, and in that sense, we are unwilling to support a number of amendments which Mrs Oomen-Ruijten tabled, and which are partly designed to adopt a mixed approach. We suggest using the principle of the country of employment as point of departure, and to develop this so-called European social model.
Mr President, I should like above all to thank the rapporteur for this report. It is good that we should not forget frontier workers and their problems. The report is further evidence that Regulation 1408/71 requires thorough revision and simplification, proposals for which have been before the Council for two years. We can, therefore, once again regret the lack of success in obtaining more majority voting at the Intergovernmental Conference in Nice. The Danish Social Democrats broadly agree with most of what the rapporteur says, but I completely and utterly disagree with her when she sees it as a problem that ever more features of national social insurance are financed through public funds. Regulation 1408/71 concerns the coordination, and not the harmonisation, of social security arrangements, and it is important to make this clear. I should like to emphasise this, because it is precisely this form of argument which has given an unwarranted boost to those Danish opponents of the EU who maintain that the EU is eroding the Danish welfare system. It is partly those who organise resistance to the EU who are purposefully working to ensure that nothing at all happens in this area. They seem to forget that the Council' s incapacity for action does in fact have consequences - consequences for those people and their families who work across national frontiers and who are plagued by uncertainty. However, one further consequence of the Council' s incapacity to act is, in actual fact, that it is the courts, instead of the politicians responsible, who take the decisions. The Eurosceptics talk such a lot about democracy, but it can never be democratic to omit to take the necessary decisions and, in that way, to consign people to insecurity and to give the courts a degree of influence which politicians ought to have.
Mr President, I wish to begin by congratulating Mrs Oomen-Ruijten on her excellent report on the situation of frontier workers and, in particular, the social and fiscal problems these workers face. I should also like to thank Parliament for the support given to the Commission's proposal to extend the scope of Regulation 1408/71 to third-country nationals, the proposal to modernise and simplify that regulation, and for the encouraging support given to the Eures network.
The Commission fully supports your concerns as regards the problems encountered by frontier workers. I therefore welcome your proposal to forward the resolution to the Council.
Allow me to now set out briefly the Commission's approach to the points raised in the resolution. First, on social security and the labour market, the report calls on the Commission, before the end of this year, to organise an international conference for the Member States and applicant countries concerning the position of frontier workers. This is an excellent idea and advantage can be taken of the experience accumulated under the Eures network. Such a conference could identify best practices and initiatives that could be launched both at Community and national level, and the European Parliament will be involved in its organisation.
On the idea of coordination provisions for supplementary pensions, I would remind you that the Commission has committed itself in its social policy agenda to propose in 2002 a directive on the transferability of supplementary pensions. This initiative will complement the already existing directive in this field, which was adopted in 1998. As the proposal will be based on Article 42 of the EC Treaty and rely on the codecision procedure for its adoption, Parliament will be fully involved. Furthermore I can confirm that a study covering the extent and nature of frontier work is already planned to be carried out under the Eures auspices in 2001.
On the initiatives taken by social security agencies for closer cross-border cooperation in order to facilitate access to health-care benefits, I am very much in favour of such initiatives and can confirm that it is the intention of the Commission to encourage such initiatives and to promote exchanges of experience and best practices. In fact the Commission is already giving support to such a project involving the inhabitants of the Euregio Meuse-Rhine, which covers part of Belgium, Germany and the Netherlands.
With regard to the follow-up of the Decker and Kohl judgments, there are important legal questions currently being debated in new cases before the Court. These questions concern hospital care and the Dutch health system. The Commission will await the outcome of these judgments before taking a position.
On obstacles to the mobility of stagiaires, students, volunteers and researchers, the Commission has already taken the initiative and presented a proposal for a recommendation of the European Parliament and the Council on mobility within the Community for students, persons undergoing training, young volunteers, teachers and trainers. On 9 November 2000 the Education Council adopted its common position on this proposal.
I wish to thank Parliament for its support on this matter and I hope that the final discussions will enable Parliament and the Council to adopt the recommendations shortly.
On the idea of a proposal for a directive on the introduction of frontier effect reports, whereby Member States would be required to test their legislation as to the effects for frontier workers, I should make it clear that it is already the Commission's task to ensure that all provisions of national legislation are compatible with the Treaty and the secondary legislation of Community law. The Commission will certainly continue to use the powers laid down in Article 226 of the Treaty and to launch infringement proceedings against Member States when they violate Community law. However, I understand that the suggested proposal for a directive aims to provide for a more general socio-economic impact assessment of the consequences of national legislation, that is in itself compatible with Community law but might cause further difficulties to frontier workers.
The Commission is not sure that it would be appropriate to propose such a legislative instrument. It seems to the Commission more appropriate to stimulate cross-border cooperation of the partners involved in the different regions and at Community level in order to prevent any negative consequences of national legislation on frontier workers.
Finally, my comments on tax. Unlike social security, there is no Community legislation at all on personal taxation. Indeed Member States are extremely protective of their sovereignty in this area. That is particularly true of their competence to enter into bilateral tax treaties. Therefore, there is little chance of the Commission being able to secure successfully the adoption of measures by Member States, as requested in the report.
Unfortunately this will not change following the Treaty of Nice. As you are aware, contrary to our common wishes, the requirement of unanimity in Council was retained for tax matters.
Opinions are, moreover, likely to be divided about the merits of the recommendations made in the report concerning taxation in the State of employment. In fact, the prevailing view in tax administrations is that the State of residence rather than the State of employment is best placed to take account of the overall situation of taxpayers.
In conclusion, I wish to thank Mrs Oomen-Ruijten again for her stimulating report and to underline the Commission's determination to maintain its efforts to overcome the problems faced by frontier workers.
Thank you Commissioner.
The debate is closed.
The debate will take place tomorrow at 12 noon.
Environment directives
The next item is the oral question (B5-0556/2000) by the Committee on the Environment, Public Health and Consumer Policy to the Commission, on the poor implementation of certain environmental directives (PCB/PCT, habitats, nitrates).
Mr President, Parliament's Committee on the Environment is increasingly concerned that we are adopting European environmental legislation and then neglecting to implement it properly. Putting it bluntly, we believe that the Council of Ministers, the Commission and the European Parliament are complicit in a deception of the public. Opinion polls show that the majority of people support the idea that environmental issues are important and should be dealt with at European level.
We are adopting legislation that appears to fill this need. In fact, in all too many cases, environmental laws are ignored, targets are not met, reports are not sent in to the Commission on time and those countries which break the law go unpunished. The purpose of this debate is to highlight what is going wrong and to try and do something about it. The Committee on the Environment has put together three reports, we call them 'insight reports' , basing ourselves on the model of the US Congress. We have found that the habitats directive is locked in controversy and law suits. The PCBs directive is characterised by the failure of Member States to supply the all-important inventories of the stocks they hold. The nitrates directive was probably flawed from the beginning and all but two countries, Denmark and Sweden of course, are now before the European Court of Justice because of their failure to implement it.
It is highly likely that these shortcomings are repeated throughout the canon of EU environmental law. What can be done about this? We hope firstly that in the environmental action programme, which the world is eagerly awaiting, the Commission will key in adequate resources for following up what has happened to legislation. It would be interesting to hear from the Commissioner roughly how many people in her Directorate are responsible for this as compared to those overseeing the introduction of new legislation.
There needs to be a much more honest debate secondly - nationally and at the European level - about the real possibility of achieving the environmental objectives set out in draft legislation. Too often, we suspect, Member States sign up to green laws because it looks good to do so, and opposing or moderating them is seen as politically insensitive. If, in fact, they cannot comply with what they have agreed to, such countries are doing Green causes harm. If the Germans and others, for example, now have trouble with the habitats directive, why did we not hear more about it when that directive was going through this Parliament? And did the German Government, in fact, vote against that directive originally?
Certainly the cost of clean-up laws must be taken into account when a law is adopted. A good example of the failure to do this is the urban waste water directive which the government of Brussels cannot afford to comply with. We suspect that the same thing will happen with the national emissions ceiling directive.
Thirdly, we want Member States to develop the infrastructures which will allow them, all of them, to carry out the monitoring work that must accompany the proper implementation of many of the EU directives we adopt here.
My colleagues and I were desperately disappointed that the Council felt it could not agree to our proposal to transform the environmental inspections recommendation into a directive. We were not demanding an EU inspectorate but simply that Member States should agree to bring their national inspectorates up to a common high standard. We will continue to pursue this idea in two years time when the issue should return to us.
Fourthly, we want much quicker action by the Commission to take Member States to court when they break EU law. Last week the Greek Government, which can ill afford to do so, paid the second instalment of a fine, now totalling over EUR 2 million for failure to comply with a judgment of the Court of Justice over the dumping of waste in Crete. This was thirteen years after the Commission received the first complaint about the dumping of that waste and no less than nineteen years after the directive concerned came into force.
It is absurd that a poor country should get itself into a situation of paying back money to Brussels, but equally absurd that the case should have taken so long.
Finally, let me say that we in Parliament are not daunted or diverted by the idea that the European Parliament should only be concerned with the adoption of legislation and not with its follow-up. Apparently the Environment Council was somewhat surprised and even disapproving that we had intruded into their territory and that our intention was to take the environmental inspections recommendation very seriously. MEPs, as we will all know, are on the receiving end of public criticism of poor implementation. The public tends to complain to us, not to the Environment Council. In the interests of the people of Europe and their environment, we will pursue this issue and we will not let go.
Mr President, first of all I thank Mrs Jackson for her important question. I would remind all the Members of the European Parliament that implementation of European Community law covers both the transposition of directives into national law and their application to individual decisions. It also includes fulfilment of other obligations such as adopting programmes, making designations and monitoring.
The difficulties encountered by the Committee on the Environment in these three reports are indeed not limited to the three directives chosen but extend to all EC environmental directives. The Commission, and not least the Environment DG are aware of these difficulties and have for some time devoted efforts to improve their performance in this field and I can assure you that next week when the Commission discusses the Sixth Environmental Action Programme the whole implementation issue will be a very important point in that programme.
We have a number of tools at our disposal to improve implementation. We can, for example, disseminate information to give a more up-to-date picture of the state of play and I know that we have also forwarded some of these reports and annual surveys to Parliament and that we can do much more to ensure some media attention as well. We can develop tools to aid in the analysis and evaluation of progress in implementation. We can take legal measures to follow up implementation. Since 1997 specific initiatives have been pursued on a number of fronts including environmental liability, which of course will put pressure on the Member States to follow the existing rules and regulations; complaints and investigations procedures at national level where we have been involved in playing a consultancy role; access to justice, magistrates' training courses - also very important because this is also about education - and the publication of this annual survey on the implementation of environmental law.
We have also worked to create a clear link between implementation of the directives and Community cofunding which has proven to be very effective as well as ensuring a close relationship with the LIFE financial instrument, because when they see that the money is threatened if they do not comply with the regulations this will definitely put pressure on the Member States.
In May last year we had a first name and shame exercise, as we call it, on bathing water quality. A second exercise will take place in March this year and I will continue to follow this up so as to give us a scoreboard of how Member States are implementing Community legislation. Just last week the European Parliament and the Council, as Mrs Jackson said, reached an agreement on a recommendation which will establish minimum criteria for environmental inspections in the Member States. All these initiatives are intended to increase the level of knowledge of and compliance with European Community and environmental law. Of course, I acknowledge that there is still much to be done. We have to look for new ways to encourage the proper transposition and application of environmental legislation. For example, we need to work to improve the involvement of people at the local and regional level. Greater public awareness at these levels would lead to closer scrutiny and to public demand for effective implementation of environmental legislation. We must remain vigilant and active to ensure that the situation improves and I would like to confirm to the European Parliament my personal commitment and that of my services to ensuring the highest possible level of compliance with European Community environmental law.
To this end I will apply all means available, including the formal infringement procedures set out in Articles 226 and 228 of the European Community Treaty and 141 and 143 of the Euratom Treaty, which may lead to imposing economic penalties on non-complying Member States.
I would be more than happy to receive more resources and personnel from the European Parliament to work on this. Today we have about 45 to 50 staff working full or part-time on implementation, and, of course, we would need more than that. But I also think that it is for every civil servant here to actually look at the implementation part of introducing new legislation. I have been very clear from the beginning that I will put more emphasis on implementation. That needs the three I' s: information, integration and implementation, which should be the guidelines for the future. I hope that you will agree with me that we are starting to make progress on improving implementation and if both the Commission and the European Parliament continue their efforts to highlight the problem and act on it, further progress will surely be made during this parliamentary term.
Mr President, ladies and gentlemen, in the field of the environment and public health, the main problem with the European legislative process is not its inability to produce appropriate legislation. The problem lies, on the one hand, in the slowness with which directives are transposed into national law and, on the other, in shortcomings in their implementation. The environmental directives that we are now debating, on PCBs, nitrates and habitats, are examples of this very problem. There is little point in our having approved the directive on habitats and the creation of the "Nature 2000" network in order to protect sites of Community importance, when the Commission has been waiting since 1995 for all the Member States to present a definitive list of these sites, as well as their plans, rules and management mechanisms. The same problem applies to the directive on PCBs. And there is little point in our having stipulated the ban on PCBs and the decontamination of all equipment containing PCBs and PCTs with a view to protecting public health, if five years on, the overwhelming majority of Member States have not only failed to implement the directive, but have also failed to take the most simple action, which was to catalogue PCBs and to produce plans for decontamination.
We therefore have widespread non-compliance and for that reason, these directives have not produced the environmental results hoped for. We also have a situation, however, in which a degree of impunity reigns. The slowness of the Community's legal processes and the rare use of financial penalties against those Member States that are slow to comply have sent out two negative political messages. Those States that do comply feel that there is no incentive to continue and those that do not comply do not feel any pressure to change their ways.
It is therefore crucial for the Commission, as Guardian of the Treaties, to monitor the whole process of transposing and implementing Community law, publicising the commitment of all the Member States and guaranteeing that those States that do not comply will be penalised as an example.
Mr President, as Mrs Jackson has so clearly illustrated, the picture which emerges from the analysis of the implementation of the three directives in question gives genuine cause for concern. Despite the fact that the measures differ quite widely, it appears that the majority of Member States have fallen a long way behind schedule in implementing them practically. And, quite apart from the technical considerations specific to each of the three directives, this is a serious situation which must lead us to reflect on the reasons behind it.
I would like to highlight two aspects of the issue: on the one hand, in our countries, protection of the environment is hardly ever considered at the planning stage of the various sectorial policies but continues to be viewed as a series of actions to be carried out a posteriori in order to repair damage. On the other hand, precisely because of this retrospective approach, it is often felt that the directives are too costly to implement and that it would not serve any real purpose to do so.
The error lies precisely in, when all is said and done, considering environmental investments to be an obligation which has been imposed, an additional cost which serves no purpose. But the environment is our future and we cannot rely solely on volunteers or fear of a sentence from the Court of Justice to protect it. I, too, am of the opinion that, since the Fifth Environmental Action Programme adopted a principally sectorial approach to environmental policy, it may be that, when discussing the sixth, we ought to place greater emphasis on the involvement of social and economic players such as local authorities in the achievement of the objectives, so that the safeguarding of our environment increasingly becomes an element to be integrated into the overall planning stage.
In this context, it will be important, as we state in our motion for a resolution, to ensure extensive circulation of the best and worst results achieved by the Member States in the implementation of the environment directives. This could even take place via the Internet and would underline the difference in the commitment of each of the States in this matter and expose their behaviour to public opinion, which is almost always more effective than judgments of the Court of Justice. In order to facilitate the monitoring operation, but also comparison between the different situations, I feel that it is also even more important to continue to develop research on common indicators in the field of the environment.
The protection of the environment crosses national borders and is a field of Community action par excellence. It is also for this reason, and even more so in the light of the now imminent enlargement to countries of Central and Eastern Europe, that we must not accept that the decisions adopted by ourselves and the 15 governments should then be disregarded. The natural world is a common legacy, and our commitment to pursuing goals must serve as an example to the candidate countries, who are in the throes of remedying often extremely serious incidents of deterioration. If this situation is to improve, each of us, as a representative of Community, national or local institutions but also simply as a citizen, must do our part.
Mr President, my assistant, Vikki Phillips, has just handed me a note which says that Denmark spends 15 times more than Greece in carrying out environmental inspections and making appropriate assessments. Well, if that is the case, then something is clearly very wrong, and I suspect it is not wrong with Denmark. I am very pleased to support most of what the Chairman of the Committee on the Environment has said, although I have some trepidation in doing so being conscious that the next ECJ fine may well be against the UK for its failure to comply with the bathing water directive, despite the fact that a great deal of money has been spent and effort made in recent years to reach such compliance.
I want to make it clear, though, that I do not believe that we should be using the failure of some Member States to achieve compliance with environmental legislation to justify weakening our ambitions or claiming that too much legislation is impractical. I am all for being realistic and for making sure that new legislation makes sense but the problems we face both throughout the European Union and across the world are too great for us to lower our sights. And I think some of the progress made by the United Kingdom in implementing the habitats directive over the past year demonstrates very clearly that it is very often not the fault of the legislation but the lack of political will which is to blame for the failure to deliver the goods we all wish to see.
I want strongly to support the idea of a scoreboard which the Commissioner mentioned and of gestures to name and shame those Member States which are failing to meet the expectations of MEPs, of the Commission and of the public. As a politician, the Commissioner knows very well the importance of making sure that that information is presented in a way which is easily digestible and understood by every journalist across the European Union and perhaps a few politicians as well.
So, let us call it the Commission's little red book, no, let us call it the Commission's big green book, albeit one with a few black spots on its pages. Let us name and shame at every opportunity and bring the public alongside us in ensuring that this environmental legislation is enforced and that Member States recognise their responsibilities.
Mr President, Mrs Jackson well expressed the concern of the members of the Committee on the Environment, which in my case is heightened since I belong to the European Parliament' s Committee on Petitions. Forty per cent of the petitions submitted to this committee come from citizens concerned for the preservation of the environment. And they usually refer to the habitats directive, the environmental impact directive, the wild birds directive and the right to information directive, which together with those discussed here today on nitrates and PCBs are probably the ones most often infringed. Mr Goodwill's report shows that there are some Member States before the courts, others with proceedings against them, and only two Member States that are above suspicion. Mr Sjöstedt too, in his report, mentions those Member States that have repeatedly infringed the habitats directive.
The Committee on Petitions and I, myself, know that what often happens is that Member States either do not respond in time or, as we say in Spain, and I do not know if there is a good translation, they "make the partridge dizzy" [try to deceive one]. In addition, with the scant human resources of the Committee members, who are always having to answer the demands not only of the petitioners but also of the governments, it is very difficult to work, Commissioner.
It is essential that we respect the legislation that we ourselves draw up, and the proof that there is a lack of political will is that some Member States obey it and others break it. This can give companies a competitive edge.
In my opinion, there are three fundamental questions. First, something that has already been mentioned here: the deterrent use of European Funds; European Funds must not be given to projects that break Community law. Secondly, suitable penalties must be found; it is very hard (I am from a region that badly needs European subsidies), but even if it is very hard to freeze certain subsidies, if it is not done the Member States will not understand. Lastly, Mr President, the process must be speeded up. But I know that this lies in the hands of the courts, this lies in the hands of the governments, this lies in the hands of us all.
Mr President, the aim of these directives is to protect the environment. This means that not only do the Member States transpose the directives into national legislation, they are also the ones who actually implement this national legislation. This also means that when monitoring implementation, it should not be the means to an end, but the end itself, which should be looked at.
Unfortunately, experience has shown that Member States often fail to implement European directives correctly. Consequently, campaigns, such as those designed to monitor compliance involving independent inspectorates, are essential. As far as the environmental inspections are concerned, the European Parliament has gone to great lengths to ensure that this is regulated effectively. However, negotiations have not led to the enactment of a binding directive, because the Council and Commission do not want that at this stage. Given this attitude of the Member States, I fear that in future, problems will arise at the implementation stage of other directives too. We need only call to mind the many warnings issued by the Commission to the Member States, which in some cases have led to infringement procedures. This can only get worse after enlargement, because the current Member States are setting the wrong example.
Where there are differences in interpretation, the Commission should put forward amendment proposals for workable rules. These amendments are not intended for additional or more far-reaching measures, but should help improve the workability of the current rules.
As far as the PCB [polychlorinated biphenol] directive is concerned, we should also turn our attention to the supplies. If these are to be maintained for much longer, it will be a rather long time before this directive makes itself felt.
Mr President, allow me to start by agreeing with everything Mrs Jackson and many of my fellow Members have said and to focus on a number of points. As everyone has pointed out, we have the legislation. The problem lies in incorporating and applying this legislation. Of course, the political will must be there but it depends mainly on the monitoring carried out by your office, Commissioner. If, for example, you receive repeated complaints, instead of dealing with them through time-consuming correspondence, you should take a persistent and decisive stand and make sure the legislation really is implemented. And if we have cause to go to the European Court, then let us do so and, if sanctions need to be imposed, then we shall do that too.
As Mrs Jackson has said, Greece is already paying EUR 20 000 a day and I trust that Greece will come to its senses and fall into line. I should particularly like to draw your attention to Directive 92/43 on Natura 2000 areas. We should not allow projects to go ahead in these areas with a light heart, because Article 6 of the directive says that only in the absence of alternative solutions should a project be carried out for imperative reasons of overriding public interest in Natura 2000 areas. And here again I would remind you that in an area of Greece, in the area of Fthiotida, where everyone is against bridging the Maliako Gulf which, it should be noted the Ministry of the Environment and Public Works itself included in the Natura 2000 areas, your office has received complaints about the Greek Government's intention to build this bridge, which will have a huge environmental impact, even though alternative solutions exist. I shall be monitoring - and I welcome the undertaking which you took in your intervention and I hope that it is a real undertaking - what happens in all the areas in Europe which are Natura 2000 areas including, of course, the Maliako Gulf, where there are plans to build a bridge which will wipe out an important habitat.
Mr President, first of all I must thank the Commissioner and the Chairman and other colleagues for their words of wisdom. They are very positive and clear commitments to do something about this very serious problem.
But it is not just words we need, it is actions, it is deeds, and we cannot rely on Member States to do this alone. Even if representatives of the Council were here, which they do not appear to be, even if they were prepared to make statements, which they do not appear to be, we would not be able to leave them to do it on their own. We need some kind of watchdog to monitor and ensure the implementation of legislation. Sadly our own Environment Agency does not appear to be up to the job yet. We can but hope.
So what solutions do we have? What can Parliamentarians do? Well, these three reports before Parliament today are a start. They name and shame. They call for fines. They make proposals for further improvement. But, they also make a point which we must take on board here in Parliament. They say essentially that bad legislation should never have been put on the statute book. And that is a lesson that we have to take to heart. Perhaps we have to start to think about doing less but better. We have talked about doing it but seemingly not done so yet. When we put better legislation on the agenda in future, it has to be respected.
Because of the failure of Member States to put into place legislation, typically the PCBs and PCTs legislation, we now have the extremely serious problem of a long-term contamination of our food chain by a persistent toxic chemical. That toxic chemical is slowly but surely accumulating in the human food chain, reaching levels which are already beyond World Health Organisation levels in certain fatty substances, typically butter, and in some cases fatty fish, such as salmon. They are now creeping up the food chain to the point where our children are now starting to ingest amounts of these toxins that are beyond those that are recommended by the World Health Organisation. If we are not prepared to take serious action promptly in future we will see further problems of this kind affecting future generations. We owe it to those future generations to pursue this issue.
Mr President, I share the opinion of Mrs Jackson and many other speakers who say that once legislation has been laid down, it should be implemented. I also agree with Mrs Jackson and her statement regarding the nitrates directive: "that was flawed from the beginning". It was poor legislation. How is it possible, if you want to maintain 50 milligrams of nitrate in groundwater, to apply the same stocking density per hectare across the entire European Union, from Finland to Italy? Needless to say, the growth season in Finland is much shorter than in Italy, and so in Italy, as a general rule, more cattle units per hectare can be kept than in Finland. As far as I am concerned, every farmer can have as many cows as he chooses, as long as he does not exceed the 50 milligram limit.
Turning now to measurements, how it is possible that the Commission has not issued any clear guidelines on how measurements are to be taken, the depth levels of these measurements, the number of times a year they should be taken, and how seasonal influences can be taken into consideration? All these factors are still unknown and differ considerably from country to country and season to season. And if nitrate is measured, how is it determined that it originates from animal manure alone? A great number of farmers use artificial fertiliser; how is that measured? What is the impact of sewage leaks, for example? What is the impact of major rivers discharging into other countries?
Animal manure cannot be the only cause of nitrate pollution, and it is completely unreasonable to tell farmers to restrict its use if we do not know the other causes. I share the view of all the speakers who say that we must adopt sound environmental policy. I do not dispute the standard of 50 milligrams of nitrate in groundwater, but I do want clear guidelines on how it should be measured and how these measurements should be carried out.
Mr President, I have written the report on the follow-up to the habitats directive and have, in the meantime, obtained the clear impression that many Member States really did not appreciate what commitments they were taking on when they adopted the directive. They did not appreciate how far-reaching it really was. This is one of the most important explanations for why progress has been so slow. However, the fact that progress has been slow does not mean that nothing is happening. In actual fact, an incredible amount is happening in this area, albeit not as much as we should like. When the directive is called into question, it is important to remember that what is happening is important, even if progress is slow.
I also believe that this is an explanation for why insufficient resources have been invested in information and in dialogue with those directly affected by these protected areas, something which also creates partly unnecessary conflicts in many areas. I believe there is a lot to be learned from this.
Obviously, the Member States have prime responsibility, both financially and legally, but, for the EU' s part, it is important not only to legislate and to collect funds - good though these activities obviously are - but also to publicise the many good examples there are and to use its own financial resources to encourage sound development.
The situation we have is incredibly serious, mainly because of the extremely rapid impoverishment of biodiversity. Nor can we see a reversal of this trend. The work must therefore continue and, in the present situation, the directive ought not to be changed or reviewed.
Mr President, I very much welcome the fact that we as Parliament also fulfil our monitoring competences and that we take a look at directives which meet with a great deal of criticism in the Member States. Not only do they meet with a great deal of criticism in the Member States, they also cause enormous division in the European Parliament. I would like to comment on two directives today.
These are the habitats directive and the nitrates directive. What do these two directives have in common? The fact that the Member States have been granted far-reaching powers to designate nature reserves, species to be protected, and certainly as far as the nitrates directive is concerned, the sensitive areas. There are now an increasing number of complaints from members of the Dutch Lower Chamber of the States General who ask us what in God' s name we have been up to. However, it is not Europe which prescribed that the whole of the Netherlands should be designated a nitrate-sensitive area. It is the Netherlands itself which decided to do so. It is then up to us, with the kind help of a number of MEPs, to see how, by means of derogation requests, we can undo the nitrate legislation, for example, in order to reach the goal, this being a reduction in nitrate levels, in a decent fashion.
The same applies to the habitats directive. Today' s tragedy, a cross-border industrial site between Aachen and Maastricht, has been brought to a standstill for the umpteenth time because of two European hamsters. These hamsters were spirited away by a campaign group for the protection and preservation of this species who believed that, if they abducted the hamsters, they could get them to mate. But forced mating is something which does not work, even in the animal kingdom. Once again, for the umpteenth time, the Council of State in the Netherlands brought a cross-border industrial site to a standstill. However, having scrutinised the habitats directive and having correctly interpreted the regulation on areas where preservation is required, we see that this measure was unnecessary.
What should happen now, and that is why I support the report on the habitats directive, and most certainly the nitrates directive, is for the European Commission to make it quite clear - and perhaps lay down in writing in clear Dutch language - what is and is not possible. We agree on the principles, they are sound, but the way in which the Member States deal with them is disgraceful by any standard.
Mr President, poor compliance with environmental legislation is a huge problem. As co-legislator, it is important for us to speak our minds, but we should not pass the blame to the Member States too readily. We must also consider the quality and nature of the legislation we produce. The Union is growing ever bigger and more diverse. We must therefore lay down rules which can thrive in the different national cultures. That is why I think we should prescribe less detail. We must be very precise in the results we want, but not in the way in which the results must be achieved. For that reason, I believe we should stand by the result, a maximum of 50 milligrams, in the nitrates directive. We do accept a certain degree of flexibility with regard to the method by which the result is achieved.
An example of sound legislation is the habitats directive. The environment is a common legacy; environmental protection a common task. It makes no sense to protect birds in one country if they are being shot down across the border in another country. The habitats directive prescribes a clear goal. The way in which it is to be achieved is quite flexible. The directive is not detailed, but provides a framework which allows latitude for weighing up local or regional interests, and that is exactly how we need to move forward. As long as the result - caring for the protected species and their habitats - remains paramount.
Needless to say, there are many conflicts in villages and provinces with regard to the directive' s application. There are instances of incorrect application. It would be useful and necessary to provide clear information, but I am taken aback by the large number of MEPs who have requested a review of the bird and habitats directive in order to work out in further detail certain concepts in the habitats directive. The significant implications of this would then be compensation and major public interest. The very strength of the habitats directive lies in its flexibility. The directive stands for a modern way of protecting the environment. It is not about putting up fences around the environment, but about dealing with the species and natural resources in a conscientious manner.
Accordingly, I regret that some MEPs are adding to the chaos by suggesting in an amendment that the existing infrastructure should disappear, or that major new projects are not viable.
Mr President, ladies and gentlemen, I was delighted to find this topic on the agenda today. I would like to thank Mrs Jackson for raising the question. Although you refer to three specific EU directives, I would point out that what we are talking about here is a widespread problem with the transposition of EU legislation in the Member States. If you start from the principle that directives and regulations are adopted by the Council and Parliament in the EU, then it is quite reasonable to assume that the Council - which does, after all, use these directives - will transpose them in the Member States accordingly.
But what do we see happening? Two camps are forming. On one side there is the European Union, which seeks to blame the Member States for shortcomings. On the other side, there are the Member States, which are more than willing to offload their problems onto the oh-so-distant Europe, forgetting in the process that they are part of Europe themselves, and the Commission is piggy-in-the-middle. Commissioner, you have gone to great lengths to try and ensure that these laws are transposed in the European Union in a purposeful manner. But it really is not that simple and, of course, we have criticised your methods sometimes. I can understand to an extent, why you took the line you did.
There are various reasons as to why countries have trouble transposing this legislation. In my opinion, one of the reasons in the case of the nitrates directive is the failure to observe scientific findings, because one thing is for sure, it is not possible to reduce nitrate levels as rapidly as we demand. Nature simply will not allow it. However, in the case of the habitats directive, Parliament highlighted the shortcomings quite clearly last year, namely that the directive was complicated and unclear in parts and so it cannot be transposed in the Member States. When we were in Toulouse, we saw how local people are trying to transpose it. But basically, they do not know what is going on. They do not know where the boundaries are, or how to apply them properly. These are shortcomings that must be reviewed as a matter of priority.
But it is also our responsibility to ensure that the directives are less utopian and far more realistic in nature. Mrs Jackson's question actually contains all the points we need to address and there is nothing more to add to it. Speedier sanctions and careful drafting of laws will enable us to solve this problem. However, I would just like to point out that something needs to change in the Member States too, because the Environment Ministers are, no doubt, sometimes too cowardly to promote the initiatives they adopt here, in their own countries, if this could lead to conflict.
Mr President, I should first of all like to thank Mrs Jackson and the rapporteurs for the three reports we are debating today. Effective implementation of the EU' s environment directives in the Member States is naturally of great significance in two ways: firstly, in terms of environmental protection - which is, of course, the whole purpose of the directives - but also in terms of our not causing confidence to be lost in EU legislative work through the Member States' being able for a long time to get away with not implementing the legislation which they themselves have helped bring about in the Council of Ministers. That is why I think that the three reports concerning the Member States' failure to implement EU legislation are important.
The Council has, of course, been rather irritated about the fact that Parliament is looking over its shoulders, but I think that the work on the reports has revealed how slack the majority of the Member States are about implementing EU legislation. They have also revealed how slow the Commission' s and the Court of Justice' s reactions are when it comes to inadequate implementation. We often, of course, hear fine speeches about grand European visions and the Europe of the future, sometimes from Members of this Parliament. We also hear this kind of thing from many governments, but it often, of course, disguises the fact that narrow national interests are being cultivated instead of the common interests we have worked for in the course of the legislative work. It is also interesting to note that those countries which are often regarded as rather reluctant and critical in relation to certain aspects of EU cooperation are in reality those countries which comply best with EU decisions. In all modesty, I am thinking, for example, of the Nordic countries. I was pleased to hear Mrs Wallström' s remarks on the reports. I am sure that Mrs Wallström has the will to ensure that the legislation is of a sufficiently high quality to be implemented and to ensure that it is effectively followed up. I think, at any rate, that Parliament ought to provide as much support as possible for this work.
Mr President, ladies and gentlemen, Mrs Jackson's question illustrates the fact that the best laws in the world are no use whatsoever unless they are applied correctly and, more importantly, properly controlled. For example, the Member States have not transposed the habitats directive into national legislation. The same applies to a great deal of other legislation. And this is legislation which we need for the future. The Commission is responsible for transposition and for checking what sort of on-site controls have been carried out. In doing so it, in turn, must rely on information supplied to it by the Member States. I get the impression that monitoring is no easy task and if the Commission is to perform this task it needs information and data and reports to be sent in.
The complaint was often voiced in the past that the Commission did not have enough staff and resources to evaluate the data sent in for control purposes. I should therefore like to ask the Commission if it now has sufficient resources. Mind you, Parliament cannot talk, because we are constantly calling for reports. I know that the Commission is very busy receiving and processing reports and that this sometimes ties up Commission capacities and resources unnecessarily.
In other words, we all have to think where we can make improvements. I think the Commission should react more quickly, both towards the Member States and in instituting the necessary proceedings before the ECJ and setting fines.
At the same time, I call on the Member States to honour their obligations to transpose and control legislation and report to the Commission properly.
I am the person responsible in our group for the water framework directive and the rapporteur for the groundwater action programme, which is still pending, and the nitrates directive is therefore a matter of particular concern to me. On Tuesday, i.e. tomorrow, we shall be voting on the Goodwill report, to which I have proposed a number of amendments. I should like to ask the House to accept these proposed amendments, because what we are trying to do here is to give the Member States more responsibility. I should therefore be grateful for your support.
Finally, I should like to mention one more point, namely the candidate countries. We require candidate countries to adopt European legislation. But when the Member States themselves fail to abide by it and the European Commission is unable to take decisive action, then everything starts to go pear-shaped. For this reason alone and, most importantly, in order to protect human health and the environment, all those responsible need to radically rethink the matter post-haste and these reports make that clear.
Mr President, what a relief that no speaker so far has called for the environmental directives to be watered down. Mr Sjöstedt, it is nothing to with the poor Member States not knowing what they were letting themselves in for. And right now they know full well that they are simply and deliberately contravening European legislation. They are stalling for time and they know perfectly well that nothing will happen to them, because it takes so long for the Court to do anything. What we have here is the deliberate flouting of European legislation and neither Parliament nor the Council should stand for it.
Some members are saying that we should name and shame. I can name and shame myself because Austria is one of the countries which has failed to comply with the habitats directive, but I must also protest, Commissioner, because Austria has not been at all remiss as far as the PCB directive is concerned. We did everything here which needed to be done even before there was a European directive. We passed a Waste Law back in 1990 and an ordinance banning halogenated substances in 1993. We are being accused unfairly here.
As far as the nitrates directive is concerned, Austria has now rectified its shortcomings, but we know only too well that the Member States had terrible trouble transposing the nitrates directive. The main problem here was that, because of the extremely high density of livestock in many parts of the Union, keeping to within the limit of 170 kg of nitrogen per hectare of farmland caused immense difficulties with the production of farm manure in several countries.
Perhaps such a high density of livestock will be less of a problem in the future, because cows, those pained and tormented creatures, are fighting back. The form of BSE which currently confronts us may well be a sort of revenge on the part of these tormented animals.
We should take a lesson from nature and conduct ourselves properly and comply with the laws which we ourselves have passed.
Mr President, the drinking-water directive, waste-management directive, major accident hazards, sewage sludge, asbestos, wild birds, waste shipment, not to mention the habitats directive, the nitrates directive and the PCB directive. The list is long, the list of the failure of my own country to transpose EU environmental law. Despite warning letters, reasoned opinions, threats of legal action to the European Court of Justice, so it embarrassingly continues. We are second worst in terms of transposition and designation of sites under the habitats directive.
Sometimes, but rarely, there can be genuine reasons for delayed transposition of a directive and the nitrates directive has come in for particular mention in this regard here today.
But to fail to provide information requested by the Commission under Article 10 of the Treaty in a timely and proper manner is inexcusable. That is the first step: reply to the letters of the Commission. No government should be forgiven bad manners and inappropriate behaviour. That is one of Ireland's and, I suspect, many countries' cardinal sins in relation to the area we are discussing. Article 10 requires Member States to actively cooperate with the Commission in dealing with complaints, to clarify facts and to state official positions.
Only last weekend I read in the Irish media that the head of the Commission's Environment DG, Mr Curry, complained to Ireland's EU Ambassador, Mr Denis O'Leary, last autumn that the Irish authorities were not cooperating adequately with Brussels on environmental issues.
Commissioner Wallström wrote last March to the Irish Minister of the Environment, Mr Dempsey, suggesting that the large number of Irish environmental complaints currently being dealt with by the EU officials be dealt with in his department or by the Irish Ombudsman. No joy, no progress, perhaps even no response - I do not know. With 1% of the Community's population, to our shame we in Ireland have been generating 10% of the Commission's environmental complaints. Mr Curry had strong words for not only our Department of the Environment but also our Department of Finances policies, our Environmental Protection Agency, our Heritage Protection Agency and, indeed, our local authorities.
Sensitive and sensible implementation must be encouraged to ensure political and public cooperation and understanding of what we have to achieve. I often give the example - as I did at a committee meeting this morning - of the survival of the only cotton-weed colony in Ireland in the south-east corner of Wexford. This is on a local pilgrimage path. In its over-zealousness to protect the cotton-weed, the local council decided to ban the pilgrimage from the immediate area. It very quickly became apparent that the trampling of the pilgrims' feet and not divine intervention had, in fact, been essential to protect that particular ecosystem. Stronger and more vigorous species, better known colloquially as 'weeds' - even though they are all wild flowers - gained a foothold in the colony and began to choke off the cotton-weed once human intervention was gone. Changing the essential balance between human activity and our environment led to the loss of this precious ecosystem.
Finally, it must not be a case of the last person off the island turning the lights off. We have to live and earn a living in these places. Equally we cannot continue to mortgage our children's health and heritage.
Mr President, I should like again to thank all the Members of the European Parliament for their statements. I could not agree more with most of what you have said, except for any accusation of complacency. May I remind you that, as of today, 45% of all the complaints are on environmental issues and cases - 700 complaints, 30% of the infringements - about 400 - are on environmental cases. So there is a heavy burden on us and we are trying to do our best but also look to the future. That is why I am saying that we also have to look out for new instruments and ways to do more.
Mr Sacconi's point was that we need the good examples of what economic gains can be made from complying with environmental legislation. We could do more on that. We could do more with the use of indicators because we have to measure. We have to be better at assessing the results of compliance with environmental legislation. We are most effective when we have a good and effective interplay between the institutions, while not denying the fact that Member States are responsible. They have to give us answers and provide us with information. We do not have the means to send people to all the Member States to check. We cannot do that unless you give me another 500 people.
What we have to do is modernise legislation. It has been said that we need less but better legislative proposals. I agree with that. The easiest way is the limit-value approach, to say 50 mgs of nitrates for example in drinking water. But this cannot apply in other far-reaching directives of a broader scope, such as the habitats directive. It is no coincidence that the habitats and nitrates directives are chosen as examples of bad compliance because they are very far-reaching. They are ambitious directives and in some cases it means the Member States need to review fully their agricultural practices. We know this from some of the Member States. This should not be taken as an excuse, but an explanation of why these directives are cited for lack of implementation.
I totally agree with Mr Sjöstedt that it is not because these directives are not good or ambitious enough. They are far-reaching and there are consequences for the Member States which they perhaps did not realise when the decisions were taken. We must not give in now, we have to carry on because we will finally start to see results. What we have done, which is very effective, is to establish the link between European funding and compliance with environment legislation. We have to draw on that.
We can do more on education and information. We have started activities like this. We use our experts to go to Member States or to carry out seminars to teach the Member States how to best implement it. We try to use all these available instruments to improve implementation. In an enlarged and more diverse Union, clear and legally binding targets, as well as education and methods for measuring, monitoring and calculating results, become more and more important. I hope for the European Parliament's support and backing in our further attempts to improve the implementation of our European Community environmental legislation.
I have received a motion for a resolution in accordance with Rule 42(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow, Wednesday, at 12 noon.
Young farmers in the Union
The next item is the report (A5-0357/2000) tabled by Mr Parish, on behalf of the Committee on Agriculture and Rural Development, on the situation and perspectives of young farmers in the European Union [2000/2011(INI)].
Mr President, Commissioner Fischler, ladies and gentlemen, I am delighted to be able to present to you today the Committee on Agriculture and Rural Development' s own-initiative report on the situation and perspectives of young farmers in the European Union.
Twenty years ago, I, myself, was a member of my local young farmers' organisation in the county of Somerset in England. Even in those days it was not easy for young farmers to carry on the family farm or get started in the industry. Today the situation has become even more difficult, and we are witnessing a big drop in the number of young farmers coming into the industry. We have reached a point where it has become vital to take action in order to stop this decline. Not only for the sake of agriculture itself, but also to safeguard existing structures in our countryside. The last thing that we want to see is a depopulated countryside where the green and pleasant landscape which we take for granted will not be looked after properly any longer.
I would like to take this opportunity to thank the European organisation CEJA for its help and cooperation in enabling me to produce this report. I was given the opportunity to visit young farmers in five Member States which gave me a better and wider understanding of the practical ways in which young farmers could be helped in the industry.
I would further like to thank Commissioner Fischler for his backing and I would also welcome the draft opinion on the report produced by the Committee of the Regions because it is going to do a report on young farmers.
Last but not least, I would like to express my thanks to Ross Gordon Consultants who produced an excellent study on the situation of young farmers in the European Union last year and whose publication has been of great help in producing today's report. The report puts forward a series of ideas and ways of assisting young farmers starting up or carrying on in their businesses. I have, however, tried not to reinvent the wheel. Basically I would like to see the introduction of a guaranteed standard level of assistance for young farmers throughout the European Union.
I am fully aware that it is not an easy task to come up with one solution covering all the different conditions facing young farmers in their respective countries in a Community of 15 Member States. To name just two examples: land values can vary from EUR 12 000 per hectare to EUR 15 000 per hectare. Levels of taxation vary greatly with some Member States imposing considerable inheritance tax which renders the survival of young farmers very difficult, especially where land values are very high.
I do not have the time to go through all the recommendations made in the report, but I will list some of the measures which should be given priority: the continuation of start-up grants of up to EUR 40 000, in combination with subsidised interest rates for start-up capital of up to EUR 120 000 for eight years. Two of the major difficulties encountered by young farmers are the raising of start-up capital and subsequently the danger of overstretching their financial abilities by providing regular interest payments.
We are living in a computer age. Access to education and training needs to be further encouraged in order to allow young farmers to take full advantage of the potential advantages offered by modern communication technology and business operation techniques. The changing face of agriculture, increasingly determined by global WTO agreements, means that agriculture will continue to change. It is in our best interests that young farmers are well prepared to anticipate and to manage these future challenges.
Food safety measures and production methods are being thoroughly analysed these days. There is greater emphasis on organic production throughout Europe. Here again, young farmers must be placed in a position which will allow them to embrace a new upcoming culture and to be aware of the benefits attached to maintaining consumer confidence and support for agricultural products. There is tremendous scope for innovative and creative local high-quality production.
The European agricultural industry is going through a difficult economic period with a great deal of restructuring going on at the same time. There is a great need to assist some of the older farmers to retire in dignity. In this context, I would very much like see a retirement package for existing farmers linked to bringing in young farmers to carry on the industry. I would like to ask Commissioner Fischler to recommend to Member States that they introduce such a policy throughout the EU. We are seeing the average age of the farming Community increase with falling numbers of young farmers. This trend must be reversed.
Young farmers need greater access to production rights. It is not easy to balance the delivery of additional production rights to young farmers if they have to be taken away from existing farmers who themselves are already facing financial difficulties. When, in future, production rights are changed, I would like to ask the Commission to take into greater account the need to increase the amount of extra production which is given to young farmers.
With the emphasis in the CAP on giving increasing importance to rural development schemes, it is crucial to recognise the young farmers as the key players and main executives responsible for the implementation of such new rural redevelopment policies.
With the forthcoming enlargement of the European Union, I would strongly advise the applicant Member States to start creating supportive measures for their young farmers already at present, especially in view of the introduction of production controls required by the Commission. In many parts of the world, share farming is a common practice. I would like to ask the Commission to investigate the possibilities for developing share farming within the common agricultural policy.
As I have already mentioned, this report is an own initiative report of the Committee on Agriculture, and I hope all parties will be able to sign up for this report and make sure positive practical help is given young farmers in the future. I would also like to thank Commissioner Fischler once more for his support and also ask him to introduce an audit to be carried out every two years on the availability and success of measures put in place to support young farmers.
It is very important that we do not just pay great lip service to helping young farmers, but actually deliver policies within the common agricultural policy that increase the number of young farmers coming into the industry.
Mr President, Commissioner Fischler, I wish, first of all, to congratulate the Committee on Agriculture and Rural Development and, in particular its rapporteur, Mr Parish, on the timely initiative to bring the debate on this issue to the European institutions. It is 32 years since Sicco Mansholt, the Commissioner responsible for agriculture from the time the Commission was formed until 1972, presented his draft reform of the common agricultural policy, the Mansholt Plan.
It is my view that the European institutions have not paid sufficient tribute to this great figure in European politics. I still read this classic work today and I still find that it contains many of the answers we need to the problems faced by young farmers, which are accurately described in Mr Parish' s report. We have created a major common policy based on support payments per hectare, per animal or even according to production achieved; we have limited production rights and established quotas; we have imposed complex mechanisms for standardising production and we have created intricate systems intervening in international markets. The results have been varied, with some positive aspects but with many other negative aspects. Amongst the latter, I would highlight the effect this policy has had in creating major problems for young people wishing to establish themselves in farming. The bold study drawn up on this issue by Parliament confirms that land is still the major investment for European farmers. The study also shows difficulty of access to land to be the main problem facing young farmers. According to this study, for each percentage point increase in subsidies for wheat crops, the price of land goes up by 0.4%. This effect is significantly magnified by quota systems and by production-limiting schemes.
We cannot, therefore, contemplate the need to protect and support the modernisation and reinvigoration of agriculture unless we consider changes that could be made to the current CAP. The alternative to this model of agricultural policy will necessarily require a policy focused on farmers and their incomes and not on the produce, the land or the livestock by means of which the income is obtained. It will require an agricultural policy that is defined in regional rather than sectoral terms and will require priority for the environment, rural development, vocational training and early retirement.
To conclude, I should like to suggest to Mr Parish and to the Committee on Agriculture and Rural Development that this report should not be seen as a finishing line but rather as a point of departure for a thorough study into overhauling agriculture and reforming the common agricultural policy with the specific participation of young farmers' associations. Revisiting the Mansholt Plan would be a good place to start.
Mr President, Commissioner, on behalf of the European Liberal Democrats I would like to extend my sincere thanks to the rapporteur for his excellent work. Many thanks indeed go to him, then. In this short speech I would like to focus attention on a couple of points. The report takes excellent account of the problems of young farmers. Social problems are dealt with particularly well. This is to be welcomed, because it is young men who are mostly keener to continue farming than young women are. The problem that has come about is what is referred to as the hundred-hectare solitude factor.
In agriculture we need sustainability, especially with regard to change-of-generation factors. The average age of European farmers is worryingly high. It must be financially feasible to sustain the change-of-generation system. Young people must be induced to start farming. There are not enough young starters, however. It would be very important if we could get young people to continue in a profession that is important to us all. Young farmers are very skilled and are not prejudiced about using modern technology in their work in the fields and in rearing cattle. Similarly, they can make use of the latest information technology in their planning. We are on the threshold of great change, which the rapporteur brought to our attention here, and it is the young, if anyone, who are best equipped to lead us through this revolution, which we will inevitably have to face within a few years.
The conclusions and measures proposed in the report are largely matters that have to be decided upon nationally, and this is good for flexibility. The EU can and must promote policies that work as incentives for the young. Bureaucracy must not become a barrier to improving the position of young farmers.
Mr President, Commissioner, first of all I should like to give Mr Parish my thanks, congratulations and support for his report.
In these times when the younger generation can see that the quality of life is no longer closely linked to industrialisation and cities and large commercial centres, we have the obligation in the Union to encourage and help the younger generation to take over from the older so that the cycle of life and people in agriculture may be completed by means of new Community initiatives that have the young farmer as their priority objective.
We must put into practice the principles and actions proposed in this own-initiative report so as to make rural life more attractive to young people, thus preventing depopulation of the countryside. This social group is the future basis of the Common Agricultural Policy; we have to increase installation aids and supplementary investment grants for this group, particularly in those structurally less-favoured areas where abandoned holdings and deserted villages are common, where young people can revive the rural economy. All this will be thanks to the development of new products of regional interest, such as agro-tourism and rural tourism, or through repopulating these natural spaces with animal and plant species, contributing to the sustainable and lasting development of the area.
Mr President, the first part of the motion for a resolution in the report repeats the now familiar findings on the poor situation and prospects of young farmers in the European Union. However, no mention is made of why this should be so, given that the previous two Community support schemes promoted two programmes for the benefit of young farmers, which the European Union vaunted as a panacea which would solve all the problems faced by young farmers and reverse the negative trend. This conscious omission runs throughout the resolution, which fails to mention three basic factors which, unless they are dealt with, will render the third Community programme for young farmers equally ineffectual.
These factors are, first, that the CAP, especially in its post-1992 form and following Agenda 2000, does not safeguard a viable income for most small or medium-sized farming households, or a survival income for the heads of these households, which is why no one wants to invest anything at all in the farming sector, however many grants there may be - not that there are that many - because not only is it unprofitable, it does not even afford a basic income.
Secondly, there is usually nobody to apply the incentives to; in other words, because of the quotas, young farmers have no reason to work, given that the quotas have been used up for all the products and they must wait for a national stock to be created and distributed to young farmers or buy quotas, in which case, good luck to them.
Thirdly, however high the incentives, the terms and conditions are such that they are more suited to large farmers and exclude small and medium-sized farmers. The requirement for very large cultivated areas, even in island regions, is a typical example. This requirement becomes prohibitive when combined with quotas. In other words, the Community requires young farmers to have a large farm and large-scale production, but nigh prevents them from producing anything with the quota system. This incongruous situation is not, in my view, an inadvertent, random choice by the European Union. It is deliberate policy, the purpose being to ruin poor, medium-sized farmers and support large farms or rather large companies in the agricultural sector.
That is why we cannot vote in favour of this report; it is because it conceals the real reasons. Even these grants, when they are given to poor, medium-sized farmers, are meted out in drips and drabs and Greece is a typical example here. I do not know, for example, if Mr Fischler is aware of the fact that our grants for young farmers have still not been received, despite the fact that the government used this type of argument to saturation point in order to win votes last April.
Mr President, I want to commence by complimenting the rapporteur on his very well-researched and objective report which I and my group have no difficulty in supporting.
In the context of Agenda 2000, very credible efforts were made to deal with the serious problem of succession in European agriculture. A re-vamped farm retirement scheme, installation aid and other measures may not, however, achieve our desired objective and in my view the problem must be revisited as a matter of urgency, otherwise the continuity of family farming will be put at serious risk. Apart from the seriously upsetting and devastating consequences of BSE, which I believe will be overcome, the real problem for young people who in normal circumstances would take up farming as a career is the availability, welcome though it is, of alternative and certainly more financially rewarding employment.
Farmers and non-farmers must face this reality and do so before it is too late. Farming as a profession has the onerous responsibility of guaranteeing our citizens food security and quality, and we must act to safeguard the productive base of European agriculture by ensuring that young people with the ethos of farming in their blood are appropriately encouraged and compensated.
I realise that many small farms do not have the capacity to generate sufficient income for their owners because of scale and enterprise. I believe we must do more to assist those interested in a restructuring programme - and the rapporteur made reference to it in his report - through the pooling of land and human resources, which would lead to greater efficiency and improved competitiveness. Likewise, the opportunity of rural development and new technology in terms of creating farm and part-time employment for both women and men must, in every case, be vigorously pursued.
Mr President, Commissioner, ladies and gentlemen, when we realise that 55% of European farmers are over 55 years old and only 23% are less than 44 years old, we must inevitably conclude that the future of farming in the European Union is under threat. The situation is even more serious in my own country, where these figures are 66% and 15% respectively. In the mid-1980s, the CAP began changing in order to improve measures for direct control of production with the aim of preventing surpluses and guaranteeing the stability of prices and incomes.
However, the other side of the coin as regards opting for stability in this way has been less flexibility in access to farming, which particularly penalises young farmers, first of all because of the difficulty in gaining access to quotas, production or premium rights. Secondly, young farmers are penalised as a result of increases in land prices due to the increase in value created by the quota systems. Furthermore, it is well known that many Member States have not implemented measures that in any way address the concerns of young farmers. I shall give the example of my own country where, after an initial phase of enthusiasm when we joined the EU, in recent years we have become more sceptical and the activities of the organisations most representative of young farmers have even been penalised.
For this reason we must, as a matter of urgency, adopt certain fundamental measures which are, in fact, in line with the rapporteur' s proposals. These are, specifically, to create special reserves for quotas and production rights solely for young farmers, to increase support for setting up a first farm and investment in farm properties, to establish a special scheme for low-interest loans to supplement other investment aid, to establish conditions for the proper functioning of an early retirement scheme for older farmers, which will speed up the process of renewal and, of course, to adopt training and information measures.
The Commission must now urgently table proposals for measures for action and the Council must adopt them. Unless this happens, we will be taking an irresponsible attitude that will put the continuity of farming in Europe, with all that this means for our culture, at risk.
To conclude, I wish to thank Neil Parish for his outstanding work on this report.
Mr President, the report deals with a most difficult subject: the prospects for young people in the farming industry, as the rapporteur has indicated, are probably worse than at any time since the creation of the CAP and their prospects cannot be separated from those of the industry as a whole or from the prosperity of the rural communities.
One measure of the complexity of the situation can be found in the courses which are now offered at agricultural colleges. At the two colleges in my region the number of courses relating to farming has now fallen to 40% in one case, and the remaining 60% of the courses relate to horses and small animals. Significantly, 70% of the students, however, come from farming families, so there is still that link. The report spells out that there is a strong case for measures to encourage new entrants to the industry and for achieving a much greater degree of standardisation across the European Union, and the issue, as the rapporteur mentioned, was well dealt with in the excellent STOA report at the beginning of last year. There are many good examples in that document of the valuable background material which we were able to use during discussions in committee.
Now that the rural development programme is in place it is important to examine how this programme can be used to strengthen training and re-training facilities in our agricultural colleges. I would emphasise the need for training in farm diversification, including low-volume products for niche markets, and cooperative marketing techniques where, by coming together, individual farms can seek to match the commercial bargaining strength of the supermarket chains. I would also wish to see such courses paying special attention to the needs of the smaller farm where new entrants are most likely to be found.
I hope that the Commission and the national governments will take note of the many excellent suggestions in this report and thus give a boost to the future prosperity of farming in the rural areas.
Mr President, Commissioner, I should like to congratulate my fellow MEP, Mr Parish, on an extremely good report. I want to focus upon the small number of young people going into farming in recent years and, at the same time, the unduly large number of people who are also leaving it, because, if young people do not come into the industry, there will come a time when agriculture no longer exists. I think that the image of farming - due to the many outbreaks of disease, dioxin scandals etc - is, at the moment, one of the really major problems. It puts the whole industry in a negative light and seems unfair to the many farming families who would, of course, get top marks for the way they look after their farms. It is undoubtedly very important that there should be transparency and that people should be made more aware of production methods and of the modern stalls and cowsheds that now exist, as well as being given information about the common agricultural policy and about the ways in which fields and animals are looked after. Efforts must be concentrated on providing support - moral, educational and financial. No one has in recent years questioned the many millions of euros we pump into training lawyers, engineers and doctors. There is a clear parallel with young farmers who, of course, are responsible for the land and the animals we have and, especially, the food we eat.
Mr President, I also commend Mr Parish for his hard work and the excellent report.
In the brief time I have I wish to stress that one of the greatest difficulties facing young farmers entering the business today is capital and cash-flow problems in the first year of operation. I am backing this proposal because young people must be given the opportunity to come into the industry on a sound financial footing. After all, young farmers hold the key to the future of all our rural communities. The lack of young people entering the agricultural industry in the UK is a very worrying problem. Statistics show that in Ireland 14.8% of farm owners are under 35, in France the figure is 13.2%, but in the UK it is a mere 6.8%.
I stress that farms are also important employers in our rural communities. Employment protects our countryside, it keeps our post offices, schools and services open there. Farming and the viability of farming is the life blood of the future of our rural communities as we know them. If all small businesses - which includes farmers - were to employ just one more person each, then the whole unemployment situation throughout the European Union would be solved overnight.
Of all the European Union countries, only the UK and the Netherlands do not operate a specific aid scheme for young farmers. European rural development regulations allow a grant of EUR 16 500 to be made available for people under 40 years of age to establish themselves in a viable farm holding. Yet the Labour government in the UK has not taken advantage of this excellent scheme.
I therefore fully support making installation aids mandatory across the European Union. The farming industry needs young blood in order to inject a new vibrancy into an industry which at present is aged and disillusioned. Young farmers are the future of the farming industry and vital components in urban communities.
I thank Mr Parish for his report and wish his report all the best to ensure that we can follow up these important decisions taken by him in a specific and constructive manner.
Mr President, there has been endless discussion of the role of young people in agriculture, but even today their situation gives little cause for optimism. It is no coincidence that, after the launching of Agenda 2000, in the current phase of WTO renegotiations and with the now imminent prospect of enlargement, we are still here today debating the future of young farmers, of those young people who, in so many countries in Europe, are placing bets on whether they will be able to remain within the agricultural sector for good.
How can we help them? One of the best solutions can only be to revoke the measures laid down by the CAP. It is time to evaluate carefully how the distribution of contributions - as, by definition, income support - reaches undertakings able to compete on the global market. This would make it possible to direct the finances towards a vision which is more targeted towards lowering general costs, encouraging the formation of consortia. We could also work on the joint farming of lands; after all, this is the change which will mark the evolution of farming. From this point of view, it is then essential to stipulate that incentives should be provided in the form of reductions in the relevant interest rates for investments made by young farmers. In this way, we would be implementing the provisions of Regulation 1257 of 1999, which encourages the combining of several actions when they are aimed at bringing about greater use of the resources provided by development plans for rural areas.
I feel that, if this debate were to send out these sorts of signals, we would be able genuinely to start building the framework for a new European agriculture structure based on young people which, most importantly, would certainly not mean abandoning and forgetting those who are seeking possible alternatives in the new environmental and multifunctionality opportunities.
I would like to thank Mr Parish for his excellent work.
Mr President, the Parish report provides a rigorous analysis of an essential issue for the European Community and for those who wish to join the Union. Young farmers do indeed need urgent attention. First, because we must support our young people in all areas of activity, and secondly because it is in our interests to keep the rural population, most of whom are connected with agricultural activities, in the countryside. In approaching this issue, we have to appraise elements that lie at the roots of our social structure, our territorial organisation, our economy, our culture and our civilisation itself.
Many of the problems that affect these farmers are substantially concerned with one of the bases of the dominant economic model in Europe; private land ownership and the forms of land transfer. This report contains an appeal for institutional action benefiting a specific group and also for the implementation of concrete measures to give rural land ownership a meaningful social function.
In this context, the opinion of the Committee on Culture, Youth, Education, the Media and Sport seems to me highly appropriate when it states that young farmers are not a very homogeneous group. A distinction must be drawn between students at agricultural schools and colleges, young people who wish to set up in rural areas as an alternative to the urban environment, and the children of farmers. Even within this last group I would distinguish between those who are the children of farmers who work on the land and those who are descendants of farmers who, from the size of their holdings, are really agricultural businessmen.
While accepting that measures should be taken to reduce charges on inheriting property, I would highlight other actions also mentioned in the Parish report to help make holdings viable, which are based on socio-economic formulas.
I should like to stress another aspect of the report: we must try to ensure that when our future co-Members of the Union incorporate the acquis communautaire they do not bring in hidden habits that hinder the development of the rural environment in their countries. The change from collectivised farming economies to situations that can be merged with the Community situation may trigger off speculative processes that will artificially raise market prices for land and thus increase young farmers' difficulties in setting up or keeping themselves in the countryside. This report, Mr President, will certainly be important in so far as we can also disseminate it in our own countries, in the candidate countries, and in particular in the sector it specifically addresses.
Mr President, there is indeed a crisis of succession in farming as Mr Parish with his expertise as a farmer knows well.
If this crisis is particularly acute in Mr Parish's own Member State, it is the direct result of policies pursued by UK governments over the past twenty years, and to overcome it the United Kingdom must review the implications of the Fontainbleau Agreement for its contribution to European Union finances. This has been disastrous for farming. Moreover, the rapporteur, a member of the Conservative Party, must work within his own party to secure support for his proposals in the House of Commons.
In countries where less than 10% of the population now lives in rural areas, it is too easy for governments to sideline the needs of these areas, and the message from this debate must be that they do so at the peril of their countries.
Mr President, first of all, I should like to congratulate Mr Neil Parish on the fact that he has produced a report which is based on the farmers' reality, the reality in rural areas, and not on the view from Brussels. This in itself constitutes a valuable contribution to agricultural policy.
But if we now examine the situation, we could ask ourselves whether there are any young people left out there who are mad enough to become farmers in the European Union. What we need is people who want to take up the challenge of producing an outstanding achievement, five-legged sheep as it were, but not obtained through genetic modification.
They seem to be fighting a losing battle, if we consider the adversities which young farmers face, as well as the achievements they are expected to deliver. To quote just one example - and I am just considering my own country for a moment - dairy farming is a sector where absolutely everything is being scrutinised, from the blade of grass right up to the moment that the milk hits the supermarkets. I cannot help drawing a comparison with arable farmers and horticulturalists who have been required to keep tabs on the implications of their actions on the environment and consumer front for a long time, and do so with great enthusiasm. At the same time, we have to say that in many European countries the requirements for animal welfare are among the world' s most stringent.
So whoever wants to become a farmer in Europe must outstrip their counterparts elsewhere in the world. They need to give the landscape and cultural conditions due consideration. They must apply the strictest consumer conditions, supply a wide range of products, both regionally and in terms of quality, make animal welfare a top priority and be responsible for the product, even once it has left the farm. This is what we call social enterprising as a top-level sport. It requires entrepreneurship, a love of nature and the environment, social orientation and perseverance. For this reason alone, it would be desirable if a specific policy were set up for young farmers which is focused on the future. Some of the focal points could include a premium scheme linked to quality, landscape and environmental protection, but also the introduction of an eco-tax in other economic sectors, not payable by the farmers but by the consumers, to finance those extra requirements which farmers need to fulfil, and to reinforce the market position of farmers and consumers.
What strikes me in the European Union' s competition policy as a whole, is that although it is enjoying a great deal of attention, in the food sector, for example, the consumers, the supermarkets that is, are gradually gaining a monopoly position, and that at the same time sales from farms, the small-scale dimension, are still fragmented. In that sense, it would be desirable if both Commissioners Monti and Bolkestein were more critical in their assessment of this area in terms of competition.
Mr President, nobody can survive for one day without food; it is life requirement number one. This requires motivated producers. This means that food does not just stand for market forces, but also for public health, landscape and nature. In short, if we realise this, then we will know that, in future, young farmers will need to be five-legged sheep, and in that sense, deserve more support, more political support than they are receiving at the moment.
Mr President, Commissioner, honourable Members, I should like to start by thanking Mr Parish for his serious analysis of the situation of young farmers in Europe. I ask you, what shall we do when there is no one to take over our farms? Structural change is important and it is right, but that should not result in a mass exodus from the farming profession.
If we want farming to have a future in Europe, then we must secure its succession. We are in favour of a multi-functional farming model, i.e. a model whereby farmers are not just responsible for producing food and a large part of their work benefits society as a whole, a society which can take pleasure in seeing nature unspoiled and enjoy rural areas which are worth living in. The agricultural policy and the policy for the countryside as a whole lives for and from its inhabitants.
We therefore need to create framework conditions which ensure that young people look on the countryside as somewhere worth living in and are willing to continue the farming tradition. Setting-up aid and investment grants are essential for young farmers, but modern technology has an equally important part to play. Young farmers need to be as familiar with computers and the Internet as they are with seed and the animals in their stalls. This means that training and further training for young farmers are becoming more and more important and I, for one, support lifelong learning in farming and among farmers.
Allow me to say a few brief words on the social aspects. Time and again I hear farmers using various arguments to put off leaving their farms to their children or successors. Letting go is difficult, as I know from personal experience, but it is the only way of ensuring survival. So I call on the older generations to help the young and to give them and, hence, the whole farming industry the same chance which they had. Of course, and I say this quite openly as a farmer myself, it is no help when all we hear about is the down side of the profession. Let us be quite clear about one thing: there is not a single profession which is either all good or all bad.
Finally, I should like to say that it gladdens my heart when I see established and young farmers working together to develop the farm, exchanging experiences and creating and putting innovative ideas into practice. Their dedication and commitment will be needed in the future even more than ever and we must encourage successive generations to be optimistic and take their future into their own hands.
Mr President, Commissioner, I should like to start by joining in the gratitude expressed to Mr Parish. I think this is a very constructive own-initiative report. There is a rather nice saying that the future belongs to the young, but we can turn this around when we talk of European farming and say that, without young farmers, there is no future. The future of the countryside, and especially the future of young farmers in Europe, does not look good. The numbers alone should set our alarm bells ringing. The number of farms in the EU has fallen constantly over recent years. Of course, we welcome the structural change but, at the same time, the extent of the change does give us cause for concern. The biggest decrease has been in the number of farmers under the age of 35. Thank God that young people from farms have the same career prospects as their peer groups and siblings.
The tradition of handing farms down from one generation to the next is disappearing. The question of what becomes of the older generation left on the farm is often still unanswered. Unfortunately, farms standing empty have become a familiar sight - even in my country, which I would never have imagined possible. How many young people want to have to keep making excuses because they are farmers? Young farmers want fair prices for their products. It is not because of the subsidies that they choose to be farmers.
The Parish report may help to improve the overall image of young farmers. The public pays scant attention to the services of farming. I should like to take this opportunity to thank you, Commissioner Fischler, for repeatedly highlighting the multi-functional task which farming fulfils. But apparently bad news makes better news.
At the moment, you can read about the current BSE crisis blow by blow. But no one bothers to mention, for example, that consumer associations in my country have been wantonly campaigning for food at rock bottom prices for years now. Of course I disapprove of the criminal machinations of the feedingstuffs industry, the lack of controls by the authorities and so forth, but it is all this together which has resulted in the chaos in which more and more members of the profession find themselves.
If you belong to this profession, if you are a farmer, then you will easily understand why young people ask, do I really need this? With the current BSE situation, it is quite out of order to pillory our farmers and young farmers. We have set standards. So-called 'good professional practice' has been continually developed by our excellently trained young farmers. Essential services in the production of foodstuffs and raw materials, the development, further development and preservation of the countryside and the protection of the natural bases for life are all areas in which Europe will need farmers and young farmers in the future.
I should like to close by saying that these young farmers do not just need reliable policies; they also need good wives and strong families. Only this sort of environment can give them the strength they need to perform their important function in society.
Mr President, I note that the last seven speakers in this debate come from the Group of the European People' s Party, so we have seven people anxious to talk while everybody else has dried up. It is an indication of the concern of this particular group for the problem we are discussing.
I want to thank Mr Parish for his contribution, the thorough research and the very extensive report he has produced. I was just thinking of my youth when I was a member of the Young Farmers of Ireland; I started my political career in that organisation. I remember a plan was produced which was based on two simple things: intensive advice and a little bit of financial incentive. It was based on the geographic unit of organisation, which was most popular in Ireland, it was a church community called the parish. It was the parish plan. So I started off my political life with the parish plan in my hand and today I have another Parish plan. It is much more comprehensive and, indeed, I have to confess that I do not see as many simple answers to the questions raised in this one as in my Young Farmers' organisation in Ireland 40 years ago.
Something that comes to mind is that we ought not to get carried away with emotion or lead people down the wrong path on this whole subject. The 1926 census in Ireland found that more than half of the entire population of the country was engaged in agriculture and yet the country did not produce surpluses and there were people short of food. There are still people harking back to the days when, as an Irish poet said: "every rood of ground maintained its man". However, we should not imagine that this was an ideal world in which to live. Over the years, as the number of farms was reduced and farmers became more efficient, food obviously became more available to the poor who could buy it at a lower cost. The reduced farm numbers have produced a lot of well-being in Europe. We should not forget that.
Since Ireland joined the European Union - I only mention Ireland because I am very familiar with what happened obviously, but you can draw lessons for other areas - our many small farms were reduced gradually in number. If it were not for the common agricultural policy, that would have been very painful.
It was a good thing that the number of farms was reduced and that we had the common agricultural policy to ease that. We must be concerned about the human problems that arise out of the squeeze-out of excessive labour, but at the same time, we should remember that the cost of food has been reduced. Emphasis, in the future, must be put on quality, while in my time limitless quantities were needed. Today we need more quality and we need to consider the environment. All these are things Mr Parish has underlined. But we should not offer the prospect of young, energetic people in greater numbers producing the quantity of food that Europe needs today because they will not eat it.
Mr President, could I begin by congratulating Mr Parish on bringing forward a very excellent report. I know very well that he put a lot of time and effort into it and I am happy it can be debated by Parliament today.
It is a very difficult subject to address and there is no easy solution to the problem of young farmers, as any of us who have any knowledge of the problem and the background would accept.
Of course, everybody likes to say we must help the young farmers. The problem is when you ask them how to make the help really worthwhile, they are very slow to come forward with answers. How can you encourage young people onto the land? You have to address the problem within the situation in which young people find themselves today. Many young people from rural areas some 20, 30 or 40 years ago, at the time Mr McCartin was speaking about, would naturally have gone on to become young farmers.
Nowadays those young people have many other options open to them. They look around and they see their friends going into jobs where they may quit working at lunchtime on Friday and not start work again until the Monday morning. But the young farmer will work seven days a week for very little money. You only have to look at the financial situation right throughout the European Union at the moment to see that we have a terrible problem here and one that is not going to be easy to address. The reality is that if you do not get young people into the industry, you will not bring the new ideas in and you will not allow the industry to develop and take on the challenges that it faces in the future, relating not just to the production of food, but to how that food is produced and to ensuring that it is produced in a way the consumer finds acceptable.
It is not enough just to give financial assistance to young farmers because then all you do is put the price of lamb up out of reach. We in the European Union have brought in milk quotas, we have brought in suckler cow quotas, we have brought in sheep quotas, all now with a financial value that the young farmer could not even begin to contemplate. So I believe the best way is to make it easier for young farmers to inherit the family farm at an earlier stage, be it through an early retirement scheme or through a bond scheme. I certainly feel that the European Investment Bank should be encouraged to help young farmers into the industry through the bond scheme.
But, if you are going to bring this scheme in it has to be mandatory and it has to be introduced in every Member State. It is not enough to introduce it in one Member State alone.
Finally, we are spending a lot of money on rural development and the Commission would do well to look at other ways of spending that money, because, as I see it, we could make better use of it. We could encourage young farmers, who face so much red tape and bureaucracy now. Young farmers have computers. Farmers' wives know how to use computers and could use them on the farm. That is the way forward for the future.
Mr President, I welcome this report. It certainly highlights the bleak future facing young farmers within the European Union, despite the support provided by the Union and Member States.
The current unfavourable economic climate for farming in general and young farmers in particular, the obvious lack of prospects for young farmers, the decline in the number of full-time farmers and the consequent ageing of those who remain - these are all general trends which underline the problem. It is clear that we will experience a drastic drop in the number of young farmers over the next couple of decades, unless appropriate and effective measures are put in place now.
Young farmers face enormous problems such as the massive financial burden when they start up and often this can be compounded by difficulties associated with inheritance. Training is often deficient, and for young people it can be an isolated life in rural areas, with limited social activity in comparison with those of a similar age who work in more urban settings.
All of this begs the question: what can the European Union do? A European policy aimed at supporting young farmers and linked to the CAP is essential. Up until now there has been little evaluation of EU assistance measures either by the Member States or the EU Commission. Greater attention must be given to interest rate subsidies and loans, installation aids and investment grants must be paid more speedily and the implications of enlargement on young farmers need to be considered and integrated into any future policy approach.
Other measures that could be considered are supplementary investment aid for farmers under 40, production rights, assistance with credit terms, better education, training and networking opportunities - one could go on. But the point I want to make is that we need to do something now. To take up the point made by Mr Nicholson: why should young people in the Celtic Tiger economy in Ireland remain on the land? Why should they face an anti-social life? Why should they be in a career which has economic uncertainty when other occupations offer a much more attractive life, much more security, work from 9 a.m. to 5 p.m., with week-ends off and with long holidays? That is the problem we have to address and we must address it now.
Mr President, honourable Members, I should like to start by thanking you, Mr Parish, for your earnest report on the situation and perspectives of young farmers in the European Union. I should also like to thank the Committee on Agriculture and Rural Development for its work.
We have endeavoured in Agenda 2000, especially by developing the second pillar, to take account of the concerns of young farmers. In some organisations of the market, we have at least managed to grant special terms to newly established farmers or young farmers. I need only mention the sheep premium or the administration of national milk quota reserves or planting rights under the programme to restructure and convert vineyards. But, without doubt, the real issue here is the future of farming per se, because if young people are no longer prepared to take up farming, then any further debate on agriculture is superfluous.
And, without doubt, the attractiveness of farming also depends a great deal on the political framework conditions which apply to agriculture, not just agricultural policy as a whole, but also the specific terms on which a young person can enter this profession. Measures to promote rural development are particularly important here.
Agenda 2000 increased the maximum setting-up grant by 66%, meaning that up to EUR 25 000 can now be paid in aid, and loans to finance setting-up costs qualify for interest rate subsidies. At the same time, the terms governing investments in farming operations include the option of increasing the maximum rate of aid for investments by young farmers within the first five years of starting up. These aid rates may be as high as 45% and, in disadvantaged areas, as much as 55%.
Apart from this specific aid for young farmers, there are, of course, all the other forms of aid which young farmers can claim just as any other farmer can. On balance, the rules for promoting the development of the countryside are extremely flexible but, according to the principle of subsidiarity, it is up to the Member States to implement them. The Member States are responsible for deciding what priority should be given to promoting young farmers.
Finally, I should also like to point out - and several Member States have already gone for this option - that the early retirement scheme, the eligible sums for which have again been raised under Agenda 2000, can be linked to setting-up aid for young farmers.
The Commission, like Parliament, feels that we need adequate statistics if we are to make better policy assessments. The information which the Commission compiles via the information network of agricultural accounts and structural surveys should, in fact, suffice in order to analyse the situation of young farmers and I do not think that we need, nor does it make sense to set up a new database especially for young farmers. What we do need is for the assessments in question to be made available. The Commission services are currently working with the Member States evaluating the arrangements for which provision is made in the earlier 1997 regulation, especially with reference to young farmers. I am sure that we shall glean some useful facts from this exercise, but I must point out that we shall be unable to submit an initial assessment of the programmes still being examined by next year because we quite simply do not have the necessary data.
The Member States are able to amend plans to develop the countryside, especially in order to take account of the results of interim assessments. The Commission does not intend to introduce any new Community initiatives now; it prefers to keep to the seven-year term prescribed in the Agenda and the relevant legislation. But we must not forget that the young and women are priority target groups under the LEADER + Community initiative and that the assessment system which the Member States need to work out in order to select pilot projects needs to take account of this focus in Community policy.
Many of the questions addressed in the report and the motion for a resolution, such as land prices or the availability of farmland or inheritance tax or the tax status of farms, are matters for which the Member States alone are responsible. However, despite a great deal of criticism, the Commission will examine the conclusions of the Parish report within the limits of its powers and right of initiative in a bid to help improve the conditions of establishment for young farmers and revive the countryside.
Thank you very much, Commissioner Fischler.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was suspended until Question Time at 5.25 p.m. and resumed at 5.30 p.m.)
Question Time (Commission)
The next item is Questions to the Commission (B5-0001/2001).
Part I
Question No 25 by (H-0962/00)
Subject: Abolition of extradition between Spain and Italy Spain and Italy recently signed a treaty on the prosecution of terrorism-related crime, trafficking in human beings, etc., which abolishes extradition and sets up a common area of freedom, security and justice between two Member States for the first time.
Furthermore, the European Parliament recently agreed that EU institutions should be able to adopt effective measures to combat terrorism, particularly as regards search and capture orders within Europe.
Is the Commission ready to push forward with measures to give effect to what Parliament has agreed with respect to combating terrorism and the issuing of search and capture orders in particular?
Mr President, ladies and gentlemen, the Commission gave a commitment to respond to the request made at the Tampere European Council to draw up legislative proposals to replace the formal extradition process with a simple procedure for transferring persons who have been convicted and who try to escape justice.
At the last Justice and Home Affairs Council, held on 30 November 2000, I expressed the Commission' s sympathy with Member States who face the problem of terrorism and, in particular, with Spain, and I was delighted to welcome the bilateral agreement concluded between Spain and Italy. On that occasion, I announced that in the course of 2001, the Commission would submit proposals on three essential points for the Council' s consideration. Firstly, there will be a proposal on common definitions, incriminations and sanctions for crimes involving terrorism. Secondly fast-track extradition procedures between Member States will be introduced. Thirdly, we will submit a proposal on the creation of an instrument known as the European search and capture order. The Commission has already called a meeting of national experts in these fields, which will be held in the next few days, on the basis of a working paper that is being drawn up to present the proposals that I have just mentioned.
I wish to reiterate the Commission' s commitment, using all its powers under the Treaties, to encourage tougher European action against terrorism, an issue that will be given great prominence in the Commission' s work programme for 2001, which will shortly be discussed in this House.
I must say that I am pleased with the Commission' s reply and positive attitude to seek formulas and implement measures that can effectively control the worst enemy of freedom and democracy: terrorism.
But what is the problem, Commissioner? The problem is the urgent need to lay down some concrete deadlines for these measures to be implemented as quickly as possible.
As you know, Commissioner, the European Parliament has urged that the European search and capture order should be pushed ahead as an instrument providing the necessary flexibility and speed to facilitate the capture, prosecution and sentencing of those who in European territory are violating the most fundamental right of all; the right to life. It would be a real aberration if in the new European Union area of freedom, security and justice the law served precisely to support those who committed such a despicable crime.
I wish to begin by saying that I share Mr Mollar' s sense of urgency. Urgency is indeed crucial in this matter. I would say that the most urgent need is for all Member States to approve and ratify the 1995 and 1996 conventions on extradition. That is urgency is most vital. Secondly, on the European search and capture order, as you will see in the 2001 work programme, we shall have very concrete dates and deadlines for the Commission to present its proposals. I can guarantee that 2001 will be a turning point in the fight against terrorism, which is a fight shared by all European countries, not as a problem for a single State but as a threat to freedom, security and justice throughout the European Union.
Question No 26 by (H-0975/00):
Subject: Women persecuted without asylum or refuge In some countries women suffer cruel persecution and punishment, basic human rights violations which may involve mutilation and may cost them their lives. In many cases, this is a consequence of the application of fundamentalist laws or the carrying-out of ancestral practices and traditions. The European Union says that it intends to protect women from such unacceptable persecution and punishment, but it has not yet found a way of translating its declarations into political actions and decisions offering grounds for hope.
Would the Commission be in favour of putting forward proposals whereby such situations afflicting women might be considered grounds for granting asylum and refuge, in political terms, in the European Union?
I wish to say in response to Mrs Izquierdo Rojo' s question that refugee status is governed throughout the world by the 1951 Geneva Convention and the 1967 Protocol relating to the Status of Refugees. At European level, a non-binding common position of 4 March 1996 adopted under the Maastricht Treaty applies; this relates to uniform application of the term "refugee" under the terms of Article 1 of the 1951 Geneva Convention. However, there is no uniform application of the definition of the term "refugee" throughout Member States.
Neither the 1951 Convention nor the European Union texts make specific reference to issues concerning requests made by women, specifically women whose human rights have been violated, with particular reference to gender-related abuse, such as sexual violence, genital mutilation or fundamental legal discrimination on the grounds of their gender.
With the entry into force of the Treaty of Amsterdam, the Union now has, following Tampere, a mandate to adopt common minimum rules in the field of asylum and refugee protection, with a view, in the medium term, to adopting a common European asylum system. The Commission intends to table specific proposals in relation to some of these in the course of 2001. These proposals will take account of the specific circumstances of women who have been victims of abuse and mistreatment. Indeed, the Commission has already begun to develop actions designed to address the specific circumstances of these women. An example of this is the proposal for a directive on providing temporary protection in the event of a mass influx of displaced persons, which we presented on 24 May last year.
In this proposal, under the terms of Article 11(4), Member States are obliged to provide appropriate medical assistance or other forms of assistance to women who have been victims of torture, rape or other serious forms of psychological, physical or sexual violence.
By the same token, the Commission' s proposal on minimum standards to apply to the process of granting and withdrawing refugee status, which the Commission adopted on 20 September 2000, contains various provisions addressing the specific needs of women, such as Article 4(4), which lays down that women have the right to present a request for asylum separately from their husband, or Article 3(8), which enshrines the principle of an independent and separate interview for women when presenting a request for asylum. There is also Article 7(8), which gives women the right to have a different interviewer or interpreter if they feel inhibited about explaining the reasons for their request for asylum due to the fact that the interviewer or interpreter is male, particularly in situations of sexual abuse and, finally, Article 14(1)(c), which lays down the obligation on Member States to guarantee that staff interviewing persons in a vulnerable situation are given the necessary basic training to deal with the specific problems of these women.
The Commission also intends to propose measures concerning persons with special needs in its proposal for a directive on reception conditions for asylum seekers, which will be presented in the first quarter of this year. With regard to the specific issue of gender-related persecution forming the basis of the asylum request, the Commission has already embarked on extensive consultation on this matter and we hope that in the course of this year we will be able to draw the necessary conclusions to present to Parliament and the Council a proposal for subsidiary protection that would also cover this type of situation.
Thank you, Mr Vitorino, because I understand that the Commission intends to submit proposals. I should like to say that, in the last decade of the century that has just finished, both the Vienna Conference and subsequently the Beijing Conference opened up new horizons so that we can bear in mind the very real situation in which women suffer in numerous countries, but I believe the Commissioner understands the question Mrs Izquierdo has raised and I am grateful that he is to make this kind of proposal.
As they deal with the same subject, Questions Nos 27 and 28 will be taken together.
Question No 27 by (H-0969/00):
Subject: European chemical industry The carbohydrates industry employs some 8 500 people. However, even with the export refund applicable in previous years, the competitive disadvantage to the European chemical industry is demonstrated by the fact that four European production units have already been closed down and six new production units have been set up by European companies in third countries, with the adverse consequences of loss of direct and indirect employment (farmers) and a loss of outlets for European agricultural products. What will the Commission do to reverse this trend?
Question No 28 by (H-0977/00)
Subject: Export refunds in the starch industry The carbohydrates industry uses 1.2 million tons of starch/glucose produced from 2 million tons of cereals grown on an average of 400 000 hectares. Does the Commission realise that, by withdrawing the export refund entitlement for chemical products derived from agricultural raw materials, it has further seriously impaired the competitiveness of the European chemical industry which is already deprived of the economies of scale enjoyed by the glucose suppliers of its US counterparts as a result of the EU quota system for isoglucose and the lack of an ethanol programme in the EU?
Mr President, honourable Members, the Community chemical industry did indeed stop receiving export refunds at the end of July last year for agricultural raw materials such as starch, glucose and sugar, which are processed for export. This measure is part of a series of provisions for so-called non-Annex I products which was decided by the Council of agricultural ministers in March last year, since when exports of these products have been subject to budgetary discipline in accordance with the agreement decided within the WTO.
However, these products still receive enough compensation to be able to compete with similar products on the world market. It is therefore highly unlikely that imports will rise, because the price of agricultural raw materials used by the chemical industry will, de facto, be reduced to world market prices, that is, free-port prices in the Union.
As expressly requested when these measures were discussed, the Commission is closely monitoring the market, including the export market, and the budgetary situation in this sector.
I thank the Commissioner for his answer but would ask the Commission to explain the obvious lack of coherence between its and the Council's politically declared will to promote the biotechnological industry and the measures taken, which endanger the very existence of this industry.
May I point out to the honourable Member that the question at issue here is the terms on which European industry obtains the raw materials which it uses to manufacture specific industrial products. In theory, our starting point is the competitiveness of European industry, and it is competitive if it can obtain the raw materials which it processes on the same terms as the rest of the world. I fail to see why any additional aid should be needed. In any event, we can only support the agricultural aspect of this whole question with our organisations of the agricultural markets. We are not here to use funds earmarked for agriculture to support the chemical industry. It is our job, in line with the objectives of the Treaty, to support the agricultural aspect, i.e. to give European farmers the chance to get the products which they produce on to the market.
I do not think that there is a difference of opinion on the question whether we would like to see a chemical industry subsidised on the basis of the agricultural policy. What is important, however - as transpired last year - is that on the basis of the budget discipline considerations, and other considerations, this option was not available for a while. That is point one.
Point two is that industry has been making distinct noises to the effect that the existing discrepancies are forming an obstacle, and so are costs incurred in processing. These aspects very much form part of the European agricultural policy. Alongside this, it cannot be denied that producers of vegetable products in the European Union are going through a rough time at the moment. In that sense, every kilogram of extra sale to the chemical industry is a welcome bonus, especially when producers can prove that they are having to produce against a higher cost price after all.
I would still like to ask the Commissioner, based on a real cost-price analysis for companies in Europe and elsewhere, also taking into consideration the genetically modified aspect, to again cast a critical eye over whether these regulations outside the scope of active improvement could not, in fact, be applied more forcefully.
Yes, of course we can check if there is any other sales potential, but I must stress that certain limits must be kept to, even in the area of agricultural aid because, in the final analysis, all the products being addressed here, sugar and starch alike, are subject to quotas and aid is granted within the framework of those quotas. We cannot subsidise more huge quantities now because we do not have the funds. Aid to agriculture must be granted within the framework of the maximum quotas agreed in the organisations of the market. We cannot simply extend the quotas.
Question No 29 by (H-0003/01)
Subject: Coordinated approach to the financial repercussions of the BSE crisis According to Commissioner Franz Fischler, the European ban on meat-and-bone meal will cost approximately EUR 4.5 billion. There is still great uncertainty surrounding compensation for the losses incurred. This means that the financial measures due to expire may create distortions of competition between the 15 EU Member States.
Does the Commission support a coordinated European approach to the financial repercussions of the BSE crisis, given that the financial measures taken by the national and regional authorities that are now due to expire are leading to the distortion of competition between the 15 EU Member States? If not, why is the Commission against a coordinated approach?
Part II
Mr President, honourable Members, we need to differentiate in our assessment of the financial repercussions of the BSE crisis between veterinary measures, Community measures taken within the context of the common organisation of the market in beef and national measures. As far as Community action in this area is concerned, may I draw the honourable Member's attention to the series of measures recently introduced to support the beef market.
Both aid for private storage and public intervention have been introduced and are being funded 100% by the Community. A special culling regulation for animals over thirty months old has also been introduced. Seventy per cent of the value of the animal is paid for by the Community, while Member States are required to pay the other 30%, together with the culling costs. Any Member State which intends to take national measures must, of course, report them to the Commission and the Commission constantly checks what is going on in order to discourage distortions of competition.
Any Member State wishing to grant aid in order to mitigate the consequences of the BSE crisis must notify the Commission of the aid arrangements in accordance with Article 88, paragraph 3, of the Treaty - as I have already mentioned - so that they can be checked to ensure that they comply with Community framework arrangements.
Commissioner, all of this is, of course, music to my ears. Naturally, I would like to thank you for your response and the clarification as well as the distinction you have drawn between national measures on the one hand and Community measures on the other. In practice, however, I have noticed that all hell has broken loose, not just in my own country but - I assume - in other countries too. Our own regional Minister for Agriculture in the Flanders Region, Mrs Dua, has mentioned levies on meat. Others have mooted the idea of an increase in VAT, others still would like to pass the buck to Europe.
All I can see is a great deal of chaos and insecurity in my country. Despite the fact that, apparently, the Commission will have to be notified of such measures, there is a great deal of concern among farmers, and also amongst those in the meat-processing industry, and certainly among our local butcher shops, who, at the end of the day, will have to take the first blow. Would it indeed not be preferable to harmonise the compensation or the way in which the costs will be met, at the time that all tests need to be carried out, in advance rather than afterwards, thus ruling out any distortion of competition? Your response in this matter is somewhat disappointing, in my opinion.
Mr President, the honourable Member may well be disappointed with my reply but if what he says is correct, i.e. that statements by local politicians have caused confusion in his region, in Flanders, then it is up to the same local politicians to clarify the matter. They cannot expect the European Commission to do it for them.
I have one more comment to make on a point that was raised. Where, as the honourable Member mentioned, a Member State introduces fiscal or parafiscal measures, such as value added tax surcharges, then any such measures must, of course, be taken within the framework of existing legislation, i.e. they must be compatible with European tax directives, and any measures taken must be checked by the Commission accordingly.
But it is also the job and the responsibility of the individual Member States to announce regional measures. In other words, Member States must not only announce measures taken at national level; they must make known and report all measures taken.
Questions to Mrs Wallström
Question No 30 by (H-0972/00):
Subject: Export of mining waste During the 1980s, the Swedish mining company Boliden exported a large quantity of toxic waste to Arica in Chile for treatment and recycling. The waste was subsequently left in an open landfill site with the result that heavy metals seeped into the surrounding environment, causing the local population serious health problems. In Chile, demands have been made for the waste to be shipped back to Sweden.
Does the Commission consider that this particular export complied with the existing rules in this area? Does the Commission consider that Boliden now bears any responsibility for resolving the situation?
Shipments of waste, including shipments to and from the Community, are governed by Regulation 259/93. This regulation replaced Directive 84/631 on the transfrontier shipment of hazardous waste.
This revision incorporated the provisions of the 1989 Basle Convention on movements of hazardous wastes into Community legislation. As from 1 January 1998, the Community has therefore banned all shipments of hazardous wastes to be used for material recycling or to be deposited in countries outside the OECD. The Community therefore complies with the 1995 amendment to the Basle Convention which has not yet come into force internationally.
This legislation is not, however, applicable to exports of waste from the Swedish mining company, Boliden to Chile during the 1980s because Sweden was not an EU Member at that time. Furthermore, the provisions of the Basle Convention did not apply in the 1980s. In this specific case, the Commission believes that there is no Community legislation which can now make the company liable for possible environmental damage due to these waste products. The issue of Boliden' s liability in this case therefore remains a national issue which must be resolved through national environmental legislation.
Thank you for your answer. I naturally appreciate that this is how matters stand, that is to say that there is not at present any legislation which may be used in this context. Nonetheless, what we have here is an example of an unusually cynical trade in which hazardous waste that causes serious illnesses, especially among children in the area, is exported to a country which is unable to deal with it.
My question is: if something similar were to happen today, that is to say if an attempt were made to export waste in this way, would the rules mean that exports of this kind were totally banned?
The answer to that question is yes. There is currently a ban on exporting hazardous waste, including to third countries, that is to say non-EU countries.
Question No 31 by (H-0973/00):
Subject: Spanish national hydrological plan: citizens call for the Commission to intervene More than 80 000 objections to the draft national hydrological plan have already been lodged during the consultation stage for those affected. Objections have been submitted by ecological organisations, who complain that many of the works planned under the scheme will affect areas declared as sites of Community interest by the Spanish Government, seriously threatening protected species, by trade unions and farmers' associations, who stress the negative aspects of the plan and propose a thorough revision, and by many local authorities, who have drawn attention to the inconsiderate planning of some of the diversions and their social and economic consequences for people living in the areas concerned. All these social agents have expressed the wish that the Commission should take up a position on the plan and should contact the Spanish Government urging it to correct its negative aspects. Can the Commission specify its position on the matter and say what conclusions it draws from any contacts it has had with the Spanish Government to date in relation to the plan?
Mr President, at the initiative of the Spanish Minister, Mr Matas, we held a meeting where he presented the main elements of the Spanish draft plan hidrológico nacional. The plan is, at this stage, a draft which is likely to be subject to modifications following the wide consultation under way involving a wide range of stakeholders. The Spanish Minister for the Environment has confirmed his commitment to this consultation. At the meeting, I brought to the attention of the Spanish authorities the need to ensure full respect for all relevant EC environmental legislation and policy including the water framework directive. This applies both to the formal adoption procedure of the final plan as well as the implementation phase.
The plan remains a draft document and at the request of the Spanish Environment Minister my services are currently examining the draft plan.
Yes, Commissioner, it is a draft document, and you know that it will soon be going through the Spanish Parliament. Considering that this draft, as presented, infringes specific European directives, both the habitats directive and the wild birds directive, and also the objectives of the water framework directive, my question is this: if the final law still infringes these directives, if it is harmful to the environment, will it receive the announced EUR 1 300 billion in resources from Community funds?
Of course the whole process that we have now started of consultation and dialogue with the Spanish Government on this particular case means that we intend to get all the information necessary for us to be well informed about this process and to make sure that the Spanish Government complies with the legislation. You have already identified some of the directives affected by this.
If there were a breach of the environmental legislation, we could actually withhold project money. It is very important that today we have this possibility and, of course, we should not hand out money for a Member State to breach environmental legislation. We plan to stay in touch with the Spanish Government to make sure that their plans are in line with the existing directives.
I believe that the Spanish hydrological plan - at this stage there cannot be the slightest doubt of this - is an essential project for our country. This has, until now, been the opinion shared by almost all Spanish political groups over the years. In fact, in 1993, the Socialist government was already aware of this need and drew up a proposal which at the time it either could not or did not know how to carry forward. True, that proposal contained an appreciably larger number of infrastructures than the current project. Of course, the years have passed and the current project has to be coherent, involving much more social cohesion than those that have gone before, being much more environmentally sensitive, and undoubtedly inviting more participation.
So, as it is such an important project for the joint development of the Spanish regions, I am sure that the comment, promise or statement that the Minister for the Environment has made on several occasions that this is an open document, that this is a draft, a proposal, and that the need for a consensus on it among all the regions affected is absolutely beyond doubt, my question, Commissioner, is as follows: in the framework of the closest cooperation between the Commission and the Spanish Government, and within the situations laid down in the framework directive, precisely what support can the Commission provide so that this project can progress as it should?
Mr President, at this stage, of course, what we are doing is having an exchange of information. We make sure that we are well informed about what is happening in Spain. I can only repeat that the Spanish Minister of Environment has confirmed his commitment to this consultation process and I know that this is what is going on at the moment and that there is a debate - as I understand, a heated debate - on this issue. So far, since the plan is not finalised we have been asked for some advice and guidance, and this is what we can deliver at the moment: to stay in a genuine dialogue with the Spanish Government and to make sure that the consultation process is carried out as it should be.
Question No 32 by (H-1002/00):
Subject: Action being taken by the Commission to increase coordination of fire protection in EU Member States The EU's strategies for fire safety are inadequate. In particular, recent disasters such as the tunnel fire in Austria as well as earlier fires in restaurants, hotels and ships, etc. highlight the importance of better coordination of fire safety policy in the EU. Increased integration between the Member States means that common strategies need to be identified in these areas of fire safety as well.
At the Commission, there is to my knowledge no coordination between Directorates and no Commissioner seems to have overall responsibility for these issues. Fire safety touches on many policy areas such as tourism, environmental and consumer issues, transport networks, etc. People must be able to feel safe wherever they are in the EU.
What action is the Commission taking to increase the coordination of fire protection strategies in EU Member States?
Mr President, ladies and gentlemen, the Commission is well aware that people have died and been injured as a consequence of fires - a fact it deeply regrets - and we express our sympathy to the relatives of the victims. The Commission also regrets the environmental and economic damage caused by fires. This issue is particularly important in the present situation in view of the fires which occurred at Christmas in the Netherlands and in China and in which many young people died.
The Commission believes that it is very important to coordinate fire safety issues. Improved fire safety within the Community, especially fire prevention, is a high-priority issue in the programme of Community measures in favour of civil protection. I can also tell you that the construction division of the Directorate-General for Enterprise has recently initiated an investigation into fire safety in the European Union in relation to buildings under construction. This investigation is aimed at improving the harmonisation of building standards so that buildings throughout the Union might fulfil the same safety requirements. The building products directive lays down essential requirements for all types of construction, including tunnels.
In close cooperation with the Member States, the Commission is also assessing the consequences of the Council' s recommendation on fire safety in existing hotels. In this area, the Commission plans to submit a report to the European Parliament and the Council during the first half of this year.
It should also be borne in mind that the Member States can establish their own safety requirements and that fire prevention measures mainly come within the Member States' area of competence. Nevertheless, this is an all-embracing problem of which Community policy takes account in a variety of areas with a view to complementing measures adopted in the Member States. There may still be certain weaknesses when it comes to coordinating fire safety issues. In order to get to grips with this problem and improve coordination, my own Directorate-General' s civil protection division, together with the competent divisions in the areas of industry, health and consumer protection, set up a working party last October including representatives of different branches of the emergency services.
I really must thank you for your answer. Obviously, a good deal of progress has nonetheless been made in this area. I have no intention whatsoever of removing responsibility for these fire safety issues from national or local authorities. The principle of subsidiarity must, of course, apply in this area, just as in other areas.
I ask this question partly against the background of the numerous discussions I have had with firemen and their trade unions, who are quite worried. Just like the public, they are, in fact, affected more and more by cross-border factors. Firemen have to work with ever more vessels, vehicles and products from countries with which they are unfamiliar and whose levels of fire protection they are not used to. People travel more and more and naturally want to be able to feel safe irrespective of what country they are in when they take a ferry, travel through a tunnel or go to a discotheque.
Against this background, I believe it is especially important not only for each Directorate to deal with these fire safety issues but also for there to be real coordination where this strategic common responsibility is concerned. I interpret the Commissioner' s statement here to the effect that there is now just such a coordinating working party as a step in that direction and, that being the case, I should just like to thank her for her answer.
It is, of course, easy for me to agree with Mr Färm about these viewpoints. There ought to be a way in to these issues in the Commission too. However, it is not entirely easy because we are also dealing with states of affairs which differ considerably from one country to another and in which systems are often devolved to the greatest possible degree to local level. Consequently, it can be difficult to issue recommendations and still more difficult to issue a directive which would, as it were, be applicable everywhere and clarify all these various aspects. As I said in my first speech, we are nonetheless attempting to coordinate matters as far as we can. We are also trying to see if we can obtain similar standards in all Member States and ensure that we coordinate our own efforts.
A lot can be improved now that we have a civil protection division, specifically with overall responsibility of this kind. We must continue with the somewhat laborious process of reviewing special provisions relating to buildings under construction, discotheques, boats and what have you, with a view to ensuring that we become better and more effective at coordinating our fire prevention efforts.
May I draw the Commissioner's attention, as on other occasions I have drawn Parliament's attention to the fact that, in cases of disasters such as fire, flood or earthquake, what is needed is fast State intervention to tackle the problem and, more importantly, save lives. Local authorities can never manage on their own. What we need is a collaboration plan between all the local rescue units so that, if one country suffers an earthquake, flood or fire, the forces from all the countries which are not affected can rush to the scene and at least save lives. Have you considered this as an idea which could be promoted with good results?
As the honourable Member points out, these issues of civil protection and civil defence are very important. We therefore have a plan involving increased opportunities for the Commission to, for example, arrange joint exercises for emergency services and contributions to civil protection from different Member States. We also have better coordination within the Commission in order to be able to come up directly with the information needed and, sometimes too, with the special initiatives and special forces needed in order to help, depending upon what kind of accident, disaster or natural catastrophe may be involved.
When I visited Brittany, I appreciated for myself that there was a need for a unit, or specialists, with responsibility for cleaning and washing birds affected by oil slicks. It is precisely that kind of service which ought to be looked into. Where is it to be found? How shall we be able to mobilise it quickly when it is needed? And how can we train ourselves to be able to react still more quickly?
The plan and the proposal already exist. We also have to coordinate our emergency teams. I believe we have made some good progress. It is now also a question of allocating enough resources to make the plan really work in practice.
Question No 33 by (H-0001/01):
Subject: Control of the primrose willow The primrose willow, a plant native to South America, is proliferating alarmingly in all parts of France.
Every wet place is affected, including, as far as Loire-Atlantique is concerned, the Brière, Brivet, Goulaine, and Redon marshes, the Grand Lieu lake, the Mazerolles plains, and so forth.
The primrose willow is now spreading extremely rapidly and, despite the efforts of numerous volunteers, can no longer be contained by uprooting.
The resulting situation is posing a serious ecological problem and greatly inconveniencing those entitled to use the land.
What technical and financial measures will the Commission take to halt this nuisance?
Mr President, this question concerns the primrose willow. This particular plant, as the honourable Member has mentioned, is a particular problem in wetlands and the management of wetlands, is of course the responsibility of the Member States. However the Commission can help in two ways. Firstly, within the limits of its remit, it can encourage an exchange of information between local players who have the same problem. You may for example be aware of the initiatives taken by the Mediterranean Environment Agency or by the Landes general council, Acquitaine region, which recently organised a meeting on how to manage the primrose willow.
Secondly, Community funds, in particular the Structural Funds, and the LIFE instrument could be used to aid the management of the primrose willow in respect of Natura 2000 sites. It would, of course, be up to applicants to propose actions in accordance with the normal rules of eligibility.
I listened closely and I would like to thank you for your answer. I would also have liked to know if it would be possible to grant this plant 'harmful' or 'of no market value' status because the problem with the primrose willow is that it is sold widely for use in aquaria and when people get rid of their tanks it escapes into the environment, causing these problems. If we could, therefore, ban it from sale, I believe that this would help to stop it spreading.
It is still within the competence of the Member States and, of course, they have to decide what to do or what kind of action to take. It would be very radical to try to ban a certain plant. That cannot be done. Any action and any plans have to start at local level. What we can do is to provide some advice and links to others who have the same problem.
Mr President, we are always so surprised when the balance of nature is upset. What I should like to ask is whether we could investigate why the balance has been upset under European research programmes?
I wish I could answer that question. I can say that the right way to deal with this problem of the Ludwigia grandiflora, which is its Latin name, is to discuss this during the technical days which are being organised on 23 and 24 January. It is a conference for those who are concerned about these things. Perhaps you will be able to get some more information about this primrose willow and the way it has spread in an unnatural way. That is the only advice I can give today. We will continue to gather information and hopefully be able to link all those concerned with this issue.
Questions to Mrs de Palacio
Question No 34 by (H-0955/00):
Subject: Assessment of the interim report by the UK Nuclear Installations Inspectorate on BNFL Has the Commission assessed the interim report prepared by the UK Nuclear Installations Inspectorate on progress made by BNFL in implementing the improvements NII required in safety and management structures at Sellafield, in so far as the operations at Sellafield adversely affect other Member States?
In February 2000 the Nuclear Installations Inspectorate, the British regulatory body, published a report on aspects relating to the activities of British Nuclear Fuels Limited at the Sellafield Plant.
This British regulatory body recently published a revised interim report on the progress made by BNFL. Following the February recommendations, the Commission' s services are also studying this second interim report.
In addition, the Commission knows that, since the revised report was published in November the British regulatory body has been satisfied with the way in which BNFL has dealt, for example, with the 15 recommendations in the report specific to the demonstration plant, and that these recommendations have been closed, as they say in the nuclear industry, which means they are considered to have been complied with.
The Commission observes that the British regulatory body appreciates the effort and commitment displayed by BNFL with respect to its concerns and also that significant progress has been made (I am quoting directly) regarding its other recommendations in the February report. Much still remains to be done, however, since in November 2000 only 3 of the inspection team' s 28 recommendations had been formally closed.
Nevertheless, the British regulatory body has recognised that many of the measures already introduced by the company will still need time to take effect fully. In the words of the Nuclear Installations Inspectorate, British Nuclear Fuels Limited has made a good start, but it must keep up the spirit of change while it continues to operate its plants safely.
Mrs Ahern, ladies and gentlemen, the Commission appreciates the progress made and shares the inspectors' desire to see a steady drive towards an improved safety culture at all levels of management, and, of course, within my competences, or rather in this field, my non-competences, I shall keep a watching brief on what is happening at Sellafield.
I wish to thank Mrs de Palacio for studying the situation and for saying that she was keeping a watching brief.
However, I cannot agree that compliance with 3 out of 20 recommendations is progress. It certainly is not. In the Committee on Industry, External Trade, Research and Energy, the chief inspector of the UK Nuclear Installations Inspectorate said quite clearly that he would shut the reprocessing facility if the recommendations were not complied with in full. Clearly they have not been complied with in full. We can argue about progress being swift or slow, but we have to see compliance in full.
I hope Mrs de Palacio that you will state here today that you wish to see compliance in full with the recommendations and swiftly, because that is what I want to hear.
I also referred to the adverse affects on other Member States, namely the Republic of Ireland, and would like to draw the Commissioner's attention to a report published by the Radiological Protection Institute of Ireland in December 2000, which is critical of emissions from Sellafield and their adverse effect on the Republic of Ireland. I would ask you to study that in full also, Mrs de Palacio.
Of course I shall ask straight away for this document that you have mentioned to be analysed too, if it is not being examined already, and if we do not have it, which would be strange, may I ask you to provide us with a copy.
In any case, we would, of course, like to see compliance as soon as possible with all the recommendations - not just 3, but all 28 - on the part of British Nuclear Fuels in its operations and activities at Sellafield, and it is obvious that if it does not carry out all these recommendations, as the British Government has already said, they will have to take decisions in that respect. I must remind you that what I can undertake to do, as I have already said, is to keep a very close watch, but competences in this field are still national, and I know that the British authorities are taking a very firm stand on this whole question.
I tabled a question to the Commission in October on the environmental hazards posed by DU, depleted uranium 238, shells in the Balkans and suggested that some of the emergency aid package to Serbia should be dedicated to investigating and, if proven, making good the toxic and radioactive damage possibly posed to the people of Kosovo.
Commissioner Patten rather surprisingly replied that this was not a priority. In view of the recent EU-wide publicity and concerns expressed about DU shells and the hazards posed by the dust in particular if inhaled by soldiers and civilians, particularly children playing in the vicinity of where there has been bomb damage, have the Commissioner's views changed since then?
The question on British Nuclear Fuels Limited is not relevant and not supplementary and therefore lapses.
Question No 35 by (H-0960/00):
Subject: Modal shift from road transport to rail transport and climate change Transport is of enormous relevance to the debate on climate change, as it is the source of 26% of the current CO2 emissions where road transport accounts for 84% of all transport. Recent forecasts suggest that transport is likely to represent the source with the highest increase rate in CO2 emissions in the next few years. Liberalisation of rail freight transport and increased interoperability of the rail system are important but insufficient steps towards the promotion of rail transport, the most important alternative transport mode to road.
How is the Commission planning to support investment in rail transport, mainly within the framework of the forthcoming White Paper on Transport Policy, Guidelines for the TENS, and the Green Paper on Urban Transport?
Is the Commission planning to review current priority or non-priority road projects within the TENs framework so as to give preference to more sustainable transport modes?
Can the Commission indicate the share of investment per mode of transport in the framework of the Structural Funds' Programming Period 2000-2006?
At the beginning of next month the Commission expects to approve a White Paper on the common transport policy, which will be accompanied by a review of guidelines on the trans-European transport network and possibly other initiatives to promote less polluting and more efficient transport systems. These initiatives are intended to combat growing congestion, negative environmental effects, our over-dependence on oil and the high number of road accidents. The Commission is drawing up a set of economic measures regulating infrastructures to favour greater use of those transport modes that still have available capacity and are less harmful to the environment. The intended aim is to give a boost to new technologies and to encourage greater cooperation between transport modes.
To this end, the review of trans-European networks will be carried out in two stages. The first stage will focus on a few priority topics, emphasising the encouragement of rail freight transport. In the second stage, which is expected to begin before 2004, a more profound review of the guidelines will be conducted, looking especially at the enlargement of the Union and the environment, and the principal multi-mode transport routes will be determined.
The Commission' s guidelines concerning the Structural Fund programmes for 2000-2006 recommend that priority should be given to intermodal transport. The Commission will present a communication to show how these guidelines have been taken into account.
I wanted to ask a supplementary question but I am afraid that I am going to have to return to the two parts of my question which have not been addressed. I asked if the Commission was planning to review current priority or non-priority road projects within the trans-European networks framework so as to give preference to more sustainable transport modes. That part of my question has not been answered.
Secondly, I wanted the Commission to indicate the share of investment per mode of transport in the framework of the Structural Funds programme period 2000 to 2006. You may say that it is not possible, but I think you could at least give a rough estimate.
Mrs McKenna, I must tell you that with regard to trans-European networks right now priority is being given de facto to rail projects, if that is what you are concerned about. The major part - the investments - corresponds to large rail projects.
Secondly, what is intended in this White Paper - in which we shall have the opportunity to discuss all these issues in great depth, and in which problems of charging and the competitiveness of the various modes of transport, etc., will also appear - is precisely to make progress in sorting out bottlenecks, which does not mean that in some cases we shall not have to think about enhancing certain road infrastructures.
What is also intended is a greater use of transport modes such as river or coastal transport, and what is intended, above all, is to facilitate the integration of the transport system, because in the end, sooner or later, roads always seem to come into it to guarantee the 'door to door' factor, which is a decisive element. This means intermodality, interconnection platforms, and also interoperability in freight systems too.
As for the sums for the 2000-2006 period, I frankly cannot give you the exact figures. What I can tell you is that at the moment more than 50% is already being earmarked for projects that have to do with the rail sector.
Question No 36 by (H-0963/00):
Subject: Supply of energy and nuclear energy The Commission has just adopted a Green Paper on the security of energy supply. This document gives fresh encouragement to the nuclear industry, while at the same time the Commission' s estimates suggest a progressive reduction of the proportion of energy consumption supplied by nuclear power, down from the current 15% to 6% by 2030. Civil society is rejecting the promotion of nuclear power as an alternative to fossil fuels.
Is the Commission considering increasing the proportion of energy consumption supplied by nuclear power? If so, up to what level? How does it think it will be able to finance the development of renewable energy? How does it plan to use nuclear industry profits as an additional source of funding for renewable energy?
Does it not consider it advisable, and indeed necessary, to redirect the financial resources now allocated to the promotion of nuclear research, including research into nuclear fusion, into the promotion of renewable energy?
Questions to Mr Nielson
To Mrs Isler Béguin' s question on renewable and nuclear energies, I should like to answer first of all that, at the moment, the priority is to encourage an increase in the use of renewable energies. Let this be quite clear.
In no document, or anywhere else, have I shown that I favour the use of nuclear energy. In the Green Paper - which you can get hold of - what emerges quite clearly is the increase in support, incentives and all kinds of backing for the use of renewable energies. A result of this is the discussion on the directive on the use of green electricity - electricity from renewable sources - or our collaboration with the Directorate-General for Competition on the question of the processing of aid to these kinds of sectors.
Secondly, the Green Paper also puts forward the possibility of using some kinds of compensation or crossed subsidies from the usual or traditional energy sources - coal, oil, gas, nuclear energy, or all of them together - to provide support for renewable energies.
Lastly, in any case, in addition to this aid for renewable energies, which I believe is essential and is put forward not just as a statement but as an objective - and remember that for the first time concrete objectives tailored to each individual Member State are being proposed, and this is being done in the green electricity directive - I consider it vital to maintain support for research in the nuclear sector, especially into matters of safety, storage and waste treatment (because burying it is not a solution), or into alternative issues such as the fusion system.
Commissioner, the reason I ask this question is simply because my fellow Members in the European Parliament have been working for 15 years for renewable energy to be taken into account. The Commission is beginning to incorporate it, but renewable energy is apparently continuing to be viewed as a back-up supply rather than as the energy of the future. The facts are clear, and the view is expressed that funding is not sufficient, especially compared with levels of investment made in the past for other forms of energy.
On the other hand, nuclear energy and nuclear-based electricity, which does not produce any greenhouse gas, were widely promoted as part of the fight against the greenhouse effect, and it was basically asserted that nuclear energy could be seen as an alternative to combat the greenhouse effect. Therefore, this is why we asked the question, to see if the Commission is still on the same wavelength, in wishing to continue to develop renewable energy in both the European Union, and elsewhere in the world, and not just as a backup energy source.
Mrs Isler Béguin, I should love to be able to say that we could supply all our energy requirements from renewable energies, but, unfortunately, at the current stage of technological development this is not true. Our potential for renewable energies in the European Union is limited, both for physical reasons - because, apart from solar power, where we could have a greater margin, the others have clear limitations - and for economic reasons, because it is true that we have to grant aid to the renewable energies - and I have already said that I have taken concrete, positive initiatives in this respect - but even so, we have to maintain some level of competitiveness and balance.
Obtaining 12% of our basic energy from renewable sources seems to me to be a very ambitious target, and I am prepared to make every effort to reach this target by 2010. Having said that, I cannot deny the evidence, and the evidence is that, apart from other very serious problems such as waste, nuclear energy does not involve pollution from any emissions.
Finally, I must say that the nuclear problem is a very serious problem, but it is under control. At the moment, unfortunately, the problem of climate change is absolutely out of control. It is a problem that is out of control now, and what is more, I am afraid it will not be controllable unless we take major steps.
I share your concern. Not only the Green Paper on energy but also the White Paper on transport - because transport has a lot to do with this subject - take a clear line of trying to minimise the effects from a climate change point of view and from an environmental point of view, while maintaining development, growth and the quality of life.
Thank you, Commissioner. In your response you relied heavily on the economic argument, but we have to say that both nuclear energy and coal are, in fact, heavily subsidised. As Mrs Isler Béguin said, can we see the same level of subsidies - look at the money spent on research in fusion - in renewable energies? To date we do not have level of funding either from the EU or from the Member States.
I have two other points. Firstly, do you consider waste incineration a renewable energy, because we need clarification on that? Secondly, where we get industrial profits as an additional source of funding for renewable energy, will we see a level playing field across the board?
I would refer you also to the fact - I have said this in other fora - that Director-General Lamoureux has made statements on nuclear energy which vastly exceed the brief of the Commission. It is for the Member States to decide whether they will build or not build nuclear power plants. Will the Commissioner disassociate herself from those comments?
The Green Paper clearly states that renewable energies need aid and support at the moment, as was the case some time ago with coal or nuclear energies, for instance. At the moment, renewable energies need backing and to be given a similar level of support, at least - and I think they need even more. In other words, I fully agree with you, and I say so plainly in the Green Paper.
Secondly, waste as such is not renewable energy. Waste incineration by itself cannot be a renewable energy. But in the case of the appropriate incineration of waste from renewable organic components, then yes, we are in the field of renewable energy. You know that this was the subject of a debate in this Parliament and also that, in the end, a compromise was reached by which we agreed to accept a particular type of waste in certain respects and under certain conditions. But if you just say waste and that is all, then I will say no. Only waste considered in a particular way and, of course, specified and selected.
With regard to Mr Lamoureux' s statements, he says what the Treaty states, and, of course, the decision to set up a nuclear power plant or not or to opt out is up to the Member States; it is not up to the Commission and neither is it a Community decision. It is the Member States that take their own decisions according to their own options, within the general framework, of course, which does not mean that I do not believe we should think carefully about it, because I believe Europe needs a common energy policy.
As the time allotted to questions to Commissioner de Palacio has elapsed, Questions Nos 37, 38 and 39 will be replied to in writing.
Mr President, on a point of order. I want an answer to my question. You passed over my Question 39. I am here to take the question. I must request the answer to that question.
Furthermore, may I point out that in Question 36 there were three questions in one, which took up over 20 minutes. There are three questions in one in Question 40, which will take another 20 minutes or so. My Question 39 is one simple sentence and all I require is one simple answer.
I am entitled to that. I therefore expect you, Mr President, to accord me the respect of the House and the answer to my question. I have been here for the last 16 years and I am at least entitled to the respect of the House.
Mr Fitzsimons, the House has every respect for you, but the primary duty of a Member - especially those of us who have been here for many years - is to read the Rules of Procedure. There is an order of questions. You will understand that I have been conducting Question Time now for a year and a half, and out of duty I have had to read this part of the Rules. Each Commissioner answers for 20 minutes. Your question is No 39. Nos 37 and 38 did not receive an answer either in accordance with the Rules, and their authors were also present. There is not going to be debate on this now, I assure you, because it would prevent Members from being able to ask their questions. So in accordance with the Rules, Annex II, "Answers to questions" , paragraph 11: "Questions that remain unanswered for lack of time shall be answered in writing." That is what I have done, and I am applying the same rule to you as to everybody else.
In other words, you are being accorded total and absolute respect. If you have anything else to add, please do so in writing. Mr Tannock, who is requesting a point of order, asked a question that was not relevant, because it was not supplementary. This is the view of the presidency of this sitting and I do not intend to discuss it further.
Question No 40 by (H-0959/00):
Subject: NGOs and reform of development services and policy The Commission has embarked on the process of reform in the field of development policy, in the context of which the role of NGOs will need to be defined. The European Parliament argues that NGOs are one of the pillars on which Community cooperation rests and is concerned at the treatment of NGOs in the new guidelines and establishment plan for development policy and services.
Will the Commission establish a permanent structured dialogue with the European NGO Liaison Committee (CLONG) which will guarantee the terms governing the participation of European NGOs in Community cooperation?
Does the Commission believe that it is important to strengthen the role of NGOs with a view to balancing their presence in Community development policy by comparison with multilateral aid organisations, chiefly those belonging to the United Nations family?
Will the Commission take account of the experience with NGOs acquired by staff in the Development DG when it draws up the establishment plan for the new implementing body?
The Commission fully agrees with the honourable Member that NGOs as important actors in civil society are one of the pillars on which EC cooperation rests. The Cotonou Agreement specifically mentions the increasing role of non-State actors in the development process.
The Commission has elaborated specific programming guidelines on the role of actors such as NGOs in the EU partnership with the ACP countries. The Commission action plan also contains commitments to partnerships with the ACP. The Commission action plan also contains commitments to partnerships and consultation of civil society and non-State actors.
As far as the European NGO Liaison Committee (CLONG) is concerned, our relationship with it has always been active and fruitful. In addition to contributions to NGO projects, projects that actually reach people in the developing countries, the CLONG is also financially assisted by the Commission. In accordance with its financial rules the Commission received the preliminary results of an audit of the CLONG in December 2000, which shows poor financial management within the CLONG. The Commission will draw the consequences of this audit in order to put its relationship with the CLONG on a sound basis. However, it should be mentioned that the dialogue between the Commission and the CLONG is not and will not be interrupted.
The dialogue with a number of other NGOs and other NGO umbrella organisations - there is a number of them - also will be deepened over the next year as the new organisational structure decided in May 2000 comes into place.
On this matter it is important to ask you not to make the mistake of thinking that accepting a special lower standard of financial management for the CLONG is an adequate way by which the Commission should demonstrate its positive attitude towards the inclusion of civil society as such. This is not the problem, the problem we are facing here is simply one of financial management.
The Commission considers that NGOs have a distinct and crucial role, which is different from and not in competition with UN agencies.
ECHO's use of NGOs, the UN and other organisations reflects what is best in the situation. Situations change and so does the pattern of how we distribute through different partners.
Finally, many of the staff with experience of NGOs in the Development DG have now been transferred to the EuropAid Cooperation Office - our new implementing body. Therefore they will bring their knowledge to the new office and concentrate on how to handle the relationship better to reduce some of the problems we have had in the past with the not always very smooth dialogue between the different parties.
I am sorry for what has happened, because I heard, or I think I heard the Commissioner say that he will keep up the dialogue and continue to regard NGOs as important, but in this context I should like to ask the following question: clearly, Commissioner, we as Members of Parliament, and specifically the Socialist Group, are not going to uphold or overlook the possible bad management by the NGO Liaison Committee (CLONG), but we do think that the political principle of dialogue with the NGOs is very important, and a large proportion of these NGOs is represented by the CLONG.
Therefore, we understand that the solution that may be presented is not in proportion to the seriousness of the irregularities that the CLONG administration may have committed, and that if a way out of the current situation is not found the NGO Liaison Committee may close.
The question is, therefore: does the Commissioner foresee a way out of the financial situation without precluding the fact that the Commission should then negotiate a restructuring or new way in which the NGOs must work and how they must coordinate themselves?
We will make the kind of response to this problem that we have presented for the CLONG so far. Let me here make the point that we are not at the final conclusion, we have received the report from the Auditors and we are looking at what kind of conclusions we will draw in the Commission.
But we have indicated - and this reflects what the Auditors are saying - that there is a need to recover something around EUR 1 million. That recovery normally also leads to a stop in the funding of the recipient in question. This is normal procedure. I am faced with a situation where if I do not do this I would be acting in a manner which would in all probability be strongly criticised by the Court of Auditors and by this House.
I still remember the very loud applause I received at my hearing in the Committee on Development and Cooperation a year and a half ago when I said that I and this Commission would take the line of a zero tolerance policy relating to mismanagement and all these problems. Everybody agrees on that and what I am doing now is following normal procedures, to the extent that we have such a thing in the Commission. But here I am on clear ground. I am aware of the problem that Mrs Sauquillo has raised and we are doing everything we can to find a solution which will allow the substance of the cooperation with the NGO world to continue.
But if some sort of reconstruction is necessary, this is a phase they may have to go through. For the time being I am very careful not to stipulate what the outcome ought to be because it is very much in the hands of the owners of CLONG and the many different NGOs all over Europe. But we are not turning our backs on them and we expect and hope that future cooperation will be normal and fruitful.
Question No 41 by (H-0971/00):
Subject: Aid to Christians driven out of the Molucca Islands Particular attention should be drawn to the persecution, violence and terror perpetrated against the Christian population of the Molucca Islands in Indonesia by Jihad militants, especially on the island of Ambon, which has resulted in the desecration and burning of churches, Christians being forced to flee en masse, and a large number of deaths. I have personally met the Catholic bishop Mondagi from Ambon together with Protestant church leaders. The situation is alarming. The Indonesian Government and army are duty-bound to guarantee their citizens' safety and lives, regardless of which faith they profess.
What initiatives and measures has the Commission taken to provide aid to assist the thousands of Christians driven from their homes in the Molucca Islands, particularly on Ambon, in the very vulnerable situation in which they find themselves?
ECHO mounted the first operations in the Moluccas in March 1999 when an aid package of EUR 1 million made it possible to set up medical health and food distribution programmes for displaced people from the Ambon and Kai islands. The financial decision for Indonesia was signed in December 1999 and EUR 900 000 were used for the continuation of these two programmes. Two further emergency operations with a budget of EUR 1.5 million began in March 2000 because the number of displaced persons continued to rise. These operations covered the distributions of foodstuffs and first aid and the operations also ensured medical aid and a supply of drinking water to the displaced persons from the archipelago. As the conflict has reached the north of the Molucca islands and particularly the island of Halmahera the two NGOs financed by ECHO in Ambon, Medecins sans frontières, Belgium, and Action contre la faim, France, have extended their action to include displaced persons from this island. The resumption of violence in May and June last year provoked new displacements all over the archipelago. Therefore an emergency aid decision for Indonesia was signed in August 2000 for EUR 2 million. It is funding a new programme of assistance for displaced persons with a budget of EUR 600 000 which involves distribution of food and first aid. World Mission Germany is carrying out this programme.
Considering that the situation in the Moluccas remains a cause for humanitarian concern, a new humanitarian aid decision of 2 m was signed on 5 December 2000. The decision includes a project for the improvement of the victims' nutritional and health conditions which will be implemented by Action contre la faim, France. It also includes a project aiming at ensuring the transport of drinking water which will be carried out by the international committee of the Red Cross.
So, we are giving high priority to assisting the people who are the victims of this very unfortunate conflict.
I should like to thank Commissioner Nielson for his answer and for the efforts being made on behalf of all refugees specifically in the Molucca Islands where the largest group is de facto Christian. We are concerned here with a total of 300 000 refugees out of a population of 10 million people. It is as if all the residents of Sweden' s third largest city, Malmö, were to be expelled as refugees.
I also want to highlight the gravity of the situation for the Christian minority in Indonesia. On Christmas Eve, a large number of coordinated bomb attacks against churches - including the cathedral in the capital, Jakarta - took place at a variety of locations in the Indonesian archipelago.
Indonesia is the world' s fourth largest country in terms of population, as well as being the most heavily populated Muslim country. I assume you are following developments there very closely.
My specific question is this: are there links with Caritas, the Lutheran World Federation and the World Council of Churches with a view to providing aid to the expelled Christian minority, above all in the Molucca Islands?
I can answer the last question by saying that the organisations concerned are those I referred to as our partners in implementing humanitarian aid. I would also add that a conflict of this kind could escalate if, as providers of humanitarian aid, we were to choose as partners to help us implement the aid, organisations which could be seen as not being neutral in the conflict. We are careful to avoid this further problem. I understand the nature of the conflict very well indeed, as well as the feelings associated with the conflict because of its nature, but I believe that, in carrying out the task before us, what we are doing is right.
This aid is very laudable on the one hand, but, could it not also be letting the Indonesian Government off the hook; and should we really not use the political and economic strength of the European Union to force the Indonesian Government to look after its own citizens, especially this Christian minority?
There are a number of conflicts within Indonesia. They are not all of the same character. This one is different from those conflicts that have arisen from the issue of secession, splitting up Indonesia. In fact, we are cooperating with the Indonesian Government, trying not only to insist but also to urge them in a cooperative spirit to do what a government ought to do in handling a problem of this character.
There is, in my view, a difference between this conflict and the other conflicts in Indonesia and also some difference in the character of the response of the Indonesian Government. Here there is the basis of relatively good cooperation with the Government of Indonesia. But the conflict itself is extremely nasty and very problematic for everybody, especially the victims of course.
Question No 42 by (H-0981/00):
Subject: Situation of Burundian refugees in Tanzania The food situation in the camps for Burundian refugees does not appear to have improved, according to reports received from the Lukole camp (Ngara), and there are also signs that preparations are being made to repatriate Burundian refugees currently in Tanzania.
Taking into account the resolution adopted by the ACP-EU Parliamentary Assembly (ACP­EU 3005/00/fin.), especially paragraph 15 thereof in which it calls "on the Commission, the Council and the representatives of the Member States in international organisations to take, as a matter of urgency, the necessary measures to alleviate the situation in the camps for Burundian Hutu refugees in Tanzania" , and bearing in mind that the above resolution was adopted several months ago, can the Commission say what measures it has taken to comply with paragraph 15 of resolution ACP­EU 3005/00/fin.?
I am pleased to inform the honourable Member and this House that the Commission has taken and continues to take appropriate measures in relation to the nutrition and repatriation situation of Burundian refugees in Tanzania.
I visited Tanzania in March 2000 and on that occasion I also went to see camps with refugees from Burundi. The overall number of refugees in Tanzania, including those from Burundi, continues to grow. By the end of 2000 there were approximately 500 000 refugees in camps in Western Tanzania of whom around 360 000 were Burundians, 110 000 Congolese and the remainder Rwandans, Somalis and other nationalities.
Through ECHO the Commission funds more than one third of the total humanitarian aid available to refugees in Tanzania. In the year 2000, ECHO's budget for aid to Tanzanian refugees was EUR 26.85 m. ECHO's level of support is expected to remain substantially the same this year. The key partners in Tanzania are the International Federation of the Red Cross and Red Crescent, the UNHCR, UNICEF and the World Food Programme. The main objectives of the humanitarian aid are multi-sector care of refugees, feeding, education, health care for children and finally, public health, water and sanitation in the camps.
As to the standard of nutrition inside the camps, ECHO contributes one third of the total cost of the World Food Programme in Tanzania, which provides a balanced daily ration of 2166 calories per refugee, well over the minimum recommended by the WHO. The WFP recently alerted the international community to potential problems of supply, which would be due to delays in funding from sources other than the Commission, and daily rations were temporarily reduced to 80%. However, the rations remained adequate in view of the fact that many refugees have access to additional sources of food.
In 1999, FAO joined the international relief operation by introducing a programme to improve nutrition standards among the most vulnerable households. In collaboration with UNHCR, FAO provided 15 000 families in six of the camps with seeds and hand tools in order to plant household and community vegetable gardens. Training was given and FAO estimates that more than 50 000 people have benefited directly from the project. I have seen this programme and it is in fact so well-organised and so neat that the alternative that we can offer the refugees when they return looks much less organised. But, of course, this is what we are going to support.
Concerning the possible repatriation of Burundian refugees in Tanzania following the signing of the peace agreement at the Arusha Summit, the Commission is maintaining a state of readiness for this eventuality. I was myself present at the Burundi donors' conference chaired by Nelson Mandela in Paris in December, which endorsed the peace agreement. The Commission is pursuing a twin-track approach. Firstly, the current level of humanitarian assistance to refugees will be maintained while they remain in Tanzania. Secondly, should the conditions be met for their repatriation - and we are pushing everybody concerned and some who do not think they should be concerned to make this happen - then the funds allocated by ECHO to the Tanzania programme will follow the refugees back home.
An additional sum of EUR 25 million has been allocated by the Development DG under the Lomé Convention's Article 255 to assist UNHCR in a planned and orderly repatriation. At this stage, the preconditions for an orderly and voluntary repatriation unfortunately are not met. This was discussed in ECHO's annual strategic programming meeting with UNHCR in December when it was agreed that repatriation may only take place if all parties are convinced that the security situation inside Burundi is stabilised and sustainable. This is a major operation of ours and we want to follow it through to a successful conclusion.
Commissioner, I think it only fair to thank you for such an exhaustive answer, which to a certain extent reassures me. To the same extent as you are reassured, I think, because there is no doubt that the problems of these numerous refugees in Tanzania are severe.
We had the World Food Programme report, which said that food reserves would run out by the end of the year. There is also the need to provide for the training and education of all these refugees, even though they are in an anomalous situation in their lives, precisely so that these years should not be wasted years. Therefore, not only is it essential to give humanitarian food aid, but education programmes and health programmes are also needed so that these tragic years for this people will not be wasted years but can be the starting point for better times and especially for the permanent reconciliation of the Burundian people.
Question No 43 by (H-0984/00):
Subject: Conflict Prevention and Peacekeeping in the Developing World How does the Development DG intend to cooperate with the Swedish Presidency on issues related to conflict prevention and peacekeeping in developing countries?
Peace building and conflict prevention, management and resolution continue to have a high priority in our policies, and the Commission welcomes the importance attached to those issues by the Swedish Presidency.
Peace and democratic stability are indispensable preconditions for economic and social progress. Conflict prevention is an integral part of the EU's external policy objectives. The challenge is now to address in concrete terms the root causes of conflicts and to focus on actions and the implementation of policies.
The EU's contribution to conflict prevention is greatest where we can use or adapt our different instruments, especially trade and cooperation agreements, development assistance and social and environmental instruments, to tackle causes of conflict.
The last Development Council, by focusing the objective of development policy on poverty reduction, has laid the basis for addressing one of the major causes of conflict - the widening of disparities in prosperity and poverty.
Let me again repeat that the HIPC initiative alleviating the debt of the poorest countries is also a very real contribution to conflict prevention. Globally, the low level of development assistance is, in my view, the biggest single issue that needs to be addressed if we are to be serious about conflict prevention.
The Commission has already had numerous discussions with the Swedish Presidency and we share their concerns. It was, for example, decided to have a policy debate on conflict prevention in the General Affairs Council on 22 January. We agreed that we needed to incorporate the concept of conflict prevention in existing policy instruments to strengthen cooperation with the United Nations, the OSCE and other regional organisations and to find common approaches to cross-border phenomena of destabilisation such as the trade in narcotics, weapons or diamonds. We really need better instruments in these fields, of course.
The Commission will present a communication on conflict prevention this spring. It is fully aware of the crucial role of development cooperation in this context. We will work closely with the Swedish Presidency to maintain conflict prevention and peacekeeping at the top of our agenda.
Mr President, Commissioner, the answer is, of course, very satisfactory but I wondered if you were aware Commissioner that the strategic policy planning and early warning units in the Commission has 20 staff, 11 of whom are responsible for the Balkans and only one responsible for Africa which is your responsibility. I wonder if you would look at that issue and try to ensure that we have more staff on the ground in these units.
Also, are you aware that they depend on annual funding which means that they cannot make long-term planning of the kind that you suggested now, so it is important that the Commission looks at these issues. Secondly, Commissioner, the whole matter of decentralisation to the delegations: will you be ensuring that in the delegations you have members of staff with expertise to deal with conflict prevention and peace building?
The answer is in all honesty "no", and everyone knows that the Commission is not in a position, unfortunately, to give a good answer to this kind of question. We are in the hands of Members States and this House in our struggle to get enough staff, qualified staff, to do what we are expected and supposed to do. But, I am not able to say, "yes" we will do this as Mrs Kinnock and I would like. That is not so easy.
On the distribution of people geographically as to their responsibilities in the early warning group and the political bodies we have created to do these things better, I do not think it can be measured only in that way. Definitely with the new structure the more cross-cutting, general handling of relations with the ACP countries for instance, the Development DG will be given more emphasis as the division of labour changes between the Development DG and the new cooperation office. This is part of our own adjustment to these priorities, and that is definitely the way I will try to improve our efficiency, even on the basis of the given resources.
As the time allotted to questions to Mr Nielson has elapsed, Questions Nos 44 to 65 will be answered in writing.
That concludes Questions to the Commission.
(The sitting was suspended at 7.20 p.m. and resumed at 9 p.m.)
Common fisheries policy
The next item is the joint debate on the following reports:
A5-0365/2000 by Mr Varela Suanzes-Carpegna, on behalf of the Committee on Fisheries, on the common fisheries policy and the challenge of economic globalisation [2000/2027(INI)];
A5-0333/2000 by Mr Gallagher, on behalf of the Committee on Fisheries, on the Commission report to the Council and the European Parliament on the application of the Community system for fisheries and aquaculture in 1996-1998 [COM(2000) 15 - C5-0109/2000 - 2000/2069(COS)];
A5-0332/2000 by Mr Poignant, on behalf of the Committee on Fisheries, on the Commission report on the regional meetings arranged by the Commission in 1998-1999 on the common fisheries policy after 2002 [COM(2000) 14 - C5-0110/2000 - 2000/2070(COS)];
A5-0367/2000 by Mr Cunha, on behalf of the Committee on Fisheries, on the proposal for a Council decision setting the terms for financial support to Guinea-Bissau in the fisheries sector (renewed consultation) [8263/2000 - C5-0361/2000 - 1998/0355(CNS)];
and on the Commission declaration on the fisheries agreement between the European Union and the Kingdom of Morocco.
The Chairman of the Committee on Fisheries, Mr Varela Suanzes-Carpegna, has the floor to raise a point of order.
Mr President, on behalf of the Committee on Fisheries, because yesterday we debated this subject in committee, and especially also on behalf of all the rapporteurs of the reports we are to discuss today, and if the Commissioner, with whom I have spoken, has no objection, and it seems he has not, I should like to ask you if we might first hear the statement from the Commissioner himself and then we the rapporteurs could speak in the order laid down. That is what I should like to ask you, Mr President.
Mr President, I am not going to speak about anything that we are going to debate now, and I apologise for departing from the agenda. This very evening I have learnt that ten members of the environmentalist organisation, Greenpeace, ten pacifist environmentalists, have been arrested by the military authorities of the Rock of Gibraltar, because they were trying to get near the submarine Tireless with a placard expressing what I believe everyone thinks: that the sea should not be occupied by nuclear energy.
These environmentalists are still under arrest, and since Parliament has been, let us say, rather insensitive about safeguarding the interests of the citizens of the Campo de Gibraltar and Algeciras Bay, I ask at least that appropriate steps should be taken so that these pacifist environmentalists can sleep in their own homes. Thank you very much.
Mr Bautista Ojeda, as for sleeping in their own homes, I am not sure if it is feasible that we could achieve that from here at this time, but we take good note of your intervention, which will appear in the Minutes, since I suppose you would also like that to happen.
Mr Nogueira Román may take the floor.
Mr President, it seems appropriate to me that Commissioner Fischler should come before this Parliament today to deal with the Morocco question. I think it is entirely appropriate.
What I think is totally inappropriate is to have merged a debate on four resolutions that the Committee on Fisheries considers highly important for the future of the common fisheries policy with a debate on the Morocco question, which will inevitably take over from the other debates planned.
I think these are two entirely distinct debates, which should have taken place at separate times during this Strasbourg part-session, and each one should have been given the importance it deserves. As that has not happened, we Members above all who have little time will be obliged either not to talk about Morocco or not to talk about the other reports and thus the future of the common fisheries policy, and both options are lamentable.
Mr Nogueira, our working conditions are lamentable in general. We are trying to improve them so that the debates can be conducted more correctly. You are aware that there is a working document by the Bureau to discuss this subject. But on the specific point that you mention, apart from taking note as is my duty, I can tell you that your group voted in favour of this proposal at the Conference of Presidents. Therefore, I understand your arguments, but I would be grateful if you would also pass them on to the Chairman of your own group.
Mr Cunha has the floor.
Mr President, I wish to use this point of order to state that I understand the issue raised by Mr Nogueira Román, but this is a question of timing, as the President said. We must understand this. This is precisely why I understand and support the issue raised by the Chairman of our Committee on Fisheries, Mr Varela Suanzes­Carpegna. The truth of the matter is that the Morocco situation is an extremely important issue for many of us and it would be appropriate for the Commissioner to speak right at the beginning of the debate on this issue. I would say that, given the political importance of the Moroccan question, strict adherence to protocol on the agenda is of secondary importance. I therefore think that it would make sense to arrange the debate as I have suggested.
Thank you, Mr Cunha. I think the best thing to do is to proceed to the debate, and if there is no objection I shall take up the proposal by the Chairman of the Committee on Fisheries. So, Mr Fischler, the floor is yours.
Mr President, honourable Members, I am, of course, perfectly willing to start by making the requested statement on fisheries relations between the Union and Morocco. As you probably already know from the media, negotiations on a new form of collaboration in the fisheries sector were started with the Kingdom of Morocco following my visit to Casablanca in October, when the King of Morocco agreed to begin serious negotiations. As a result, a total of six rounds of technical negotiations took place between 30 October and 22 December.
I then met Prime Minister Youssoufi and Fisheries Minister Chbaatou for talks twice at the beginning of January - once for three days and once for two days. I took great pains to ensure that both sides understood the main aspects of future fisheries relations, especially with regard to fishing possibilities, the term of the agreement, technical fishing conditions and, most importantly, financial compensation.
Negotiations were held nearly every day between the first and second political meetings this year, more recently at technical level. We have done a great deal of constructive work and numerous details have been clarified. The Commission has endeavoured throughout the negotiations to date to be as flexible as it feels it can be on Morocco's main demands, especially as regards the extent of fishing possibilities and compulsory landings in Moroccan ports.
We have stated from the start that we are prepared both to take account of Moroccan interests and to support the development of the Moroccan fisheries sector. We have also made clear time and again that we want to protect the Community's social and economic interests and are looking for help in preserving resources. Unfortunately, the Moroccan side suddenly took a very intransigent stance during my second visit on 8 and 9 January, especially on the important questions of fishing possibilities and technical terms, and made excessive demands for financial compensation. I tried to persuade the Moroccan side to reconsider its position, because an agreement was not on the cards on this basis, and I asked them to resume talks as quickly as possible in a bid to reach a final agreement.
We are prepared to pay a fair price for a balanced agreement, but the price must be in proportion to the fishing possibilities granted by Morocco and I have always clearly given the Moroccan side to understand as much. If our Moroccan partners are now prepared to return to the negotiating table and show willing to negotiate, then I am sure that, in the end, we shall broker a solution which is acceptable to both sides.
Finally, I should like to point out that the question of cooperation with Morocco in the fisheries sector was one of the main points on the agenda for President Prodi's visit to Morocco, when both sides took the opportunity of reaffirming their wish to conclude an agreement. It was therefore agreed that we should resume negotiations at a technical level as quickly as possible.
Thank you, Commissioner. It is now the turn of the rapporteurs, and I should like to remind them that, despite the temptations, they are rapporteurs and they have to present their reports. First, Mr Varela Suanzes-Carpegna.
Mr President, thank you very much for your understanding. I wish to thank Mr Fischler for his statement on the fisheries agreement with Morocco, and I also wish to thank him for all the effort he is putting into these difficult negotiations. We all knew they would be difficult and lengthy.
I should like to remind you here, as he too has said, but I want to stress this, that it is the first time that a President of the European Commission has been personally involved in negotiating a fisheries agreement. It must be clear both to the citizens of the European Union and to Morocco that all the institutions in the European Union - and at the highest level - want this agreement: the European Council wants it, and it said so at Nice; the President of the Commission, who has been to Rabat, wants it; and the European Parliament in Strasbourg wants it.
So, for the time being, the one that does not want it, and I say for the time being, is Morocco, at least on the terms that the European Union is demanding. Let us hope that together we can soon manage to persuade them of the mutual benefits of this agreement and thus be able to associate President Prodi with this success. I just ask, Mr Fischler, that the negotiations be resumed as soon as possible - immediately if they can be - to make the most of the boost that the President of the European Commission himself has given them.
As has also been said here, I do not want Morocco to draw our attention away from the extremely important debate that we have here today. We have been summoned to debate four major reports to do with the common fisheries policy and its future. I am going to focus, naturally, on mine, the one for which I am the rapporteur, but first I should like to congratulate Mr Poignant and Mr Gallagher and also Mr Cunha on the magnificent job they have done.
I want to point out in relation to the report for which I am the rapporteur that I think it is the first one that a Community institution has drawn up on globalisation in fisheries, and therefore I think our Committee has hit the nail on the head with the two own-initiative reports it has decided to produce; the other one is still in progress. In mine, in this report, what I want to stress is this: first of all, Commissioner, the fishing industry in the European Union must start to shake off this almost domestic or almost marginal image that it currently has, perhaps because of the fact that it is confined to peripheral regions or because of the coldness of the Community GDP contribution figures that are always being mentioned.
We have to recognise the global importance that fishing now has. We are becoming more and more dependent on imported fish; we have our own fleet on all the seas and we have enough technical knowledge of our own not to leave this strategic sector in the hands of third countries.
The 2002 reform, therefore, must not serve just for us to carry on staring at our own navel in the form of our own Community waters, our own problems and our own misfortunes. What we really need is a fleet of the right size that is competitive at European and world levels. More competitive does not mean more predatory but simply more efficient at using the resources actually available, and doing this better than everyone else.
The fishing sector is now strategic - and will be more so in the future - as a food reserve: healthy and safe animal proteins for a growing human population. We must involve fisheries - and this is also shown by the fisheries agreement with Morocco - in the European Union' s foreign policy and commercial policy. Our Union' s foreign fisheries policy has to earn credibility and an image, which it does not yet have, standing before world public opinion as it really is: the policy of a fishing power as compliant as any other with the United Nations principles, that is, the development of the international law of the sea, the conservation of resources for all, cooperation for development, etc.
Let us therefore make it an active policy, both in fisheries agreements with third countries, adapted to each individual situation, and in the regional fishery organisations, in which we must play a leading role, as we have often said, and let us not resign ourselves to a situation in which the 15 states that today make up the European Union - tomorrow perhaps 20 or 25 - must forever have as much weight as, for instance, Estonia has now. The Council of Ministers of the European Union or the United Nations Security Council are examples to bear in mind of voting systems weighted by the specific weight of territories and populations, and we should bear this important example in mind.
My report states that the European Union has not yet woken up to the importance of its fishery concerns at an international level. Admittedly, as I said earlier, its relative importance to the Community GDP is small, but we must not forget that ours is the fourth largest fleet in the world. If we total up the processing and marketing industry, subsidiary industries, investment in other countries and specialised shipbuilding, EU fisheries-linked economic activity is the most substantial in the world. Other powers, like the United States and Japan, are aware of this and are investing in this sector.
In the World Trade Organisation we must not be afraid to stand up for our interests, and for our structural aid system too, since not all of it relates directly to fishing: some is aid for conserving and controlling resources, making vessels safer, improving fishery infrastructures and the selective arts of fishing. In the WTO we must demand the real liberalisation of port services, the freedom to invest and establish in third countries with full legal guarantees and freedom of access to ports. Let us denounce attempts to extend exclusive economic zones and lead the effective fight against flags of convenience.
All this, ladies and gentlemen, Commissioner, is the real challenge facing the common fisheries policy from economic globalisation.
The European Parliament is today offering this report to which I refer as food for thought for everyone on the eve of an historic reform of the common fisheries policy, so that we can all be clear about where we are and where we have to get to.
Mr President, Commissioner, at the outset I want to acknowledge the assistance which I received from the secretariat of the Committee on Fisheries and indeed from the secretariat of my own group in preparing this report. I want to thank Mr Poignant for his cooperation while producing my report.
Both myself and Mr Poignant had one major preoccupation - to make sure that our reports were not only complementary, but more importantly that they were not contradictory. After all they deal with the same subject, and I would like to think that the same spirit will prevail in the House when both reports are voted on tomorrow.
Under the regulation establishing a Community system for fisheries and aquaculture, the Commission is obliged to report at least every three years to Parliament, the Council and the Community bodies representing the sector on the implementation of measures and developments in the common fisheries policy. This report reviews the years 1996 to 1998. The timing of the present communication gives it a special significance in that it represents a bridge to the Green Paper to be published on the review of the common fisheries policy. Not only is this is an historical snapshot of the past, it is an important indication of the direction of Commission thinking about the future and shape of the CFP after 2002. This, of course, is to be welcomed.
The report covers all aspects of the CFP, including conservation and management of resources, structural policy, external fisheries policy, market policy and monitoring and control.
In the conclusions to its communication the Commission lists among its priorities: better coherence between the various objectives pursued by the CFP, such as conservation of resources, the economic efficiency of the fleet and securing employment in fisheries - dependent areas, taking account of the economic dimension of fisheries management, better integration of environmental and fisheries policy, improvement of management tools such as multi-annual management objectives and strategies, management of fishing effort, and full integration of the Mediterranean into the Community management regime, a more accountable decision-making process and maintaining the external dimension of the common fisheries policy.
Many of these points can be endorsed by us, indeed as the Commission acknowledges, a number of these priorities are those which Parliament itself set and has long demanded. I would like to underline to you, as I have done in my report, a number of points that I feel strongly about. I regret the present unsatisfactory state of fish stocks in relation to technical conservation measures. I believe that more progress can still be made. In spite of initiatives taken by the Commission to strengthen its dialogue with the industry, I believe that these should be fully reinforced. I believe that fishermen must be more involved in the work of scientists in order to establish mutual confidence. I have strong suspicions that multi-annual programmes have operated in a discriminatory fashion without producing any major benefits to the fishing sector as a whole.
I would like to see a uniform inspection regime throughout the Community and the harmonisation of penalties for infringements. I want a strict enforcement of the Community control system with regard to third country vessels operating within EU waters. I am strongly in favour of a greater regionalisation of the common fisheries policy through the creation of a comprehensive series of regional management units and regional advisory committees based on the use of ICES areas and sub-areas to define the boundary lines. In this context, I want to stress that regionalisation of fisheries policy is not in any way the same as renationalisation or fisheries policy. It does, however, to use the Commission's own words, involve the participation of stakeholders, and I quote "in all the three phases of the management process i.e. consultation, decision-taking and implementation of decisions taken".
I believe that the lack of cohesion in the regional application of the CFP must inevitably lead to a lack of confidence in the policy and in the Community institutions. I believe that it is necessary to define the application of the CFP in a clear and consistent manner, setting out a coherent system of regionalisation. I am convinced that this must entail such factors as closer links between fishermen, scientists, the recognition of the socio-economic factors in areas highly dependent on fisheries, flexibility and simplification. As I have done on so many occasions in the past, I repeat my call that in order to ensure an appropriate policy of decentralisation it is essential to maintain access to the territorial waters of 12 miles as the exclusive sovereign preserve of the coastal States and to extend this preserve to 24 miles, as previously agreed by this House in February 1999.
On a personal note I would point out that these last two issues are fundamental to my own country, Ireland. I believe that the utmost respect must be paid to the need for social, economic, regional cohesion, and that the highest priority must be given to the defence of the populations of regions highly dependent on fisheries.
I want to see the Commission review the application of relative stability so as to take better account of the need for economic, social and regional cohesion. There is no doubt in my mind that this must be done without calling into question the fundamental principle itself. I would like to take the opportunity to congratulate Mr Varela Suanzes-Carpegna on his report. The fact that there are no amendments tabled is a clear indication that we can all agree on this text. I am pleased to say that all the ideas contained in my opinion on behalf of the Committee on Industry have been included in the report in one form or another. Mr Varela Suanzes-Carpegna has outlined to us in detail the importance of the multi-functional role of the EU fisheries. This is something that must be taken into account in future WTO negotiations to ensure that EU producers are not put at a disadvantage. The Commission must come up with appropriate negotiation proposals. Unlike what was done in relation to agriculture, I would invite Mr Fischler to consult this House on the fisheries proposals.
In conclusion, I am pleased that Mr Varela Suanzes-Carpegna has recognised the need to take into account social and economic factors, such as employment in coastal areas. This must be taken into consideration in the WTO talks and the review of the common fisheries policy, and I welcome the reference to an environmental and health food standard in Mr Varela Suanzes-Carpegna's report. I also want to congratulate my colleague Mr Cunha on his report.
Mr President, the report I am presenting deals with the regional meetings arranged by the Commission in 1998-1999. It has been subject to intense and, at times, heated debate in committee, because it is one of the first reports, like those by Mr Gallagher, Mr Varela Suanzes-Carpegna and Mr Cunha, to force us to consider the common fisheries policy for 2002 rather than because it is crucial or likely to lead to decisions being made.
This is a sensitive subject, involving a sector with very specific characteristics and one which affects some quite typical and fairly limited regions in Europe. The activities of the sector usually generate a great many jobs both up and downstream, making many regions dependent on fisheries, with no easy alternatives to turn to in times of crisis. Everyone in these regions knows that 31 December 2002 will be crucial, since this is the deadline for the common fisheries policy, as in 1992 and 1982, as if we produced a new one every 10 years.
With a view to forming as rounded an opinion as possible in order to prepare for this deadline, which I believe was a good idea, the Commission organised a systematic consultation process involving everyone associated or involved with this activity, sending out questionnaires and arranging meetings. Thirty meetings were held, attended by nearly 1 500 people.
With regard to the form of proceedings, the method of the report was discussed. Some Members would have preferred not to examine the subject in too much depth. We debated the matter at great length within the parliamentary committee and, in the end, the Committee on Fisheries went along with the opinion of the rapporteur - as, in my view, there really was no other option - with everyone able to argue their own corner on the subject, just as usual. With regard to the substance, however, national and even regional differences within the Member States were seen to be more intense than the rather traditional political differences, and that is why a number of amendments were tabled. These amendments show that, although the original positions were sometimes far apart, the political debate allowed groups to be reconciled, leading to an open-minded text which provides a sound starting point, along with the other reports, from which to undertake the reform of the common fisheries policy.
Looking at the amendments and more generally, most of the provisions voted on in committee adopt the rapporteur' s point of view, with some additional specification or clarification. A Green Paper is due to be issued in the coming months - at the end of March of this year, I believe - followed by the legislative text in the course of 2002. At the moment, two main schools of thought are discernible. The first would like to see a thorough re-evaluation of the entire system and all the foundations, past and present, of the common fisheries policy. The second, while avoiding a complete re-examination of the existing foundations, would like to see the system clarified, amended and improved so that the fisheries sector can develop while, of course, preserving fish resources. Quite obviously, the European fisheries sector has to deal with the problems that most other fishing industries throughout the world are currently experiencing. They do not affect just our continent or our waters. Overfishing reduces stocks, catch sizes and revenue, and is the main threat as far as the future of resources and the fishing industry proper are concerned. Increased competition, associated with the globalisation of the market in fishery products, is a further problem.
If the fisheries industry is to become more competitive, it will depend on the sector' s ability to adapt in order to face up to the constraints imposed by both the state of its resources and by commercial demand. The common fisheries policy is the European Union' s management tool for regenerating the fisheries industry and aquaculture. This policy was drawn up in order to manage a common resource and to respect the commitments laid down in the first European Treaties.
The report, therefore, expresses views on the four aspects of the common fisheries policy, which are conservation and management of resources, structural policy, market organisation and relations with third countries. Review of the main areas of the Union' s fisheries policy is called for throughout. That is the guiding principle. The precautionary principle, the latest thing, so to speak, is clearly included, as is the commitment to developing a responsible fisheries policy.
In particular, I would like to highlight some suggestions, especially maintaining the status quo position on the 6/12-mile zone; maintaining boxes after scientific checks have been carried out along with, inevitably, the issue of access to the North Sea, which will be more difficult in view of our enlargement plans; maintaining the system of TACs and quotas, on condition that they be reviewed; vigilance regarding individual transferable quotas and a thorough review of the Multiannual Guidance Programmes; harmonising inspections and infringements and, of course, committing to fisheries agreements and action programmes specifically designed for the Mediterranean.
I should like to finish by adding, as Mr Gallagher said, that we do not wish to see regionalisation become renationalisation nor do we wish for further social measures to be introduced into the common fisheries policy. Perhaps Mr Gallagher and I have given the impression that we are repeating ourselves. Politics involves repeating oneself and contradicting oneself. We have opted to repeat ourselves.
Mr President, Commissioner, I simply wish to ask for your understanding so that before I embark on the subject of my report, I may take a minute to speak about Morocco. I should like to warmly congratulate Commissioner Fischler for the commitment he has demonstrated in the negotiations to renew the fishing agreement with Morocco, but these thanks should also go to the Commission's entire Directorate-General for Fisheries.
From the start of the negotiations we were faced with intransigence on the part of the Moroccan negotiators, who presented arguments such as "the sustainability of fishing stocks" to reduce access for the European Union' s fishing fleet. However, we know that these were not the real arguments, since they did not apply the same criteria to other third countries with which they concluded agreements nor to private agreements with various operators, including some from the European Union.
Given the importance of the agreement with Morocco to the European Union' s fishing industry, this issue should have immediately been raised as a matter of great political priority within the European Council itself, in the Foreign Affairs Council and, of course, in the Fisheries Council. My impression is that Commissioner Fischler and his staff stood practically alone in this struggle, apart from one important but isolated speech by the President of the Commission. It is incomprehensible, given that the European Union is home to so many millions of Moroccans and that we have provided that country with so many trade concessions to ensure its products access to our market, that they should have reciprocated our openness and cooperation so little. This meant that the Community authorities at the highest level had major political trump cards to play, with the help of those Member States most closely concerned. We see now, however, that these cards were not played. Why was this the case? In time we will see why, but in any event, I fervently hope that we can rapidly negotiate a reasonable agreement.
Let us now proceed to the subject of my report, which is Guinea­Bissau. The protocol governing fishing arrangements between the European Union and the Republic of Guinea­Bissau was signed in June 1997 and came into force in December of that year, remaining valid until June this year. Following an armed conflict in that country in 1998, the Commission presented to the Council and Parliament a proposal for a decision requesting that this agreement be suspended. Parliament' s Girão Pereira report, at the beginning of 1999, considered the Commission' s proposal to be justified and legitimate and delivered a favourable opinion. Parliament thereby authorised the suspension of the agreement for the duration of hostilities, after which the suspension would be lifted and the Government of Guinea­Bissau would be given help for ad hoc support actions for the local fishing industry, for infrastructure and for monitoring activities.
As a result of certain procedural and legal problems raised by a previous Commission proposal, the Commission is now tabling a new proposal. The purpose of this new text, as with the previous one, but using a different legal formula, is to grant the legitimate authorities of Guinea­Bissau a sum equivalent to the unpaid part of the financial compensation laid down in the agreement currently in force, which totals around EUR 6.5 million and which is intended solely for supporting local fishing activities, for improving monitoring measures and for reconstructing fisheries infrastructure damaged in the intervening period.
On the basis of a programme of actions proposed by the Government of Guinea-Bissau, the Commission will pay over 50% of the compensation that has been provided for and will pay the balance when the government of that country has submitted a detailed report on the progress of the actions it has proposed and the results that have been achieved. This report is due to be submitted to the Commission by 31 May 2001. The date for payment may, however, have to be postponed if major problems are encountered in the organisation of Guinea-Bissau' s administration, that is, its government, following this armed conflict. Parliament' s Committee on Fisheries has therefore approved the date of 31 May 2003 as the final deadline for the processing of payments instead of the initial proposal of May 2001. Therefore, given that the Commission' s proposal is basically the same as the one to which we gave our assent in March 1999, given that the amount of money stipulated is exactly the same and given that the proposal has precise objectives, I, as rapporteur, feel that Parliament should deliver a favourable opinion on this proposal.
Mr President, Commissioner, I trust that we have not bitten off more than we can chew this late in the day because this first fisheries debate of 2001 really is a far-reaching debate. It gives me special pleasure, Commissioner Fischler, to be able to welcome you here today. For a long time, fisheries debates were held in Strasbourg on Fridays. This year we have done away with Fridays and brought the debate forward to Tuesday, and while many Members are still not listening to us today, you at least are here and I thank you for that.
The new year is a time of hope and expectation, especially for our fishermen. I need only mention the reform of the common fisheries policy and the Commission's eagerly awaited Green Paper. However, I am forced to admit that the worry lines on my fellow Members' brows and - as far as I can see from here, on your brow, too, Mr Fischler - are still as deep as ever.
One reason must surely be the continuing and difficult negotiations on the fisheries agreement with Morocco. I am afraid that there is still no light at the end of that particular tunnel. The Commission's cautious and diplomatic approach - if I may express it thus - be it on your part, Mr Fischler, or on the part of Commission President Prodi, has met with little response and hence no real progress on the other side - I am tempted to say the opposing side. I think that is a crying shame because I want an agreement although, let there be no mistake, I do not want an agreement at any price.
The financial framework is limited and EU payments must be in proportion to the benefits granted in return. In the final analysis, the Kingdom of Morocco needs to take a realistic and trustworthy approach. Otherwise, Morocco's obstructionist stance hitherto may well come back to haunt it, because fisheries are not the only link between Morocco and the EU. The EU should not be the bull in diplomacy's china shop, but nor should it merely be an irritating fly buzzing around.
The next round of financial compensation for Spanish and Portuguese fishermen is coming up. It really is time we started thinking about and naming alternatives, however drastic they may be, because aid cannot and should not be a permanent solution. We are looking forward, at last, to taking a closer look at the study on the cost-benefit analysis of the fisheries agreement and drawing the necessary conclusions. Mr Gallagher addresses this particular point in his report. We had an initial presentation an awfully long time ago and after that mum was the word. But we must watch out - it could be the calm before the storm, because there is every sign of a storm brewing.
But first I should like to thank Pat Gallagher for his excellent report. As one of our most active comrades-in arms in the Committee on Fisheries, he has yet again done a creditable job. There really is no longer any need to make a point of stressing just how important an analysis of measures and developments is, especially in view of the reform of the entire fisheries policy. But just what will the Commission's long-awaited Green Paper propose? The objective - on this we are clear - must be to reconcile the need to improve fish stocks with the social and economic importance of fisheries, in which case it is vital for interest groups to be more involved and, given the considerable shortcomings now coming to light in the agricultural sector alone, for example as the result of BSE, it also means finding a new, attractive way of marketing fish as a healthy, protein-rich food.
As I am sure you are all aware, a huge programme of work awaits us. I am looking forward to a stimulating and controversial debate in the interest of the future of European fisheries. In any case, I think we should not slacken in our efforts.
Mr President, I thank Mr Fischler for having come before this House. He is here because, at the Conference of Presidents, the Group of the Party of European Socialists asked him to come. May I remind you, Commissioner, that in October 1999, a month before the agreement expired, you said here that you "would do everything in your power to find a solution" and that you "would get your feet wet" . Fourteen months later it is the Community fleet that is getting wet, but the water is up to its neck. But I am not one to blame you. I believe you have done what it was within your power to do, which really was very little. The problem for me is that there has not been a concerted effort by the various Commission services, and there has not been enough political pressure from the Council, and what is worse, in my opinion, is that there has been no clear thinking, skill or hard work in parallel by the government of the country most affected.
Mr Varela, I believe Mr Prodi' s visit - which I think was very positive - rather than reassuring the sector has made it more worried, precisely because of the moment in the process when it took place. Such are the doubts and vacillations that the sector feels at the moment.
The sector keeps on repeating that it does not want an agreement at just any price, and it is afraid that an agreement will be signed just to save face. The sector says that what the Moroccans are offering - the technical conditions that they want the Community fleet to submit to - is unacceptable, and there are a number of limitations on freezer trawlers and shrimp vessels that are unacceptable.
I think the Moroccan authorities need a clear message from the Union. The Union would like to have fair cooperation with its partners, and now we all realise that we would have gained a lot if the Moroccan Government had responded in time to Community appeals. It is unacceptable that for 14 months the Moroccan Government repeated that it did not want an agreement, and now they are trying to blame you, Mr Fischler, for the failure to conclude one and for the negotiations having broken down. The result will be that the next Austrians - like yourself - or Swedes who negotiate in Rabat will think that what the Moroccans want is exactly the opposite of what they are thinking or saying.
This whole absurd process, which has been going on now for 14 months, is not having any positive effects for one simple reason: because in certain sectors in the Union it is generating a rejection of the European Union itself. Here we spend days on end discussing the Union' s democratic deficit and good governance, and then, when we have a subject on our hands that directly affects more than 4 000 fishermen, we pretend not to see what is obvious and not to do what any government would do to stand up for such an important part of its productive fabric. There are some who say that President Prodi should have blocked not just fisheries cooperation but the whole MEDA II programme.
With regard to the Poignant and Gallagher reports, which bring forward many points for debate on the forthcoming reform of the CFP, I think that if a number of amendments are approved we shall be able to achieve two balanced resolutions and correct some contradictions. But a balanced agreement - such as the one we should reach on the Green Paper - does not mean that it is a compromise between various extreme positions but rather a coherent report endorsing the future of the whole sector and the viability of fishing as an economic activity throughout the European Union. The balance that we socialists desire can only be achieved through a fisheries policy based on scientific criteria and adapted to the market, with the suppression of the political discrimination that still persists.
The reform process must be participatory, in the words of Mr Poignant, whom I congratulate on his work, performed under difficult conditions. His report reveals many of the problems that we are going to have to discuss during the process of reforming the common fisheries policy. He has supplied many solutions, for instance the socio-economic aspect of fishing, the development of the social aspects of the CFP, and the updating of criteria that define regions as fishery-dependent.
The Gallagher report is also interesting in that it refers to social aspects or regards agreements with third countries as a fundamental part of the CFP.
We are requesting clear legal and scientific opinions on access restrictions. We believe that the reform of the CFP should not contain any discriminatory element whether political or based on nationality. Our amendments support keeping the current 6/12 mile zone.
Lastly, I should like to congratulate Mr Varela - and also Mr Cunha - for the excellent report on the challenge of globalisation and the dangers that certain aspects of it pose for the Community fisheries sector. The international side of the CFP, our ever more necessary participation in multilateral organisations, is a challenge that still awaits us. This question is going to return and be debated many more times in this House. I congratulate Mr Varela on his political foresight, which could almost be called poetic.
Mr President, Commissioner, I would like to congratulate all the rapporteurs on the excellent work that they have done. I speak specifically of the issue of regional management of the common fisheries policy. In fact the term zonal management better expresses the kind of development that we would like to see implemented. This would involve much fuller participation in decision making by all those with a direct interest in each of the ICES divisions, whether engaged in fishing, fish processing, science or conservation. If such a system were already in place we would not be facing the difficulties we face at present over the Commission's proposals for a cod recovery plan for the North Sea.
It is the clear view of those most directly involved that, as initially announced, the plan would have both a disastrous effect on the industries concerned and an adverse effect on cod stocks, and this view is supported by conservationists.
The Scottish MEPs are most grateful to the Commissioner for meeting us and for his assurances that these proposals are not yet firm ones. A great deal of work has been done locally, both in Scotland and around the North Sea, on conservation measures in general and on cod recovery in particular. I hope that the Commission will take the results of this work very seriously indeed. In particular, I would ask it to abandon the idea of requiring 140 mm mesh size and also to recognise the extent to which the Scottish fleet depends on a mixed fishery. Accordingly, instead of imposing blanket restrictions on some 15 000 square miles of the North Sea, I trust that it will opt for seasonal closures in areas where the cod concentration is high.
Mr President, Commissioner, it was inevitable that the Gallagher and Poignant reports would not only comment on the past but would focus in detail on the CFP review, and I consider it entirely appropriate that the MEPs should seek to influence the review process in advance of any formal consultation with Parliament.
I contend that the principal objective of the CFP, namely the conservation of fish stocks, has not been realised and as a result we have had to face dramatic year-on-year fluctuations in quotas, as exemplified by the current cod crisis. In addition, we must re-examine the process by which, and the level at which, decisions are made. Various amendments tabled with my name attached seek to establish certain important principles for the CFP review, including that relative stability should remain since the good reasons for its inclusion as a founding principle remain valid. That in the light of experience with areas like the Shetland Box, specially protected areas based on scientific advice should continue in the future. And a system of zonal management should be established based on the ICES areas and with representation from fishing, science and conservation interests able to participate meaningfully, not to renationalise the CFP, not to take away power from the Council or the Commission but to allow each Member State with quotas in a particular zone to assist in devising and recommending controls which are relevant, appropriate to these areas and, therefore, more likely to succeed.
Recent events have led to even greater lack of faith within Scotland in the decision-making processes and in the structure of the CFP itself. How can, for example, the Commission justify continuing levels of industrial fishery and even increases in white fish by-catch while on the other hand reducing quotas of fish for human consumption?
Let us use the opportunities arising from the review of the CFP to achieve a solution which works. I challenge the Commission and the Council to look seriously at zonal management within a framework of Community-wide objectives, of course, but so that interested parties can participate more fully and so that the new CFP, once agreed, can actually achieve its purpose, namely the long-term sustainability of European fisheries.
Mr President, the excellent work done by Mr Poignant and Mr Gallagher deserves recognition, but I sincerely believe that their zeal - and they are people with vast experience and knowledge of the sector - has in some respects led them to go beyond the subject of their reports. The problem is that the amendments emphasised this view, and generally in some respects they have even come to approve contradictory points. I hope that in tomorrow' s votes these issues may be calmly corrected, because my group would like to vote for both these reports.
As for the matter of fisheries and globalisation, it must be recognised that the low level of Community self-sufficiency in fisheries products has encouraged the liberalisation of trade sooner and more fully than in other sectors. While the nature of fishing itself, the growing nationalisation of fisheries or other circumstances may have their own particular features, they also have effects similar to those of globalisation and can have an especially hard social impact, with sometimes serious effects on working conditions or the displacement of fishery-related activities. I think the excellent Varela report points out corrective measures for these negative effects. I should also like to congratulate Mr Cunha.
Finally, on the subject of Morocco I want to point out two things: first, the negative effects that the lack of agreement is having and will have in disadvantaged areas of the Community both on the fishermen themselves and on fishery-related dependent activities. Because they are disadvantaged areas, restructuring activities stand very little chance of success.
The second point is that the attitude of the Moroccan negotiators hardly squares with that of a state linked with us through an association agreement. In this situation it is to be hoped that the Commission will be able to make the Moroccan authorities understand that the association can only be based on reciprocity, and that, if necessary, it will be able to adopt suitable measures. What the media is saying is that if there is agreement, it may even be highly detrimental to the interests of the European Union. I should like there to be an agreement, and I hope the Commission will be able to assert its right to reciprocity.
Mr President, Commissioner, I wish to draw your attention to a point that I believe constitutes an omission in the common fisheries policy. It is important that this should be considered in the reform to be initiated in 2002, since it concerns the situation of fishing in the outermost regions. It is also important that the common fisheries policy should take account of the amendment made in the Treaty of Amsterdam and highlight the potential that flows from their situation. This applies particularly to Portugal, with its outermost regions, the Azores and Madeira, but also to the French and Spanish outermost regions. The European Union has an opportunity to draw up an exclusive economic zone in these particularly less-favoured regions, and this strategic value in this field must be emphasised for the future.
With regard to Morocco, we are grateful for the information that the Commissioner has just given us, although for the Portuguese this is scant consolation. The situation in Portugal is that 40 boats have remained inactive since December 1999 and if the agreement is concluded one day, many of these businesses may by then have become unviable. I therefore support the remarks made by Arlindo Cunha and Rosa Miguélez Ramos to the effect that both the Council and the Commission must attempt to adopt a more dynamic approach in their dialogue with the Moroccan Government.
In general terms, we have maintained an attitude of prudent optimism towards the revision of the common fisheries policy in 2002. It is widely known that the view from Portugal is highly critical, because whereas fishing should be a source of employment, the Portuguese experience is that the common fisheries policy has been a source of unemployment. We hope that maintaining the quotas, which was decided on this year, is a first positive sign for the future. We are particularly interested in the fact that attention has been paid to the feeling of discrimination that has emerged from consultations held in recent years, and the fact that the problem of planning and development has been given due consideration. Lastly, as Mr Gallagher has pointed out, we would like to see an exclusion zone of 24 miles for coastal fishing.
Mr President, I still have my doubts as to the methods used, especially in Mr Poignant' s report, and I still believe that the opinions of the fisheries sector expressed at the regional meetings deserve a more thorough examination. In addition, Mr Gallagher and Mr Poignant have presented views in many cases contrary to the measures that the CFP should contain. We cannot fail to recognise the effort that has been made a posteriori to try to unify viewpoints, but the European People' s Party believes that in some fundamental areas there are still some clear contradictions.
We have therefore tabled a series of amendments above all to try to eliminate the impression that Parliament does not have a definite attitude towards the future of the CFP, because that is not the case. It may be that we do not agree on specific measures, but if something comes out of these reports it is that Parliament is in total agreement with the fisheries sector in that the CFP requires some fundamental changes. I therefore ask for our amendments to be approved, because far from entering yet again into sterile discussions they reflect this desire for change and the need for careful thinking about the fisheries policy, with our sights set on the future and not the past.
If there were no clear need for this, the Council of Ministers last month would have given some indication that this were the case. Things cannot go on like this. The fundamental flaws that have encumbered the CFP since the beginning have to be paid for by the industry at the end of every year with a series of increasingly brutal cuts to its operations. When you come to the extremes that have been reached this year, you have to wonder what economic sector could survive with these rules of play. If resource levels are getting worse and worse, it is because a sequence of failures in the policy that governs fishing not only allows it to happen but actually causes it. A sector constrained by a series of outdated, contradictory and often incomprehensible rules can only have very limited responsibility in this state of things, and yet it alone has to pay the price.
The CFP is in need of very far-reaching changes that will provide solutions for a fishing industry which, unlike the rules which govern it and even despite them, has managed to survive and has done everything it can to evolve and continue to provide coastal regions with wealth and jobs. That is why I must again stress that, when there is evident dissatisfaction with the resources policy, the brilliant results of which we have just seen yet again at December' s Council meeting, with a TAC system that encourages discards, when issues such as relative stability and freedom of access have yet to be resolved, not to mention the matter of bringing the only Community policy that still discriminates on grounds of nationality into line with the Treaties, the Commission cannot seriously propose a draft Green Paper like the one it has drawn up. If the Commission really believes that the future of European fisheries depends not on the simple modification of a regulation, but on the proposal of measures already contained in current regulations, if the Commission' s great proposal and great discovery for the future CFP is to be multiannual TACs and the encouragement of aquaculture, perhaps the moment has come, Mr President, to ask in all seriousness for it to make room for other people who can bring in new ideas and the tiniest sense of responsibility.
Mr President, Commissioner, ladies and gentlemen, I should like, very briefly and concisely, to make three observations on the planned revision of the common fisheries policy.
My first point concerns access to waters and to internal resources. Maintaining the traditional activities of every fishing community should be one of the European Union' s main concerns. I therefore feel that it is crucial to at least preserve exclusive access to so-called "territorial waters" , particularly given that activities involving small-scale fishing have a considerable effect on the coastal resources of every Member State.
My second point relates to the principle of relative stability and the full use of fishing rights obtained outside Community waters. The principle of relative stability is a fundamental pillar of the common fisheries policy. However, the application of this principle to fishing quotas obtained by the European Union through financial compensation, either in agreements with third countries or in waters governed by regional fishing organisations, may lead to perverse situations. For example, the Community is not taking full advantage of the quotas that it obtained with such difficulty in the waters of some third countries, even though there are Member States keen to use them. Therefore, although the so-called agreements "with southern countries" lay down that once Member States have made use of their respective fishing rights, the unused part should be made available to all interested Member States, this mechanism is not implemented under the so-called agreements "with northern countries" .
The European Union is not making full use of the fishing quotas for the open sea that it has obtained through regional fishing organisations, even though there are Member States that are keen to take over the quantities that are not caught by the "highest bidders" , as they are called. They are thus exposing themselves to the risk that their share will be reduced once a review of quotas allocated to the parties involved takes place.
My third point relates to the role of the European Union on the international stage. Since the Union as a whole is a world-class fishing power and one of the largest markets for fish produce, it must claim and adopt a role that matches its importance in international organisations and specifically in regional fishing organisations. I am very grateful for the Commissioner' s speech and I urge him to use the power of all 15 Member States in negotiations with Morocco and not simply to argue the case for Portugal and Spain.
Mr President, the common fisheries policy, as many have pointed out, has failed to conserve fish stocks at adequate levels to support a viable industry. This is due, at least in part, to the conflicting nature of some of the objectives of the CFP as laid down in Regulation 3760/92.
It is impossible to simultaneously satisfy both the market and industry while conserving resources. When the CFP is revised next year it is essential that the conservation of fish stocks and the protection of the marine habitat be made its primary and overriding objective, and the only way to do this is to implement a rigorous and comprehensive precautionary approach to fisheries management. The precautionary approach should mean that before any stock can be fished on a commercial basis there must be, at the very least, a scientific assessment of the stock and a conservatively-based total allowable catch.
In other words, the current pillage of certain types, certain deep-water stocks by some EU countries would not be allowed to happen. It means that any new fishing gear or any significant modification of existing gear must be evaluated for its potential impact on the target stock as well as any species caught as by-catch or any impact on the marine habitat. It means being conservative when one decides the level at which one wants to maintain a fish stock. The use of maximum sustainable yield or any of a number of other reference points is quite simply wrong, for they lead to over-fishing and stock collapse.
Targets and limited reference points must be established which will maintain the fish stock at a high enough level that the risk of stock depletion or collapse is insignificant. The best definition to date of the precautionary approach is the one contained in the UN fish stocks agreement, and many of these and other principles are defined there. The EU has accepted these ideas for some stocks and I think it is high time that it implemented them for its own stocks.
A number of things have been said already about Morocco and I just want to say that we would insist that it is entirely up to Morocco, as a coastal state with sovereignty over its fish and its exclusive economic zone, to decide what it wishes to do with these resources. We are therefore opposed to any kind of political or economic pressure being brought to bear on Morocco in order to encourage it or to coerce it to sign an agreement with the European Union. Secondly, we are adamant that no potential agreement with Morocco should involve any access to waters of Western Sahara. We do not recognise Moroccan sovereignty there and so Morocco has no right whatsoever to discuss access to EU vessels there, nor for that matter has the EU any right to enter into such negotiations with Morocco or to allow EU flag vessels to go there as has happened in the past.
Mr President, the socio-economic importance of the fishing industry is well known, not only for the jobs that it creates directly and indirectly, but also for the economic development of many fishing regions and communities, including the small coastal fishing sector that ensures the European Union' s supply of fresh fish and the preservation of its traditions and cultures. Nevertheless, as has been confirmed at regional conferences, there is profound criticism of the common fisheries policy, both with regard to the TAC system and quotas and with regard to the system of Multiannual Guidance Programmes, which have led to discrimination and have not brought any major benefits to the industry. This makes it essential that Member States which have achieved their objectives should not be penalised through further reductions of their fishing effort whilst other countries have not achieved the objectives laid down in previous MAGPs.
It has also become clear that most of those working in the fishing industry harbour doubts about scientific opinions on the management and conservation of fish products, although they do not question the need to conserve species. What is needed, therefore, is a thorough review of the common fisheries policy, involving fishermen and other interested parties in the decision-making process, to ensure that their experience and knowledge can contribute to the creation of a more workable and realistic system. We need appropriate structural measures to guarantee the survival of communities dependent on fishing and socio-economic measures that improve the standard of living of fishermen, who must not suffer as a result of possible measures to protect species, as has happened to the sardine fishermen in the north of Portugal.
We must also take account of the specific nature of the outermost regions and it is particularly important, as the Gallagher report states, that we move towards extending the exclusion zone to 24 miles, which is, in fact, something on which Parliament has already taken a decision. With regard to current negotiations in the World Trade Organisation, it must be emphasised, as it is in the Varela Suanzes­Carpegna report, that Community fishing activity cannot be analysed from a purely economic angle based on trade in goods. Fishing in the European Union is multifunctional in nature; it contributes towards the integration of the social and economic fabric of coastal areas, representing a way of life and a factor for cohesion in large areas along our coastline, while at the same time guaranteeing food supply.
I also wish, Mr President, to mention international fishing agreements, which have a fundamental role in supplying the European market by means of the European fishing fleet. What is of particular concern, however, is the information that we have received not only on the delay in the fishing agreements with Angola, but also on the difficulties in renewing the fishing agreement with Morocco. We need more than just a rehashed explanation. What we need is the adoption of measures that will guarantee the protection of fishermen and the rights of shipowners who are caught up in this situation, as is currently happening in Portugal.
Mr President, 2001 is the year in which the Commission is to draft a new common fisheries policy. In my view, it is of utmost importance that the Commission should actively involve the fisheries industry itself in the preparatory activities leading up to its decisions. When translating research results into catch restrictions, the Commission should not only take the advice of scientists, but also the fishermen. If not, imposing total allowed catches and quotas will meet with unnecessary resistance from them. Fishermen, especially in the Netherlands, recognise the benefit of catch restrictions, provided there is a good reason for them. A bad example is the recent catch restriction imposed on Dutch fishermen for plaice and sole, which will set them back EUR 35 million. This is a restriction which, according to the European Fisheries Council, is required in order to protect cod, whilst biologists claim that such recommendations were never made and that this was a political decision.
European fishermen are active in very different waters. This requires a regional approach which is entirely in compliance with the European Union' s principle of subsidiarity. That means that in the case of the Netherlands, it will develop the policy for the North Sea in conjunction with other North Sea countries. These countries will decide whether the fragile system of the North Sea can accommodate ships from other regions. If the Union insists on other ships having access to the North Sea, the quoting of as yet unquoted fish species would be a real way of keeping additional catches of quoted fish within limits.
Finally, I would echo rapporteur Gallagher in his request for a cost-benefit analysis of fisheries agreements which the Commission concludes with third countries. Do all Member States benefit proportionately from spending Community funding in this way? I doubt it very much.
Mr President, when we discuss the excellent reports by my colleagues Mr Varela, Mr Cunha, Mr Poignant and Mr Gallagher, it is against a background of crisis in the EU fisheries sector. As we contemplate the radical reforms of the CFP, which are clearly necessary and long overdue and which are highlighted in these reports, we do so in the knowledge that fish stocks are in spiral decline. Too many fishermen are chasing too few fish. As a result, EU fishing fleets are shrinking and many thousands of jobs are being lost at sea and on shore.
The situation in the North Sea is of particular concern. Savage cuts in the total allowable catches and quotas were announced in December by the Council. Now the Commission is seeking to implement emergency interim measures to aid the recovery of cod stocks, which have fallen to unsustainable levels in that sector.
I am extremely grateful, like my colleagues, the other Scottish MEPs, to Commissioner Fischler for agreeing to meet us earlier this evening to discuss these dramatic emergency measures. We welcome Mr Fischler's generous offer to meet with leaders of the industry to discuss alternatives to the draconian proposals which have been widely publicised by the Fisheries DG in the last few days.
A sensible, multiannual cod recovery plan embracing realistic technical conservation measures, the closure of cod spawning grounds and the decommissioning of the larger new fishing vessels will surely be more sensible than the pursuit of a plan which would allow industrial fishing to continue in vast restricted zones and which would potentially lead to the bankruptcy of half the Scottish fleet.
The Poignant and Gallagher reports have attracted some amendments, which seek to do away with the 6/12 mile limits and break open the Shetland Box and gain free access to the North Sea. Clearly there are some Member States that still regard the resources of the North Sea as a rich prize. I hope that this debate may bring them to their senses.
Mr President, how should and how will the European Union's common fisheries policy look after 2002? This question has stirred the emotions of everyone involved in fisheries for some time now. The Poignant and Gallagher reports are important milestones in the preliminary debate. The actual debate on reform will, however, not start until the Commission's Green Paper has been submitted within the next few months although, quite understandably, representatives of highly disparate fisheries interests in the European Union are already trying to influence the preparatory process within the Commission.
A great many demands have been made on the Commission. I think it is still too early for the European Parliament to commit itself one way or another. We should confine ourselves, within the framework of these two reports, to addressing the problems and discussing various possible solutions.
Both rapporteurs have done a great deal of work and have highlighted the basic problems of the common fisheries policy and I am grateful to them for that.
I should like to single out just three of these basic problems. First, the problem of access to waters, which should at least be re-examined as part of the reform. Protection zones must be defined on the basis of scientific studies and the relevant conclusions must be drawn from their results.
Secondly: regionalisation is another catchword which repeatedly gives rise to controversial debate. But regionalisation does not mean some form of renationalisation. We have a common fisheries policy in the EU and that is how it is going to stay.
Thirdly: I should like to finish by again highlighting how important it is for the whole fisheries sector - fishermen, science, industry and so on - to be involved in the forthcoming reform process. This is the only way we shall be able to ensure that the new common fisheries policy is well accepted by those whom it affects.
Mr President, European Union fisheries policy is a vast subject. I would like to tackle it from the point of view of globalisation and in relation to the specific problem of Guinea-Bissau.
As far as the Group of the Greens is concerned, I would remind you that we are in favour of a fisheries policy that respects the natural balance, in favour of developing offshore and inshore fishing, which creates jobs, and in favour of selective fishing, which takes account of available stocks. This is a question of achieving economic growth to satisfy businesses as well as protecting social aspects.
We are against granting subsidies that encourage excessive industrial fishing, which catches everything indiscriminately, to the point of wiping out species and harming food safety and biodiversity, a fisheries policy which allows fleets to grow out of all proportion, and so forth. Because of this, we consider that untrammelled market forces represent one of the factors leading to such over-investment and that these issues should be taken into consideration in the next round of WTO trade negotiations on liberalisation.
We therefore request that the Commission present appropriate proposals, both on the issue of the future direction of the subsidised sectors and on social aspects to the other members of the WTO. Furthermore, we are, generally, not particularly in favour of the bilateral fishing agreements between the European Union and third countries, often small countries, whose entire budgets are occasionally no larger than the subsidies granted them.
It is essential that we remain as integrated as possible. However, we accept that a reserve of EUR 6.5 million was allocated to Guinea-Bissau, given that it is assigned to an action programme which will support the local fishing industry, infrastructure and controls and that a detailed report on how these funds are being used will be submitted to Parliament.
Mr President, Commissioner, I would like to start by congratulating Mr Varela on his far-sighted report, which was accepted by the entire committee, and Mr Cunha, who has also done an excellent job. However, it cannot be denied that, as has already been mentioned, the points and issues we are discussing today are the same as those dealt with by the Gallagher and Poignant reports.
I will not go back over the technical reasons why these issues are sensitive: the 6/12 mile limits, protected areas, maintaining the principle of relative stability, regionalisation which can somehow be interpreted as renationalisation. I, too, see the nature of these issues as very specific and share the view stressed by my fellow Members that they are sensitive. With regard to this, I repeat that, for the very reason that we are going through a period of reform - and if we are carrying out reforms then it is because our current strategy is not working or the possibility of reform would not arise - we must be very aware that we cannot leave everything as it is, nor, moreover, can we continue to be inconsistent in our recommendations. In this regard, the Group of the European People' s Party has tabled amendments aimed precisely at achieving greater coherence between the positions.
I would, however, make one entreaty to the Commissioner and to all of us: it is important that a balance is found, for a major political reason apart from anything else. At the last part-session in December, we all - Commission and Parliament - criticised Nice because the countries' desire to protect their own national interests took root once again and we condemned that Council for placing the Community method in crisis. Now we must work to ensure that a common policy is genuinely achieved in this typical sector, but in order to do so we must respond to those who are complaining - namely the operators - that there is insufficient participation or backing for the choices made, therefore that there is no cooperation in the decision-making process.
If we do this, we will be able to prove - and I am convinced that we are capable of doing so - that it is possible to achieve a sound common policy, valuing differences rather than penalising them and involving the operators of all the Member States, particularly the fisheries operators in all their diversity.
Mr President, it is always comforting to see the same few faces at every fishing debate and I would like to reassure the Commissioner and colleagues and friends that we may be small in numbers but we all have an active interest in fishing and no matter how late the debate is, rest assured we will be there.
The reform of the CFP and the forthcoming launch of the Green Paper mark a critical time for the fishing industry. On the one hand all of us here in this Chamber want to see the existence of the fishing industry, not least because we enjoy eating the product; but on the other hand we are faced with grave scientific evidence of depleting fish stocks, so much so that certain species may no longer exist in the future.
In Scotland, as mentioned this evening by many of my Scottish colleagues, the issue of cod is dominating the news agenda. Some say that even before the launch of the Green Paper there could be little left of the Scottish fleet because of cuts in TACs, quotas and the proposed cod recovery proposals. Others say that in order to have a fishing industry at all we need to conserve, they hark back to the 1996 article in Nature warning of the collapse of cod stocks. I really do not know how you square the circle, but by the end of 2002 we must.
From talking to people in the industry, those involved in scientific research and those involved in conservation, it seems there is a willingness to be involved and a need for greater participation of all those concerned. In Scotland, the Scottish Fishermen's Federation and the WWF have joined forces and suggested a better way of working. The proposal for zonal management and greater regionalisation of the CFP is a serious one that has the support of fishing and conservation groups alike. In other countries there are also suggestions. This can only be good for debate.
In conclusion, this year and next will provide an opportunity to get the CFP right. I look forward to debating this on future Tuesdays in Strasbourg.
Mr President, Commissioner Fischler, President Prodi was decorated by the King of Morocco and at the same time signed a cooperation agreement with that country, which excluded fishing. The European fleet in the Canary-Saharan Banks has not taken to sea for a year now and thousands of workers are grounded. The Commission is not facing up to its responsibilities and is willing to sign a limited and ill-judged agreement that can only lead to the destruction of our fleet in two or three years' time.
Resolutions adopted in this Parliament are scorned, as is Parliament itself, and the Member States, Spain in particular, turn a blind eye. This is the deplorable image that shipowners, fishermen and the populations affected in Galicia, Andalusia, the Canaries and Portugal have today of the European Union. I am sorry to have to say this, Commissioner Fischler, but things could not have been handled more badly.
Mr President, first of all, I should like to congratulate both MEPs, Mr Gallagher and Mr Poignant, on the way in which they have set the tone for the new Green Paper, for it feels like this debate forms part of the groundwork for this paper, and we could say that we are using these reports for our own ends in an appropriate manner in order to adopt a position on this.
If we consider the fisheries policy, then there is actually one aspect which needs to change on a number of levels, and with regard to that debate I should like to put forward a few initial points, which are also based on the situation in my region, so as to give you an indication of the expectations we have from the Green Paper. To begin with, there is the issue of control, especially quota control, within the EU. This will need to be regulated more effectively in future, for any policy hinges on control, and if we want to adopt a policy in a truly structured manner, sound control is vital. This is also the key point, and in due course, we will need to consider sanctions in this field in the event that countries do not have adequate systems for quota control.
The second important point for the future policy is a restructuring programme which needs to be developed to replace the present multiannual orientation programme. European subsidies should benefit actual capacity reduction first and foremost, as well as environmental and quality investments with the following action points: a sea-day scheme in all EU countries - in my own country this scheme has worked excellently, which was also evident from the fisheries conference held in Brussels a couple of months ago. A second point is a premium scheme for the use of nets, which restricts additional catches. This is a truly technological improvement. The third point is the so-called set aside scheme for regions which are hit hard by the dwindling fish stocks. I am, for example, thinking of regions in Europe which heavily depend on cod stocks and the decline thereof. Europe should definitely invest in this.
A fourth point, in my opinion, is the reorganisation of the fisheries policy which must be further developed.
A fifth point is the actual investment in food safety, because the dioxin issue will soon be hitting the fisheries industry, and we must be able to deal with this adequately.
A sixth point is that, in the light of the environmental problems in candidate countries upon EU enlargement, we will need to pay particular attention to the problems which occur there in the field of food safety.
Mr President, we are faced with the total inability of the Commission and the Council to negotiate on behalf of the citizens. The latest Euro-barometer data shows scepticism is rising, perhaps as a true reflection of this inability to negotiate.
In the agreement with Morocco they have had no weight whatsoever. Even the French Presidency told us at the time that it was unable to secure an agreement. We are going to have a major social problem on our hands, and we have no real alternative. Now some of our fishing towns are going to develop their economy partly around and thanks to the drug that Morocco grows and markets and we Europeans consume.
To Moroccan blackmail of negotiating with the resources of some fishing grounds that belong to the Sahrawi people, the Commission responds by seeing Community fishermen as real enemies, cutting their quotas and signalling to Morocco that that is the way to go, without proposing an alternative. Can anybody be sure today that all the Community boats that have had anything to do with fishing in Morocco are tied up? Well, then, Morocco-European Union relations must be seriously affected. All the funds poured into this agreement should be used to finance alternatives in the areas affected.
Meanwhile, the Commission Presidency is trying to settle a very long-standing problem at the last minute. We are concerned that the solution proposed is just a makeshift solution for the sake of the media and not a real solution to the problem.
Mr President, Commissioner, ladies and gentlemen, globalisation is a growing phenomenon which will entail innovations and will bring substantial change to all sectors of the economy. I fully agree with Mr Varela when he describes globalisation as a phenomenon whose repercussions vary according to specific cases. Although, for many, it is a challenge which generates wealth and opportunities, for others, those who have difficulty in adapting to change or are unable to do so, it is a source of problems and discontent.
Adaptation to a global economy has had varying effects on the fisheries sector. In fact, in situations such as that of Sicily or Sardinia, some of the traditional coastal fleets, which have grown up and survived in a local context thus far, feel threatened by the impact of globalisation. The work of such fleets is frequently the lifeblood of local communities.
Therefore, when we talk of negotiations underway within the World Trade Organisation on the liberalisation of trade, we must take into account the different specific circumstances in order to avoid bringing about total liberalisation of customs duties which could lead to irreparable damage and the destruction of the entire sector. We must, therefore, uphold a tariff policy based on reciprocal trade, taking into account the fact that, in many countries, imports from Europe are subject to non-tariff barriers which hamper the smooth functioning of the free market.
Moreover, we must prevent the fishing of certain migratory species which, in Europe, are subject to tying-up periods but which, in other countries, can be fished and then sold on the Community market.
It would also be appropriate to revise the system of existing trade preferences, for sometimes the level of development of third countries no longer justifies the granting of these preferences.
Finally, we must uphold the European Union policy which makes access to the Community market for products coming from third countries dependent upon access for the European fleet to the fishing waters of the countries with which we are negotiating.
Mr President, honourable Members, on behalf of the Commission, I should first like to thank all the rapporteurs, the Committee on Fisheries and the other committees involved for their comprehensive work in the run up to today's debate. I should also like to extend special thanks to the Chairman of the Committee on Fisheries, Mr Varela, for coordinating all the work and for his interesting own-initiative report.
Mr Varela, you make it quite plain in your report that it is impossible to discuss the future of the common fisheries policy without taking account of the broader economy surrounding fisheries. Like every other economic activity, fisheries are affected by globalisation. I fully endorse much of what you say in your report and in the resolution attached to it. You highlight the fact that European fishing is committed to the principle of multifunctionality, i.e. the principle of a sustainable fisheries economy which preserves fish stocks and protects the marine environment and makes an important contribution to the economic and social structures of coastal areas engaged in fishing.
I particularly welcome your support in the fight against illegal and irresponsible fishing. We shall have an opportunity to discuss Community solutions to this burning issue. But I can already see that you, too, are in favour of a more resolute approach here.
I think that we need further discussion on three points in the report. First, the report shows a certain tendency towards more protection from international competition on the grounds that fisheries provide a great many jobs in certain coastal areas. That is certainly true, but if we unilaterally insist that jobs must be safeguarded solely with the help of the fisheries policy, without taking overall local conditions in a coastal area into account, then we run the risk, under certain circumstances, of subsidising in the wrong direction. That would be counterproductive, both for fish stocks and for jobs.
Fisheries needs to stand on their own two feet. This may lead, in numerous cases, to a reduction in the status quo, but when regions are affected by such structural adjustments, then the Community must, of course, help. The most efficient form of help we can provide is by giving young people a future and offering them alternative employment to fishing.
Secondly, I should like to comment on the WTO negotiations which you mention. As you are aware, we do not yet know if a new WTO round will even start and, if so, to what extent. But even if there is a comprehensive round, I very much doubt that the Community would be willing to accept reciprocity in fisheries on the questions at issue, such as investments or the right of establishment. Until now, only natives or nationals of an EU Member State have been allowed to invest in the fisheries sector.
Thirdly and finally, I should like to remind you that it has been accepted since the beginning of the common fisheries policy that the Community has one seat and one vote. This purely numerical disadvantage is more than offset by the advantage of having a greater say in the shaping of international fisheries policy. To summarise, Mr Varela, your report makes an important contribution to the continuing debate on the future of the common fisheries policy. The Commission will certainly take your thoughts into maximum consideration in its forthcoming Green Paper.
That brings me to the reports and motions for resolutions from Mr Gallagher and Mr Poignant. Both reports start from the same premise. The fisheries sector in the Community is under equal pressure from several quarters. Fish stocks are declining, there is excess capacity in the fleet and it is becoming more and more difficult to access third country waters. I am delighted that you basically subscribe to the analysis in the Commission report on the application of the system for fisheries in 1996-1998. It is true that some progress was made - I need only mention the flexibility in year-to-year stock management or the new TACs in the North Sea for non-regulated species or the regulation on technical measures or the introduction of the VMS - but we still have to admit that we have failed to reverse the negative trend in numerous important stocks, such as cod or hake. Both rapporteurs also highlight the following serious shortcomings, as identified in the Commission report: effort limitation has either not worked or has been unsatisfactory, the regulation on technical measures in the Mediterranean has been patchily implemented, the fourth MAGP is not nearly ambitious enough and control arrangements have not been made stricter, as we proposed in 1998.
Meetings with various representatives of the fisheries sector have also shown that we need either to improve or to overhaul numerous aspects of the fisheries policy if we are to achieve responsible, sustainable fisheries. Differences of opinion notwithstanding, the majority of those affected are agreed that we need to do more. In particular, we need stricter controls, we need better application of the rules, we need to reduce discards, we need to promote scientific research and we need to involve those affected, especially the fishermen themselves, at an earlier stage and more intensively when taking decisions on fisheries policy.
The Commission therefore agrees to the motions for resolutions on several points. However, it has the impression, as regards the delicate question of the 6/12-mile zone, that the majority of those affected are in favour of maintaining the status quo.
The Commission will publish its Green Paper in a few weeks' time, together with the reports under Article 14 paragraph 2 of Regulation 3760. We must use the ensuing debate to discuss how to rectify the shortcomings identified in the reports and suitable solutions for doing so in order to put the fisheries sector in the Community back on a viable basis.
On the evidence of the motions for resolutions, the main objectives of the reform process identified by all three rapporteurs are as follows: to reduce excess capacity and improve coherence with environmental policy measures in order to maintain and re-establish stocks; to ensure that the people directly affected are more closely involved in decision making and to resolve local or urgent problems more efficiently in order to ensure that the rules are adhered to and applied and fisheries management is improved overall - in other words, everything which qualifies as good governance. Then, to create a fisheries sector which is both sustainable and economically viable and internationally competitive - while at the same time helping those who are forced to look elsewhere for work; to develop a modern foreign fisheries policy which is closely coordinated with other Community policies in order to achieve responsible and rational use of resources, and, most importantly, to redevelop the Mediterranean dimension.
This brings me to Mr Cunha's report on Guinea-Bissau. This resolution will guarantee the activities of the Community fleet in question, while at the same time supporting the local sector. I am delighted that the rapporteur supports our proposal. The sum of EUR 6.5 million now released will be used specifically to restore the fisheries-related installations which suffered serious damage during the armed conflict in Guinea-Bissau. This will help the Community fleet to make better use of the agreement.
In detail, we want to support the following activities: reconstruction of the infrastructure, controls on and monitoring of the fleet and new research programmes. I should like to make a few comments here on the terms of payment: a tranche of 50% of the overall amount will be paid out first, as soon as the government has submitted an action programme. The remainder, in other words the second half, will be paid out once Guinea-Bissau has filed a detailed report on the implementation of individual activities under the action programme and the use of the funds earmarked for them.
Finally, a brief word on the proposed amendments. Proposed Amendments Nos 1, 2 and 3 extend the deadline for implementing the activities required to 2003. I think this proposed amendment is both reasonable and justified and the Commission can therefore support it. We fully share the concern expressed in proposed Amendment No 4 but, as we already inform the budgetary authority of all financial and budgetary transactions under the terms of our Interinstitutional Agreement, proposed Amendment No 4 is in fact superfluous.
As far as the contributions to the debate on the current state of negotiations with Morocco are concerned, I should like to thank Parliament for its obvious confidence in the Commission's work. I have to tell you that the agreement ceased de facto to apply 14 months ago, and that the Moroccan side was, unfortunately, not prepared to enter into serious negotiation on a new agreement until the end of October last year, in other words, just three and a half months ago. We did, however, make good use of the time up to Christmas, with one technical discussion a week in either Brussels or Rabat. Negotiations were held practically every day in Rabat between 2 January and 9 January. We really have done our utmost here. For the rest, it is wrong to say that we have received no support from the Council. Both the main countries affected and the presidency have supported us in our efforts and I think that, at the end of the day, the meeting between the King of Morocco and our Commission President was a useful one. I hope that negotiations will again get properly under way, and that hopefully we shall soon be on the home straight.
Thank you, Commissioner.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
Bangladesh
The next item is the joint debate on:
the report (A5-0360/2000) by Mr van den Bos, on behalf of the Committee on Development and Cooperation, on the proposal for a Council decision concerning the conclusion of the Cooperation Agreement between the European Community and the People' s Republic of Bangladesh [7595/1/1999 - COM(1999) 155 - C5-0356/2000 - 1999/0086(ACC)];
the oral question (B5-0004/2001) by Mr Miranda, on behalf of the Committee on Development and Cooperation, to the Commission, on Bangladesh.
Mr President, Bangladesh is rich and poor at the same time. Rich in human resources, poor in capital means. It is one of the world' s poorest and most densely populated countries. It is regularly afflicted by natural disasters. This is why it is important for Europe to give as much aid as possible.
The agreement with the European Union bears witness to good relations and provides an excellent backdrop to stepping up development cooperation and trade. In addition, the agreement lays the foundation to the political dialogue which provides for human rights, good governance and democratic freedoms.
On my recent visit to Bangladesh with Mr Miranda, I noticed that they attach far greater importance to relations with Europe than we often realise. The government as well as the opposition, but also academics, journalists, industry and non-governmental organisations look up to Europe and expect a great deal from us, more than America, for instance. We should not disappoint them in this expectation, and make every effort to promote positive developments.
The following recent trends can be cited as favourable: economic growth by more than 4%, a fall in the population increase, falling illiteracy and greater participation of women in the political and social arenas. This is in contrast to the fact that the country labours under the burden of an increase in domestic violence against women, but also in violence on the streets and in political confrontations. Abused women accounted for more than 30% of the patients in a hospital we visited. Child labour is still widespread, despite the recent progress made and initiatives presented by the government and industry.
Mass-scale political strikes regularly bring life in Bangladesh to a standstill. Foreign investment is only possible if the government ensures more peaceful social conditions.
There is also instability politically speaking. There is a deep historic distrust between the two major parties, despite the fact that you can hardly tell them apart in terms of content. The opposition must resume its constructive role. Without peaceful cooperation between the key parties, the country cannot come out of its political and economic impasse. It is therefore essential for the forthcoming elections to be above board. The European Union should not fail to send observers, including members of this Parliament.
In addition to flooding and erosion of the river banks, the population is also suffering on a large scale from the poisoning of drinking water. In principle, the European Union can provide valuable aid to help alleviate all of these problems. Reinforcement of the government apparatus should take centre stage in aid provision. The state is functioning ineffectively in very many ways, especially in the finance and education sectors.
It is unfortunate that with regard to aid, the European Commission does not have the sound reputation among donors which it should really have. Often, funds only become available after long delays, it at all. The delegation is not sufficiently involved in defining the programme. The shortage of personnel leads to a lack of supervision in projects. In short, this is a good, practical example which illustrates the need for reforms in the management sector.
In order to provide efficient aid, it is vital for the European Commission, the EU Member States and other donors to dovetail their policies. The many non-governmental organisations which are present fulfil a key role in the implementation of programmes. The resources are pooled sector-by-sector, which benefits effectiveness and harms European visibility. But the advantage outweighs the disadvantage.
Premier Hasina assured us that the Chittagong Hills peace agreement is being implemented to the letter. From our visit to the site, we gleaned a different impression, if the truth be told. Neither the Land Commission nor the Regional Council were functioning. The military presence has not let up.
European aid can only be given to this region if substantial progress is made when the peace agreement is being implemented, which, unfortunately is not yet the case.
The development of Bangladesh hinges on the good governance of the country' s own leaders. Europe cannot offer anything but aid. My conclusion is that the country should not be as poor as it is now. Absolutely not. If only the country' s resources were better employed.
Mr President, in actual fact, suffice it to say that I concur with Mr van den Bos, and I would like to take the opportunity to emphasise how fitting Parliament' s recommendations are here.
Bangladesh has always been one of those poor countries which are regularly in the news, and the disasters which hit that country are always heart-rending. When we now study the statistics, we notice that, all of a sudden, the country could be considered a success story, with economic growth of 5% of the GNP per capita, with growth in export of no less than 12.8% in the five years between 1993 and 1998, and even boasting a decrease in the population growth. Mothers now have three children instead of seven. In short, you could be forgiven for thinking that everything is moving in the right direction, but, of course, this is the difference between a country which is very, very, very poor and a country which is only very, very poor. It remains a problem if you realise that 60 million people live under the poverty line, and you have economic growth which cannot keep up with the population growth. Out of the 162 countries on the Human Development Index, Bangladesh does not come last, but 145th, which is very sad indeed.
So we welcome this toll-free access of the country' s goods into the European market. We think that this will have a favourable impact, but we believe that we, ourselves, should make a greater effort to, for example, breathe new life into the jute organisation which died a death. Finally, I, too, would appeal for more use to be made of the human rights clause which is encapsulated in the first article of the agreement, so as to realise those aspects which Mr van den Bos expressed so eloquently.
Mr President, Commissioner, today, at last, we have an opportunity to express our opinion on the new cooperation agreement concluded with Bangladesh. Our fellow Member and rapporteur, Mr van den Bos, with whom I visited that country last year, has already stated that we have approved this. But he also outlined some of the central thoughts of the Committee on Development and Cooperation as to what the Community' s future action in Bangladesh should be.
Without wishing to repeat what has already been stated, I would nevertheless like to highlight some issues, on which we would also like to hear the Commission' s thoughts. This is the most heavily populated of the so-called 'less-developed countries' . The fragility of its economic situation, marked by the predominance of the primary sector, which involves around 65% of the working population, and also the acuteness of social problems, are highlighted by the most varied indicators. And as if this were not enough, there are also the terrible disasters that constantly afflict the country. In addition to these factors, the political situation, as has already been mentioned, still shows a worrying degree of instability on all counts. We were able to confirm this for ourselves during our visit to this still young country. We saw the widespread poverty and the problems facing health and education but also some possibilities that are opening up, such as initiatives arising from cooperation, which are taking place at every level, either under the auspices of the government or which are being implemented by NGOs, the interesting use of microcredit, even though it benefits limited numbers of people, and the role and the particularly difficult situation of women. We also saw the disastrous effects of erosion and of successive floods, and also the dangers and consequences of the huge environmental and health disaster caused by the presence of arsenic in drinking water.
We were also able to see the shortcomings in the political arena, which were quite clear in the climate of great violence that marks relations between the government of Mrs Hasina Wajed of the Awani League and the opposition, particularly the Nationalist Party of Bangladesh, which does not participate on a regular basis in the work of the national parliament. We also saw the problems and delays in resolving the conflict with the people in the southern part of the country, specifically the Chittagong Hill Tracts.
As you all know, the European Union is Bangladesh' s main trading partner. Around 45% of that country' s exports come to the European Union. Bangladesh has also benefited from various development instruments, such as aid for technical and financial cooperation with Asian countries, food and humanitarian aid and exemption from customs duties on exports. The European Union has also provided Bangladesh with a considerable amount of external aid that has been earmarked for it and on which, in fact, the country is heavily dependent. We also know that the current agreement carries on from the 1976 agreement, and can be extended according to future needs.
The question we now face now with regard to the circumstances I have just described is to know what real objectives and priorities this new agreement hopes to achieve and in general, what effects we hope to have on sustainable development in the field of administration and on the participation of the public and public organisations in national life. In the resolution that we adopted in the Committee on Development and Cooperation, we indicated the directions that we felt to be the most appropriate. Mr van den Bos has already mentioned them in his speech. We now hope that the Commission will express its agreement or disagreement with the guidelines that we proposed. We also hope, however, that the Commission will state to what extent it will be willing to provide political support for Bangladesh in order to overcome the problems to which I referred earlier. Given the requests that the government and the opposition have already made we would also like the Commission to tell us how it intends to support the forthcoming electoral process and whether it will be sending a mission to observe the elections that have already been scheduled for this year.
Mr President, let me first of all say that I feel it is a privilege to discuss these matters, as we are doing here on the basis of your report. For me it represents a sort of idyllic political consensus. We agree on your report and we welcome it very much and this is not just nice, it is also really valuable for Bangladesh and other partners. It is very useful that we in Europe should profoundly agree on how to work with our partners. If we were discussing aimlessly without any sort of direction, they would not have a good partner, so it is really important that we agree.
A year ago I deliberately chose Bangladesh as my first destination on a normal bilateral field trip. We went there after the UNCTAD conference in Bangkok. I wanted to go to a non-ACP LDC country to start in the right place. I also wanted to start in a country as Commissioner doing field trips, a country that I knew well already in order to better be able to assess how the Commission works. If I went to a country I did not know, there would be too many disturbing impressions, but this one I knew quite well and I am happy to say that I was positively surprised by what I saw in the field. We were closer to the poor women, we were further out in the villages than I had expected and we worked more through Bangladeshi NGOs than I had expected. This is a good basis and also one of the reasons why Parliament and Commission are in harmony about where we go now.
There are big problems to discuss with the Government of Bangladesh, notably its inefficiency: it performs as badly as the Commission, so the two of them have a lot to talk about, but we know that and we are clear about it saying "our delivery problems are clear and well-known, but please do not add to them by also being slow and unclear in your decision-taking process".
This is why the new agreement that we are now deciding on is so important, because it, in fact, brings cooperation one step further forward and clarifies priorities. We will go from one country to another across the world and bring what we are doing up to normal standards concerning the basis of cooperation and priorities. So this is all very good
As to the questions that have been put concerning the elections, on 27 January we are sending the assessment team from the Commission over there and we will be ready, willing and eager to include representatives of Parliament in an observation capacity. If this is what we finally decide to do, we think it may be very useful. Bangladesh has done quite a number of valuable things in recent years: regionally, agreeing more with her neighbours and approaching solutions to very old problems. As to the Chittagong Hill tribes, we take the view that the issue there is moving too slowly. I clarified this when I was there in February last year. On the other hand, problems relating to land-ownership and other things are very difficult to solve in any country. The attitude is important and I believe they are trying to do something meaningful.
What Mr van den Bos has mentioned concerning donor coordination and the many NGOs in Bangladesh is interesting and important. Many innovations have taken place there. Microcredit is a great achievement and it is not only one very famous organisation that has been successful. But I would come back, when we talk about development in Bangladesh, to the role of women. This is quite remarkable. Their ability to change the life and the situation of families is extraordinary, but I would, in fact, point to the many young women and girls in the textile factories who in a strange way represent the chaotic way of modernisation. The alternative - not having jobs - is quite problematical, but the kinds of jobs they have are also very problematical. At the end of the day our liberalisation, the access for them to our market, is part of the hope of these women and of Bangladesh, so I think we are on the right track and I very much appreciate the support and the agreement that we have on what to do in Bangladesh.
Mr President, I am very pleased to be able to speak in this debate on European Union cooperation with Bangladesh, a country I know well, a country I was proud to visit with the European Parliament's delegation in the autumn of 1998.
There are, of course, a great number of people with Bengali roots settled in London and other parts of the European Union, people originally from Dhaka, Sylhet and other parts of Bangladesh.
I know from them and from my visit that Bangladesh is a country of proud, hard-working people and a country with great prospects, but one which does need assistance from the more wealthy and developed parts of the world like the European Union.
This report helps provide that support and should be commended, and accordingly I pay warm tribute to the rapporteur and my other colleague. But the rapporteur said something which struck me, as did Mrs Maes. The rapporteur said that state structures in Bangladesh work badly and Mrs Maes derided some of the advances that Bangladesh has made in recent years. Yet in many ways I think that Bangladesh is amazing for the way that it does work. It does work despite its turbulent and violent history, despite the political problems, despite its other difficulties and despite the poverty. It does function and, as the Commissioner has just said, that is amazing considering all the difficulties. I believe that this is fundamentally a credit to the people and indeed to the Government of Bangladesh.
Now on the positive side - and some of you from other countries may not be aware of this - Bangladesh has lately been admitted as a full test cricket playing nation. Perhaps more significantly, reserves of natural gas have now been discovered in the Bay of Bengal. The European Parliament has to help ensure that Bangladesh is not exploited by the big multinational companies, that it is able to use its reserves properly and to sell them at the most competitive price, which may not mean just to India or to Russia.
The cricket aspect may seem irrelevant but it does show a determination to succeed and Bangladesh will do well in this field of test cricket and this will be an inspiration to millions of people in that country.
The report makes it clear that if the European Union works in partnership with local people it can help on big issues. It can help with family planning, the key to stability for Bangladesh. A poor or developing country cannot sustain a birth rate above two children per woman. The idea that a large family is automatically the route out of poverty must be eradicated and women, all women, must be able to choose whether or not to have children.
European companies must also make certain that they do not exploit the cheap labour and do not continually perpetuate the working environment in factories, where the women suffer and work very long hours for very little money. Furthermore the European Union has the expertise to help with other problems in Bangladesh - the flooding that we have heard about, that destroys great swathes of the land on a regular basis is not inevitable. Europe has the know-how to prevent the deforestation. We have the knowledge and experience, for example in the Netherlands, to help improve low-lying land and land susceptible to flooding. We, as a European Union, already help Bangladesh with grants, with least-developed country status, and with the preferential access to markets that this brings with it. But we can, I believe, and we must do more.
The future of Bangladesh also depends on its youth. To my mind too many of the young people in Bangladesh leave to be educated abroad in Europe and the United States, which I commend, which is good; but then many of them do not go back to Bangladesh to take back their education, their experience and their great strength. We must encourage them to do so.
I will end as I began, by saying that Bangladesh is a country with a future. Just as the last part of the twentieth century belonged to the countries of south-east Asia, the Tiger economies, I believe that the first part of this century can belong to the countries of south Asia. With help from this Parliament, Bangladesh can share in that sense of belonging, in the wealth, the prosperity and ultimately the success that will bring.
Mr President, like others in this Chamber, I am one of the fortunate group of people who has visited Bangladesh, not several times like the Commissioner but in such a way as to be able to form some modest impression, and it is against that background that I wish to emphasise how important it is for cooperation between the EU and Bangladesh to be continued and developed further. There are a number of conditions present in Bangladesh that are not present in a number of other developing countries, in as much as Bangladesh - and this, I think, is very important - has only one language and one religion and consists of only one ethnic group, which means that the ethnic conflicts we see, for example, in Africa do not exist there. Nor do religious wars. However, it also means that it would be still worse if we were to let down just such a country, precisely because Bangladesh does not have a number of the problems we see in other countries, and we should be failing the country if we were not to commit a good deal in terms of aid, including development aid. Bangladesh can only hold its own if we are willing to help the country, and that means both the EU, as the Commissioner mentioned, and also the Member States, among which I can call attention to my own country, Denmark, which is one of the largest providers of aid in the area.
There are three points I should like to emphasise in addition to the general need for aid and development. There is the need for good governance and support for democracy. Others have touched upon these, so I shall not comment further upon them. There is the need to continue helping to promote women' s independence, for example by continuing and developing further our support for microcredits. Women suffer a good deal of oppression in Bangladesh and, as a number of speakers have already pointed this out I shall not go into any more detail on this subject either. In this connection, I should like to say that women were precisely those who left me feeling most encouraged following my visit. However, I should like to emphasise our need to make further progress now. We cannot be satisfied with microcredits. We must move on to the next phase of development, whether it be concerned with textiles or something else. I come, then, to my third point, which the Commissioner perhaps takes a rather different view of. I believe that, in this context, we can perhaps make use of information and communications technology, precisely in order to support women too - since they are now a mainstay of society - and so as to give a boost to their cause and, all in all, to strengthen the country' s further development.
Mr President, we very much welcome the cooperation agreement which is an affirmation of the good relations between the European Union and Bangladesh and provides a framework for their further expansion. Article 7 of the agreement deals with regional cooperation, and I would firstly like to touch on two points which relate to Bangladesh's regional situation and her relationship with neighbouring countries.
Although there is still some tension in border areas with India, there has been a great improvement in relations between the two countries. Evidence of this has been the signature of the water sharing Treaty with India. Following this there has been an interim agreement for sharing the waters of the Tista river and Indian assistance in preparing the project report on the proposed Ganges barrage which will be located on Bangladeshi territory. The two countries have also recently begun talks on fighting floods which have deluged both countries with tragic consequences. This cooperation is good news and to be encouraged and supported. I have to say I do not see the same positive approach on the part of the Burmese authorities. In fact, in the last few days, there have been troop deployments by the Burmese in support of Burmese attempts to construct a dam on the Naf river close to the Bangladesh border, sixty miles south east of Cox's Bazar. In the past, such actions have resulted in military action. A particularly regrettable aspect of this activity is that anti-personnel landmines have reportedly been laid along the border by the Burmese. Bangladesh is the only south Asian country to have signed the Ottawa Convention banning these weapons. Deplorably, Myanmar is not a signatory to the Convention and there are indications that she has planted mines inside Bangladeshi territory including on agricultural land.
Myanmar should accede to the mine ban Treaty immediately and Bangladesh should take steps to ratify the Treaty. I hope the Commission and Council will pursue these points in their dealings with both countries.
On a separate matter, the report describes the impact of population growth in Bangladesh on food security and economic development. The population of 127 million is likely to grow to over 200 million by 2030. This represents a huge push factor for emigration including to the European Union. Bangladesh must facilitate the re-admission of nationals who are illegally in the territory of an EU Member State. This is recognised in the declaration attached to the cooperation agreement. It is important that the Government of Bangladesh should take early steps to enter into negotiations with those Member States that so wish and to conclude mutually acceptable re-admission agreements.
I trust the Commission will also attach importance to this.
Mr President, I would first like to say a few words about the intervention of jute organisations and Bangladesh's role as a host of the old organisation. A year ago there were quite dramatic problems and I tried to see if it were possible to rejuvenate the old organisation. There was no agreement between our Member States to do what we in the Commission would have liked to do, which explains the phase that we have been going through with this organisation.
The good news, however, is that the need has been accepted for a special effort, based in Bangladesh I hope, to promote the use and new uses of jute as a raw material, so perhaps it is now possible to continue with the substance of what the old jute organisation could do. There was a meeting in Dhaka at the beginning of October and all the different parties agreed to create what is called an international jute study group. The draft proposal for the constitution of this body will be discussed and hopefully finalised at the meeting of the International Jute Organisation to be held in Dhaka at the end of this month. Subsequently it will be submitted to UNCTAD in Geneva and, once adopted, sent for signing and ratification to the governments concerned and the UN treaties section.
So we now have very high hopes that a new body that can promote renewed international cooperation in the jute sector will come out of the long painful discussion about the old jute organisation. This is very good because the International Jute Organisation is the only international organisation of this kind that is actually based in a least-developed country. This is what I can report on this matter that was brought up in our discussion here.
To Mrs Djubkaer I would say: yes, it is a strong asset for Bangladesh that it is a nation and we definitely should encourage the use of that potential. The Chittagong Hill Tracts problem is a challenge to that picture of Bangladesh but fortunately, compared to the past, the tensions are lower and they still seem set on the right course.
As to the role of IT in Bangladesh, yes of course we will try to be useful and do something but I do not honestly see it as an easy shortcut, so we will stick to the basic priorities of our agreement with Bangladesh. But we will use IT in all possible applications. As to what you say about focusing specifically on women in this respect, I would say that Bangladesh may be one of the places where it would be possible to experiment with this. So we should be open to these possibilities.
I agree very much with what Mr van Orden said about the regional aspects. It seems that Bangladesh is the nice guy around and we certainly should recognise this as a fact and we should relate to Bangladesh in that perspective. It has neighbours who are not all very easy and the whole region is more problematic than we may often think. There are some eleven million Bangladeshi living illegally in India. That is a large number in a European context, so from the point of view of stability, democratisation, orderly elections and so on, it really is facing quite some challenges.
Let me once again thank you for this very positive debate. I look forward to working with Parliament on our relations with Bangladesh. Things are moving so rapidly there that compared to the past we may be able in just a few years to expect and to detect real changes as a result of our cooperation there, and it is a great inspiration.
Finally, we look forward very much to welcoming Bangladesh as one of the leading participants in our conference in May in Brussels on LDCs, to be held with UNCTAD. This will be a big opportunity for Bangladesh and the other least-developed countries to present themselves not as patients on a sick bed in hospital, with the rest of the world looking at them like curious doctors, but as partners in the global society, representing cultures and potentials which are important in keeping alive the diversity of globalisation. So we are also looking forward to that partnership.
The first EC-Bangladesh Joint Committee meeting under the new cooperation agreement is now planned for the first half of March 2001, so the train is on the move.
I have received a motion for a resolution tabled pursuant to Article 42(5).
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.40 p.m.)